CREDIT AGREEMENT

among

U.S. BANK NATIONAL ASSOCIATION, COMERICA BANK,

HARRIS N.A., JP MORGAN CHASE BANK, N.A.,

THE CIT GROUP/BUSINESS CREDIT, INC., AND WACHOVIA

BANK, NATIONAL ASSOCIATION

as Lenders;

TITANIUM METALS CORPORATION,

as Borrower;

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

As Syndication Agent.

Dated February 17, 2006

1

CREDIT AGREEMENT

This Credit Agreement (the “Agreement”) is entered into on February 17, 2006,
between and among TITANIUM METALS CORPORATION (“TIMET”); U.S. BANK NATIONAL
ASSOCIATION, COMERICA BANK, HARRIS N.A., JP MORGAN CHASE BANK, N.A., THE CIT
GROUP/BUSINESS CREDIT, INC., and WACHOVIA BANK, NATIONAL ASSOCIATION
(individually a “Lender” and collectively the “Lenders”); and U.S. BANK NATIONAL
ASSOCIATION, in its capacity as administrative agent for the Lenders (the
“Agent”).

RECITALS

A. TIMET has requested the Lenders to provide a revolving credit facility and
other credit accommodations to TIMET. The credit facilities TIMET has requested
from the Lenders would replace and refinance the credit facilities (the
“Existing Credit Facilities”) now provided to TIMET by Wachovia Bank, National
Association (successor by merger to Congress Financial Corporation (Southwest))
and other lenders.

B. The Lenders are prepared to extend a revolving credit facility and related
credit accommodations to TIMET on the basis set forth in this Agreement.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the Lenders, TIMET, and the Agent agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings, which apply to both the singular and plural forms of the
terms defined:

"Accounts” has the meaning given to that term in the Uniform Commercial Code as
adopted and in effect in Oregon at the time in question.

"Acquiring Person” means a “person” or “group of persons” within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended.

"Adjusted EBITDA” means, for any period in question, EBITDA minus the sum of
(a) Capital Expenditures of TIMET and its Subsidiaries, (b) federal, state, and
foreign income taxes paid in cash by TIMET and its Subsidiaries to the
applicable taxing authority, and (c) dividends and other distributions to
shareholders paid in cash by TIMET and its Subsidiaries (other than dividends
and other distributions paid by Subsidiaries of TIMET to TIMET, or paid by
Subsidiaries of TIMET to other Subsidiaries of TIMET).

"Adjustment Date” means May 1, 2006, and, thereafter, the first day of each
month following the delivery of the quarterly or annual financial statements
TIMET is required to deliver to the Agent pursuant to Section 9.12(a) and
Section 9.12(b) of this Agreement.

"Advance Date” means the Business Day on which any Loan is made (or is to be
made).

"Affiliate” means, with reference to any Person, (a) any Person controlling,
controlled by, or under direct or indirect common control of that Person,
(b) any other Person directly or indirectly holding 10 percent or more of any
class of the Capital Stock (including options, warrants, convertible securities,
and similar rights) of that Person, and (c) any other Person 10 percent or more
of any class of whose Capital Stock (including options, warrants, convertible
securities, and similar rights) is held directly or indirectly by that Person.

"Agent” means U.S. Bank, or any successor thereto appointed in accordance with
Section 14.18 of this Agreement.

"Agent Fee Letter” means the letter agreement dated as of January 9, 2006,
between the Agent and TIMET, as it may be amended or replaced from time to time.

"Agreement” means this Credit Agreement, as amended, extended, modified,
renewed, restated, or supplemented from time to time.

"Applicable Margin” means 112.5 Basis Points for LIBOR Rate Loans, zero Basis
Points for Base Rate Loans, and 17.5 Basis Points for the Unused Commitment Fee,
each from the Closing Date to the first Adjustment Date. Thereafter, the
Applicable Margin shall be determined by measuring TIMET’s Cash Adjusted
Leverage Ratio as of the end of the measurement periods specified in
Section 10.3 of this Agreement and determining which pricing and fee level in
the table below is applicable to the Cash Adjusted Leverage Ratio at the time in
question:

              Cash Adjusted       Base Rate   Unused
Leverage Ratio
  LIBOR Loan Margin   Loan Margin   Commitment Fee
 
           
 
           
Less than or equal to 1.00
  87.5 Basis Points   Zero Basis Points   15 Basis Points
 
           
Greater than 1.00 and
less than or equal to
1.50
 

112.5 Basis Points  

Zero Basis Points  

17.5 Basis Points
 
           
Greater than 1.50 and
less than or equal to
2.00
 

137.5 Basis Points  

Zero Basis Points  

20 Basis Points
 
           
Greater than 2.00
  162.5 Basis Points   Zero Basis Points   25 Basis Points

Changes in the Applicable Margin (if any) shall become effective on the
corresponding Adjustment Date. TIMET shall not be entitled to elect the LIBOR
Interest Rate at any time that an Event of Default exists, or if the applicable
Interest Period would extend beyond the Maturity Date. In addition,
notwithstanding anything in this Agreement to the contrary, if TIMET does not
timely provide the Agent with the quarterly (or annual, as applicable)
compliance certificate required pursuant to Section 9.12(d) of this Agreement,
the Agent, at the direction of the Required Lenders, will designate the Default
Rate as the LIBOR Interest Rate.

"Assignment and Assumption Agreement” has the meaning specified in Section 13.1
of this Agreement.

"Base Interest Rate” means the Base Rate plus the Applicable Margin for Base
Rate Loans.

"Base Rate” means the greater of (a) the Prime Rate, or (b) the Federal Funds
Rate plus 50 Basis Points.

"Base Rate Loans” means any Loan (or portion thereof) bearing interest at a rate
determined with reference to the Base Rate.

"Basis Point” means 1/100th of one percent.

"Borrowing Base” has the meaning specified in Section 2.6 of this Agreement.

"Borrowing Base Certificate” means a document in form and content satisfactory
to the Agent in its reasonable discretion (which must be certified to be correct
by a Responsible Officer) delivered to and accepted by the Agent pursuant to
Section 9.12(f)(i) of this Agreement that identifies the Borrowing Base as of
the date in question.

"BUCS” means, collectively, the convertible preferred securities designated the
6 5/8% Convertible Preferred Securities, Beneficial Unsecured Convertible
Securities issued by the Trust, as the same now exist or hereafter may be
amended, modified, supplemented, extended, renewed, restated, or replaced.

"Business Day” means a day on which banks are open for business in Portland,
Oregon, and New York, New York, and, in addition, if such term is used with
reference to the LIBOR Interest Rate, any day on which dealings are effected in
the Eurodollar market in London, England.

"Capital Expenditures” means, with respect to any measurement period in
question, all expenditures (by the expenditure of cash, the incurrence of
Indebtedness, or the accrual of a liability) by the Person in question during
any measuring period for fixed assets or improvements, or for repairs,
maintenance, replacements, substitutions, or additions thereto (including, but
not limited to, expenditures under Capital Leases), that have a useful life of
more than one year and that are capitalized by such Person in accordance with
GAAP.

"Capital Leases” means any agreement of a Person to lease or rent any property
(whether real, personal, or mixed) that, in accordance with GAAP, is accounted
for as a capital lease on the balance sheet of such Person.

"Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights, or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

"Cash Adjusted Leverage Ratio” means the ratio of (a) Funded Indebtedness minus
cash and Cash Equivalents of TIMET and its Subsidiaries as of any date of
determination to (b) EBITDA for the 12-month period ending on the date of
determination.

"Cash Equivalent” means the following assets:

(a) negotiable certificates of deposit, time deposits (including sweep
accounts), demand deposits and bankers’ acceptances having a maturity of nine
months or less issued by any financial institution organized under the laws of
(i) the United States of America or any state thereof, or the District of
Columbia, (ii) any member of the European Union or a United States branch
thereof, or (iii) the United Kingdom or a United States branch thereof, in each
case having capital and surplus and undivided profits aggregating at least
$250,000,000 and rated at least prime-one by Moody’s Investors Services, Inc.,
or A-1 by Standard & Poors Corporation, or issued by any Lender;

(b) corporate obligations having a maturity of one year or less and rated at
least prime-one by Moody’s Investors Services, Inc., or A-1 by Standard & Poors
Corporation, or issued by any Lender;

(c) any direct obligation of the United States of America, the District of
Columbia, any member of the European Union, or the United Kingdom, or any agency
or instrumentality thereof, or of any state or municipality thereof, (i) which
has a remaining maturity at the time of purchase of not more than one year or
which is subject to a repurchase agreement with any Lender (or any other
financial institution referred to in clause (a) above) exercisable within one
year from the time of purchase, and (ii) which, in the case of obligations of
any state or municipality, is rated at least Aaa by Moody’s Investors Services,
Inc., or AAA by Standard & Poors Corporation;

(d) any mutual fund or other pooled investment vehicle rated at least Aa by
Moody’s Investors Services, Inc., or AA by Standard & Poors Corporation that
invests principally in obligations described above;

(e) any repurchase agreement secured by any one of the foregoing; and

(f) any “pooled” investment or other investment offered by a Lender.

"Change in Control” means, with respect to any Person, the occurrence of any of
the following: (a) a change in control as reported by such Person in response to
either Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act or Item 1 of Form 8-K promulgated under the Exchange Act, (b) any
“person” (as such term is used in Section 13(d) and Section 14(d)(2) of the
Exchange Act) after the date of this Agreement becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of such Person representing the Control Percentage (or more) of the
combined voting power of such Person’s then outstanding securities and such
person is not a Permitted Holder, or (c) following the election or removal of
directors, a majority of such Person’s Board of Directors consists of
individuals who were not members of such Person’s Board of Directors immediately
prior to such election or removal, unless the election of each director who was
not a director immediately prior to such election or removal (i) has been
approved in advance by directors representing at least a majority of the
directors then in office who were directors immediately prior to such election
or removal, or (ii) has been approved by any Permitted Holder.

"Closing Date” means the date on which all of the conditions precedent set forth
in Section 6.1 of this Agreement have been satisfied (but in no event shall such
date be later than February 17, 2006).

"Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, as the same from time to time may be supplemented or amended and
remain in effect.

"Collateral” means the personal property of TIMET and the Guarantors more
particularly described in the Security Documents.

"Commitment” means, with respect to each Lender, the obligation of such Lender
to make Revolving Loans to TIMET pursuant to this Agreement and to participate
in Letters of Credit and Swingline Loans issued or extended under this Agreement
in an aggregate amount not to exceed the amount set forth beside such Lender’s
name on Schedule 2.2 to this Agreement (or in an Assignment and Assumption
Agreement to which such Lender is a party), as such amount may be adjusted from
time to time in accordance with this Agreement.

"Consolidated” and “Consolidating,” when used with reference to any term, mean
that term as applied to the accounts of TIMET (or other specified Person) and
all of its Subsidiaries (or other specified group of Persons), or such of its
Subsidiaries as may be specified, consolidated (or combined) or consolidating
(or combining), as the case may be, such accounts in accordance with GAAP.

"Control Percentage” means, with respect to any Person, the percentage of the
outstanding Capital Stock of such Person having ordinary voting power that gives
the direct or indirect holder of such stock the power to elect a majority of the
board of directors of such Person.

"Default” means any event or occurrence that with the giving of notice, or the
passage of time, or both, would constitute an Event of Default.

"Default Rate” means a rate (or fee, as applicable) equal to 2 percent per annum
in excess of the rate or rates of interest (or fee, as applicable) in effect at
the time of an Event of Default (which will include any subsequent fluctuation
in the Base Interest Rate) that will be payable on principal from the date of
such Event of Default until the Notes are paid in full, or the Lenders accept a
tendered cure of the Event of Default and restore in writing the interest rate
(or fee, as applicable) that was in effect before the Default Rate.

"Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans, or participations in Swingline Loans or Letters of Credit
required to be funded by it under this Agreement, within one Business Day of the
date required to be funded by it under this Agreement, (b) otherwise has failed
to pay to the Agent or any other Lender any other amount required to be paid by
it under this Agreement within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency case or proceeding.

"Dollar” and “$” mean lawful money of the United States.

"EBITDA” means, with respect to any fiscal period of TIMET, without duplication
and determined in accordance with GAAP, an amount equal to (a) Net Income (or
net loss) for such period, excluding all extraordinary noncash gains or
extraordinary noncash losses of TIMET and its Subsidiaries that were included in
determining such Net income (or loss), plus (b) the sum of the following items,
to the extent these items were deducted in determining such Net Income (or
loss): (i) Interest Expense of TIMET and its Subsidiaries during such period,
(ii) income tax expense of TIMET and its Subsidiaries during such period,
(iii) depreciation expense of TIMET and its Subsidiaries during such period, and
(iv) amortization expense of TIMET and its Subsidiaries during such period.

"Eligible Accounts” means all Accounts of TIMET and the Guarantors meeting all
of the following criteria and in which the Agent, as agent for the Lenders, has
a perfected, first priority security interest:

(a) An Account that arose from a bona fide sale of goods or rendition of
services by TIMET (or a Guarantor, as applicable) in the ordinary course of its
business, which transactions are completed in accordance with the terms and
provisions contained in any documents related thereto;

(b) An Account as to which the amount shown on the books of TIMET (or a
Guarantor, as applicable) and on any invoice or statement delivered to the Agent
or the Lenders is owing to TIMET (or a Guarantor, as applicable) and no partial
payment has been made thereon, except as reflected on the books of TIMET (or a
Guarantor, as applicable);

(c) An Account to the extent that it is not subject to any reduction,
counterclaim, setoff, recoupment, or any present claim for credits, allowances,
or adjustment by the account debtor because of returned, inferior, or damaged
goods (other than pursuant to quality review of the goods or services provided,
in the ordinary course of business), or for any other reason, except for
customary discounts allowed for prompt payment, volume purchases, or other,
similar negotiated arrangements;

(d) An Account as to which the debtor is not an Affiliate of TIMET or a
Guarantor, unless such Account is an Account payable by ValTimet, SAS (unless
ValTimet is a Subsidiary), that was created in the ordinary course of TIMET’s
(or its Subsidiary’s) business with ValTimet, SAS, on terms substantially
similar to terms TIMET (or its Subsidiary) would obtain in a comparable arm’s
length transaction with a Person not an Affiliate;

(e) An Account to the extent that it does not result from, include, or
constitute late charges, service charges, or interest;

(f) An Account that is not more than 60 days past due;

(g) An Account that is not an obligation of an account debtor with more than
20 percent of the total amount of all Accounts payable by such account debtor to
TIMET (or a Guarantor, as applicable) that are more than 60 days past due;

(h) An Account that does not arise out of a contract with, or order from, an
account debtor that by its terms forbids or makes the pledge or assignment of
that Account void or unenforceable;

(i) An Account as to which the account debtor is not the United States of
America, or any agency, division, unit, instrumentality, or branch thereof;

(j) An Account as to which TIMET (or a Guarantor, as applicable) has not
received any note, trade acceptance, draft, or other instrument with respect to
the goods giving rise to the account (unless, if any such instrument or chattel
paper is received, TIMET has notified the Agent and, at the Agent’s request, has
endorsed or assigned such instrument or chattel paper (or caused it to be
endorsed or assigned) and delivered the same to the Agent);

(k) An Account as to which TIMET (or a Guarantor, as applicable) has not
received any notice of the death of the account debtor, or of the dissolution,
termination of existence, insolvency, business failure, appointment of a
receiver for any part of the property of, assignment for the benefit of
creditors by, or the filing of a petition in bankruptcy or the commencement of
any proceeding under any bankruptcy or insolvency laws by or against the account
debtor (and upon the receipt of any such notice, TIMET immediately shall advise
the Agent of the event or occurrence in question);

(l) An Account that is payable to TIMET (or a Guarantor, as applicable) in the
United States by an account debtor that resides in, or is organized under the
laws of, a state in the United States (or by an account debtor that is outside
the United States if payment of the Account is assured by a letter of credit
issued to TIMET (or a Guarantor, as applicable) in form and content acceptable
to the Agent in its reasonable discretion by an issuer acceptable to the Agent
in its reasonable discretion), provided, however, that TIMET may include
Accounts payable by account debtors domiciled outside the United States as
Eligible Accounts if (i) such Accounts satisfy the other requirements specified
herein with respect to Eligible Accounts, and (ii) TIMET demonstrates to the
Agent’s reasonable satisfaction that the foreign account debtor in question is
creditworthy;

(m) An Account as to which the account debtor’s obligation to TIMET (or a
Guarantor, as applicable) is denominated and payable in United States currency;

(n) An Account that does not involve or arise out of an agreement by TIMET (or a
Guarantor, as applicable) for dating of the invoice confirming the sale of the
goods or rendition of the services in question;

(o) An Account as to which the account debtor’s financial condition is
acceptable to the Agent in the Agent’s reasonable discretion;

(p) Accounts from a single account debtor that do not exceed in the aggregate
20 percent of the total Accounts of TIMET and the Guarantors; and

(q) An Account that is not an Account that the Agent, in the Agent’s reasonable
discretion, determines to be ineligible in whole or in part and has notified
TIMET thereof.

Notwithstanding the foregoing, any Account covered by credit insurance shall be
deemed an Eligible Account, provided that the Agent, in its reasonable
discretion, has determined that the credit insurance is issued by an acceptable
insurer and provides coverage in amounts and on terms satisfactory to the Agent.

"Eligible Assignee” means (a) a commercial lender organized under the laws of
the United States, or any state thereof, and having primary capital of not less
than $250,000,000 and approved by the Agent, the Issuing Bank, and (provided no
Default or Event of Default has occurred and is continuing) TIMET, which
approvals shall not be withheld unreasonably; (b) a commercial lender organized
under the laws of any other country that is a member of the Organization for
Economic Cooperation and Development and having primary capital (or its
equivalent) of not less than $250,000,000 and approved by the Agent, the Issuing
Bank, and (provided no Default or Event of Default has occurred and is
continuing) TIMET, which approvals shall not be withheld unreasonably; (c) a
Lender (other than a Defaulting Lender), without approval of any Person; and
(d) an Affiliate of the respective assigning Lender, without approval of any
Person, provided that such Person otherwise meets the eligibility requirements
of (a) or (b) above, or demonstrates to the Agent’s reasonable satisfaction its
ability to comply with the obligations of a Lender under this Agreement.

"Eligible Equipment” means all Equipment of TIMET and the Guarantors in which
the Agent, as agent for the Lenders, has a perfected, first-priority security
interest, except the following:

(a) Equipment located outside the United States;

(b) Slow-moving, damaged or obsolete Equipment (as determined by the Agent in
its reasonable discretion);

(c) All Equipment that is on consignment;

(d) All Equipment that is leased to or from others by TIMET (or a Guarantor);

(e) Equipment that is located on premises leased or rented by TIMET (or a
Guarantor, as applicable) unless either (i) TIMET has delivered to the Agent a
landlord’s waiver in a form satisfactory to the Agent in the Agent’s reasonable
discretion, or (ii) TIMET has established reserves in an amount satisfactory to
the Agent in its reasonable discretion with respect to potential landlord’s
liens;

(f) Equipment located at a location owned by TIMET (or a Guarantor, as
applicable) that is subject to a mortgage in favor of a lender other than the
Lenders, unless TIMET has delivered to the Agent a mortgagee’s waiver in a form
satisfactory to the Agent in the Agent’s reasonable discretion; or

(g) Other Equipment that the Agent, in the Agent’s reasonable discretion,
determines should not be included in the Borrowing Base.

"Eligible Inventory” means all Inventory of TIMET and the Guarantors in which
the Agent, as agent for the Lenders, has a perfected, first-priority security
interest, except the following:

(a) Inventory located outside the United States;

(b) Slow-moving, damaged, or obsolete Inventory (as determined by the Agent in
its reasonable discretion);

(c) Inventory that is not merchantable;

(d) All goods that are leased to or from others by TIMET (or a Guarantor);

(e) Inventory that is located on premises leased or rented by TIMET (or a
Guarantor, as applicable), unless the Agent has given the Agent’s prior written
consent thereto and unless either (i) TIMET has delivered to the Agent a
landlord’s waiver in a form satisfactory to the Agent in the Agent’s reasonable
discretion, or (ii) TIMET has established reserves in an amount satisfactory to
the Agent in its reasonable discretion with respect to potential landlord’s
liens;

(f) Inventory stored with a consignee, bailee, or warehouseman, unless either
(i) TIMET has delivered to the Agent an acknowledged bailee letter in a form
satisfactory to the Agent in the Agent’s reasonable discretion, or (ii) TIMET
has established reserves in an amount satisfactory to the Agent in its
reasonable discretion with respect to potential claims of the consignee, bailee,
or warehouseman;

(g) Inventory located at a location owned by TIMET (or a Guarantor, as
applicable) that is subject to a mortgage in favor of a lender other than the
Lenders, unless TIMET has delivered to the Agent a mortgagee’s waiver in a form
satisfactory to the Agent in the Agent’s reasonable discretion;

(h) Inventory that is covered by a negotiable document of title, unless such
document and evidence of acceptable insurance covering such inventory have been
delivered to the Agent with all necessary endorsements, free and clear of all
Liens, except those in favor of the Lenders;

(i) Goods that have been returned by the buyer thereof and are not merchantable;
or

(j) Other Inventory that the Agent, in the Agent’s reasonable discretion,
determines should not be included in the Borrowing Base.

"Eligible Real Property” means all real property of TIMET and the Guarantors in
which the Agent, as agent for the Lenders, has a perfected, first-priority lien,
except the following:

(a) Real property located outside the United States;

(b) Real property that does not comply in all material respects with applicable
Environmental Laws;

(c) Real property that is leased from another Person by TIMET (or a Guarantor);

(d) Real property that is leased to another Person by TIMET (or a Guarantor), if
the terms of the lease therefor are not acceptable to the Agent, in its
reasonable discretion;

(e) Real property subject to any Lien that is not acceptable to the Agent, in
the Agent’s reasonable discretion; or

(f) Real property that the Agent, in the Agent’s sole and absolute discretion,
determines is not eligible for inclusion in the Borrowing Base.

"Environmental Laws” means any and all applicable federal, state, and local
environmental, health, or safety statutes, laws, regulations, rules, and
ordinances (whether now existing or hereafter enacted or promulgated), and all
applicable judicial, administrative, and regulatory decrees, judgments, and
orders, including common law rulings and determinations, relating to injury to,
or the protection of, human health or the environment, including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
investigation, remediation, and removal of emissions, discharges, releases, or
threatened releases of Hazardous Materials into the environment, or relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of such Hazardous Materials.

"Equipment” has the meaning given to that term in the Uniform Commercial Code as
adopted and in effect in Oregon at the time in question.

"ERISA” means The Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, collectively, as the same from time to time may be
supplemented or amended and remain in effect.

"Event of Default” has the meaning specified in Section 12.1 of this Agreement.

"Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute, and the rules and regulations thereunder.

"Existing Affiliate Transactions” means the transactions specified in
Schedule 1.1 to this Agreement.

"Existing Credit Facilities” has the meaning specified in Recital A of this
Agreement.

"Federal Funds Rate” means, for any day, the rate equal to the weighted average
(rounded to the nearest 1/16 of 1 percent) of (a) the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as such weighted average is published for such day (or,
if such day is not a Business Day, for the immediately preceding Business Day)
by the Federal Reserve Bank of New York, or (b) if such rate is not so published
for such Business Day, quotations received by the Agent from three federal funds
brokers of recognized standing selected by the Agent. Each determination by the
Agent of the Federal Funds Rate shall be conclusive, in the absence of manifest
error.

"Fixed Charges” means, for any period in question, the sum of total Interest
Expense and scheduled principal payments on Funded Indebtedness.

"Funded Indebtedness” means, without duplication, the sum of (a) all
Indebtedness of TIMET and its Subsidiaries for borrowed money (including the
Loans), (b) all Indebtedness of TIMET and its Subsidiaries in respect of Capital
Lease obligations, (c) all obligations of TIMET and its Subsidiaries in respect
of letters of credit, and (d) all Guarantees executed by TIMET or its
Subsidiaries with respect to any of the foregoing.

"GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

"Governmental Authority” means the government of the United States, any state or
any foreign country (or any political subdivision of any thereof), or any
branch, department, agency, instrumentality, court, tribunal, or regulatory
authority that constitutes a part of or exercises any sovereign power of any of
the foregoing.

"Guarantee Agreement” means the guarantee agreements executed by Material
Domestic Subsidiaries of TIMET pursuant to Section 7.4 of this Agreement with
respect to the Obligations, and includes any amendments, extensions,
modifications, renewals, restatements, and supplements thereof.

"Guarantees” means all guarantees, endorsements (other than endorsements of
negotiable instruments for collection in the ordinary course of business), or
other contingent or surety liabilities with respect to obligations of others,
whether or not reflected on the balance sheet of the Person in question,
including any obligation to furnish funds, directly or indirectly (whether by
virtue of partnership arrangements, by agreement to keep-well, or otherwise),
through the purchase of goods, supplies, or services, or by way of stock
purchase, capital contribution, advance, or loan, or to enter into a contract
for any of the foregoing, for the purpose of payment of obligations of any other
Person.

"Guarantor” means each Material Domestic Subsidiary of TIMET that executes a
Guarantee Agreement, whether contemporaneously with this Agreement (as required
by the terms of Section 6.1(a)(iv) and Section 7.4 of this Agreement), or
hereafter in accordance with Section 7.4 of this Agreement.

"Hazardous Material” means any substance (a) the presence of which requires
notification, removal, or remediation under any Environmental Law; (b) that is
or becomes defined as a “hazardous waste”, “hazardous material,” or “hazardous
substance” under any present or future Environmental Law, or amendments thereto,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. Section 9601, et seq.) and any
applicable local statutes and the regulations promulgated thereunder; (c) that
is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, or otherwise hazardous and that is or becomes regulated pursuant
to any Environmental Law; or (d) without limitation, that contains gasoline,
diesel fuel, or other petroleum products, asbestos, or polychlorinated
biphenyls.

"Highest Lawful Rate” has the meaning specified in Section 5.27 of this
Agreement.

"Indebtedness” means, without duplication, (a) all obligations of TIMET and its
Subsidiaries for borrowed money or other extensions of credit, whether secured
or unsecured, absolute or contingent, including, without limitation, unmatured
reimbursement obligations with respect to letters of credit (other than any such
obligation held by TIMET or a Subsidiary of TIMET), (b) all obligations of TIMET
and its Subsidiaries evidenced by bonds, notes, debentures, or other similar
instruments (other than any such instrument held by TIMET or a Subsidiary of
TIMET), (c) all obligations representing the deferred purchase price of property
(except any such balance that constitutes an account payable to a trade creditor
(whether or not an Affiliate) created, incurred, assumed, or guaranteed by such
Person in the ordinary course of business of such Person in connection with
obtaining goods, materials, or services that is not overdue by more than one
hundred twenty (120) days unless the trade payable is being contested in good
faith) (d) all obligations of TIMET and its Subsidiaries in respect of
indebtedness of another Person for borrowed money or indebtedness of another
Person otherwise described in this definition, which is secured by any
consensual lien, security interest, collateral assignment, conditional sale,
mortgage, deed of trust, or other encumbrance on any asset of TIMET or its
Subsidiaries, whether or not such obligations, liabilities, or indebtedness are
assumed by or are a personal liability of TIMET or its Subsidiaries, (e) that
portion of all obligations of TIMET and its Subsidiaries arising under Capital
Leases, (f) mandatory redemption or dividend rights on Capital Stock (or other
equity) of TIMET and its Subsidiaries (other than any such Capital Stock held by
TIMET or a Subsidiary of TIMET), (g) net liabilities of TIMET and its
Subsidiaries under all Interest Rate Contracts and foreign exchange agreements,
and (h) all Guarantees of TIMET and its Subsidiaries in respect of indebtedness
of another Person for borrowed money or indebtedness of another Person otherwise
described in this definition.

"Interest Expense” means, for any fiscal period and determined in accordance
with GAAP, total Consolidated interest expense of TIMET and its Subsidiaries,
including interest expense with respect to any Funded Indebtedness of TIMET and
its Subsidiaries, amounts paid (or required to be paid in the applicable fiscal
period) by TIMET and its Subsidiaries in respect of interest hedge contracts,
but excluding any non-cash interest expense.

"Interest Period” means, with respect to each LIBOR Rate Loan, the period
commencing on the date of the making or continuation of or conversion to such
LIBOR Rate Loan and ending one, two, three, or six months thereafter (as TIMET
may elect in the applicable Notice of Borrowing or Conversion), provided that:

(a) Any Interest Period (other than an Interest Period determined pursuant to
clause (c) below) that otherwise would end on a day that is not a Business Day
shall be extended to the next succeeding Business Day, unless such next
succeeding Business Day falls in the next calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;

(b) Any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clause (c) below,
end on the last Business Day of a calendar month; and

(c) Any Interest Period that otherwise would end after the Maturity Date shall
end on the Maturity Date.

"Interest Rate Contracts” means interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements, interest rate insurance, foreign
exchange agreements, and other agreements or arrangements designed to provide
protection against fluctuations in interest rates or currency fluctuations.

"Interest Rate Protection Agreement” means an Interest Rate Contract between
TIMET (or a Subsidiary of TIMET) and a Lender (or an Affiliate of a Lender) that
is entered into by TIMET (or its Subsidiary) for hedging purposes with respect
to transactions engaged in by TIMET (or its Subsidiary) in the ordinary course
of business and not for speculative purposes.

"Inventory” has the meaning given to that term in the Uniform Commercial Code as
adopted and in effect in Oregon at the time in question.

"Investment” means the purchase or acquisition of any share of Capital Stock of
any other Person, any loan, advance, or extension of credit (excluding accounts
receivable arising in the ordinary course of business) to any other Person,
contribution to the capital of any other Person, or the acquisition of
substantially all of the assets of any other Person.

"ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law and
Practice (or such later version thereof as may be in effect at the time of
issuance).

"Issuing Bank” means (a) U.S. Bank and any Successor thereof, and (b) only to
the extent of the Letters of Credit identified in Schedule 3.1 to this
Agreement, Wachovia Bank, National Association, and any Successor thereof.

"Laws” means, collectively, all international, foreign, federal, state, and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes, and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation, or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations, and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

"Lenders” means (a) the banks and other institutions listed on Schedule 2.2 to
this Agreement, and any Successor of any of them, to the extent they continue to
be holders of all or any portion of the Loans, and (b) any Eligible Assignee
that subsequently executes an Assignment and Assumption Agreement and becomes
the holder of all or any portion of the Loans and a party to this Agreement in
accordance with the terms of this Agreement.

"Letter of Credit Commitment” has the meaning specified in Section 3.2 of this
Agreement.

"Letter of Credit Exposure” means, at the time in question, the aggregate amount
of Letters of Credit outstanding (as determined in accordance with Section 3.5
of this Agreement).

"Letter of Credit Fees” has the meaning specified in Section 3.6 of this
Agreement.

"Letters of Credit” has the meaning specified in Section 3.1 of this Agreement.

"Leverage Ratio” means the ratio of (a) Funded Indebtedness as of any date of
determination to (b) EBITDA for the 12-month period ending on the date of
determination.

"LIBOR” means the average offered rate for deposits in United States dollars
(rounded upwards, if necessary, to the nearest one-sixteenth of 1 percent) for
delivery of such deposits on the first day of an Interest Period, for the number
of days in such Interest Period, which appears on Telerate Page 3750 (or such
other reporting service selected by the Agent in its reasonable discretion) at
or about 9:00 a.m. Portland, Oregon, time (or such other time that such rate is
available to the Agent) on the day that is two Business Days preceding the first
day of the Interest Period, or the rate for such deposits determined by the
Agent at such time based on such other published service of general application
as shall be selected by the Agent for such purpose; provided, however, that in
lieu of determining the rate in the foregoing manner, the Agent may determine
the rate based on rates offered to the Agent for deposits in United States
dollars (rounded upwards, if necessary, to the nearest one-sixteenth of
1 percent) in the interbank Eurodollar market at such time for delivery on the
first day of the Interest Period for the number of days in such Interest Period.

"LIBOR Interest Rate” means the LIBOR Rate plus the Applicable Margin per annum.

"LIBOR Rate” means a per annum interest rate (rounded upward, if necessary, to
the nearest one-sixteenth of 1 percent) calculated for the Interest Period in
accordance with the following formula (in each instance determined by the Agent
in its reasonable discretion) for the applicable Interest Period:

     
 
   
 
  LIBOR Rate = LIBOR
 
   
 
  1 – LIBOR Reserve Percentage

The Agent’s determination of the LIBOR Rate for any Interest Period shall be
conclusive in the absence of manifest error.

"LIBOR Rate Loan” means any Loan (or portion thereof) bearing interest at a rate
determined with reference to the LIBOR Rate.

"LIBOR Reserve Percentage” means, for any Interest Period, the aggregate of the
maximum reserve percentages (including any basic, marginal, special, emergency,
or supplemental reserves), expressed as a decimal, established (or as may be
modified or adopted) by the Board of Governors of the Federal Reserve System and
any other domestic or foreign banking authority to which any Lender is subject
with respect to “Eurocurrency Liabilities” (as defined in regulations issued
from time to time by the Board of Governors of the Federal Reserve System), or
applicable to extensions of credit by the Lenders, the rate of interest on which
is determined with regard to rates applicable to “Eurocurrency Liabilities.” The
LIBOR Reserve Percentage shall be adjusted automatically on and as of the
effective date of any change in any such reserve percentage.

"Lien” means any mortgage, deed of trust, pledge, charge, hypothecation,
assignment, deposit arrangement, security interest, attachment, garnishment,
execution, encumbrance (including, but not limited to, easements, rights of way,
and the like), lien (statutory or other), security agreement, transfer intended
as security (including, without limitation, any conditional sale or other title
retention agreement), the interest of a lessor under a Capital Lease, or any
financing lease having substantially the same economic effect as any of the
foregoing, or other voluntary or involuntary lien or charge upon (or affecting
the revenues of) any real property or personal property of the Person in
question.

"Loan” means a Revolving Loan or a Swingline Loan.

"Loan Documents” means this Agreement, the Notes, the Swingline Note, the
Guarantee Agreements, the Pledge Agreement, the Security Agreements, and any
other documents executed by TIMET or any Guarantor in favor of the Lenders (and
the Issuing Bank and the Swingline Lender) prior to or contemporaneously with
this Agreement (or after the Closing Date), and all amendments, extensions,
modifications, renewals, restatements, and supplements thereof.

"Material Adverse Effect” means (a) a material adverse effect on the business,
assets, operations, or financial condition of TIMET and the Guarantors, taken as
a whole, (b) a material impairment of the ability of TIMET to pay or perform its
obligations under the Loan Documents in accordance with the terms thereof, (c) a
material impairment of all or any material portion of the Collateral, the Liens
of the Lenders in the Collateral, or the priority of such Liens, or (d) a
material impairment of the Lenders’ rights and remedies under the Loan
Documents.

"Material Domestic Subsidiary” means Titanium Hearth Technologies, Inc., TMCA
International, Inc., TIMET Finance Management Company, and any other domestic
Subsidiary of TIMET that has net worth of $2,000,000 (or more) that are created
or acquired after the Closing Date, or, if in existence on the Closing Date,
subsequently has net worth of $2,000,000 (or more), as a result of Investments,
or otherwise. Notwithstanding the foregoing, TIMET Asia, Inc., shall not be
treated as a Material Domestic Subsidiary for purposes of this Agreement.

"Maturity Date” has the meaning specified in Section 2.10 of this Agreement.

"Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which TIMET or any Subsidiary of TIMET makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

"Net Income” means, for any 12-month period in question, the net income of TIMET
and its Subsidiaries on a Consolidated basis for such period, determined in
accordance with GAAP, but in any event there shall be excluded or deducted from
such net income (a) any gain or loss arising from any write up of assets, except
to the extent inclusion thereof shall be approved in writing by the Agent in its
reasonable discretion; (b) any extraordinary gains; and (c) the proceeds of any
life insurance policy received during such period.

"Notes” has the meaning specified in Section 2.4 of this Agreement, and includes
any amendments, extensions, modifications, renewals, restatements, and
supplements thereof.

"Notice of Borrowing or Conversion” means notices in form and content
satisfactory to the Agent in its reasonable discretion signed by the Responsible
Officer and given by TIMET to the Agent to request a Loan (or to convert or
extend an existing Loan).

"Obligations” means all of TIMET’s obligations to the Lenders (or an Affiliate
of a Lender pertaining to Interest Rate Protection Agreements), the Swingline
Lender, and the Issuing Bank, including, but not limited to, TIMET’s obligations
pursuant to the Notes, this Agreement, and the other Loan Documents, and any
Interest Rate Protection Agreements.

"Outstanding Amount” means, at the time in question, the aggregate outstanding
principal amount of the Loans and the Letters of Credit (as computed in
accordance with Section 3.5 of this Agreement).

"Participant” has the meaning specified in Section 13.2 of this Agreement.

"Patriot Act” has the meaning specified in Section 15.17 of this Agreement, and
includes any amendments thereof.

"PBGC” means The Pension Benefit Guaranty Corporation, or any entity succeeding
to any or all of its functions under ERISA.

"Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by TIMET or any of
its Subsidiaries, or to which TIMET or any of its Subsidiaries contributes or
has an obligation to contribute, or in the case of a multiple employer or other
plan described in Section 4064(a) of ERISA, has made contributions at any time
during the immediately preceding five plan years.

"Percentage Interest” means with respect to any Lender at any time, the
percentage (carried out to the eighth decimal place) of the Commitments
represented by such Lender’s Commitment at such time. If the Commitments of each
Lender to make Loans and the obligation of the Issuing Bank to issue Letters of
Credit have been terminated pursuant to Section 5.10 or Section 5.11 of this
Agreement, or if the Commitments have expired, then the Percentage Interest of
each Lender shall be determined based on the Percentage Interest of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Percentage Interest of each Lender is set forth opposite the name of
such Lender on Schedule 2.2 to this Agreement, or in the Assignment and
Assumption Agreement pursuant to which such Lender becomes a party hereto, as
applicable.

"Permitted Holders” means (a) Harold C. Simmons (“Simmons”), (b) the spouse of
Simmons (“Simmons Spouse”), (c) any trust established primarily for the benefit
of Simmons or members of his family (including his spouse and/or his descendants
(whether natural or adopted)) or both (such trusts, collectively, the “Simmons
Trusts,” and such individuals, collectively, the “Simmons Trusts
Beneficiaries”), (d) any trustee of the Simmons Trusts (such individuals,
collectively, the “Simmons Trustees”), (e) any Person controlled in the
aggregate by any one or more of Simmons, Simmons Spouse, the Simmons Trusts, the
Simmons Trusts Beneficiaries, the Simmons Trustees, Tremont LLC, Valhi, Inc.,
Valhi Holding Company, the Harold Simmons Foundation, the Simmons Family
Foundation, and The Combined Master Retirement Trust (collectively, the “Simmons
Associates” and together with Simmons, Simmons Spouse, the Simmons Trusts, the
Simmons Trusts Beneficiaries, and the Simmons Trustees, the “Simmons Group”),
(f) any managing director, general partner, director, limited partner,
principal, officer, or employee of any of the Simmons Group, any employee
benefit plan or pension fund of any of the Simmons Group, and any heirs,
executors, administrators, testamentary trustees, legatees, or beneficiaries of
any of the Simmons Group, or (g) a trust or custodianship, to the extent that
the beneficiaries of which, or a corporation or partnership, the stockholders or
general or limited partners of which, include only the Simmons Group, their
respective spouses and former spouses and ancestors or lineal descendants (by
blood or adoption). For purposes of this definition, the term “control”
(including the correlative meanings, the terms “controlled by” and “under common
control with”), as used with respect to any Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract, or otherwise.

"Permitted Liens” has the meaning specified in Section 11.5 of this Agreement.

"Person” means an individual, a partnership, a corporation (including a business
trust), a joint stock company, a trust, an unincorporated association, a joint
venture, a limited liability company, a limited liability partnership or other
entity, or a Governmental Authority or any agency, instrumentality, or political
subdivision thereof.

"Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by TIMET or a Subsidiary of TIMET.

"Pledge Agreement” means the Pledge and Security Agreement executed by TIMET
pursuant to Section 7.2 of this Agreement in favor of the Agent, as agent for
the Lenders, and includes any amendments, extensions, modifications, renewals,
restatements, and supplements thereof.

"Pledged Shares” has the meaning specified in Section 7.2 of this Agreement.

"Prime Rate” means the rate of interest publicly announced from time to time by
the Agent as its “prime rate” or “reference rate.” The Prime Rate is not
necessarily the lowest rate of interest that the Agent charges or collects from
any borrower, or class of borrowers. Any change in the Prime Rate announced by
the Agent shall take effect at the opening of business on the day specified in
the public announcement of such change.

"Prohibited Transaction” means any “prohibited transaction” as defined in ERISA
and Section 4975 of the Code.

"Qualified Investments” means (a) investments in Cash Equivalents, and
(b) advances to employees for business related expenses to be incurred in the
ordinary course of business and consistent with past practices in an amount not
to exceed $20,000 to any single employee.

"Reallocation Payment” has the meaning specified in Section 2.13 of this
Agreement.

"Regulations U and X” means Regulations U and X of the Federal Reserve Board, as
the same are from time to time in effect, and all official rulings and
interpretations thereunder or thereof.

"Reimbursement Obligation” has the meaning specified in Section 3.11 of this
Agreement.

"Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

"Required Lenders” means, as of the date of determination, (a) in the case of
those matters specified in the second sentence of Section 15.2 of this
Agreement, all of the Lenders (except any Defaulting Lender), and (b) in all
other cases, Lenders having more than 51 percent of the aggregate Commitments
or, if the conditional obligation of each Lender to make Loans and the
conditional obligation of the Issuing Bank to issue Letters of Credit have been
terminated pursuant to Section 5.10 or Section 5.11 of this Agreement, Lenders
holding in the aggregate more than 51 percent of the Outstanding Amount (with
the aggregate amount of each Lender’s risk participation and funded
participation in Letters of Credit being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Outstanding Amount held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

"Responsible Officer” means the Chief Executive Officer, the Chief Financial
Officer, or the Treasurer of TIMET (or any other officer of TIMET who by written
notice to the Agent is designated by such Chief Executive Officer, Chief
Financial Officer, or Treasurer to sign Notices of Borrowing or Conversion, or
to request Loans pursuant to the terms of this Agreement).

"Restricted Payment” means, without duplication, any dividend, distribution,
loan, advance, guaranty, extension of credit, or other payment, whether in cash
or property to or for the benefit of any Person that holds Capital Stock in
TIMET, and any purchase, redemption, retirement, or other acquisition for value
of any Capital Stock of TIMET, whether now or hereafter outstanding, or of any
options, warrants, or similar rights to purchase such Capital Stock, or any
security convertible into or exchangeable for such Capital Stock.

"Revolving Credit Facility” has the meaning specified in Section 2.1 of this
Agreement.

"Revolving Loans” has the meaning specified in Section 2.1 of this Agreement.

"SEC” means the Securities and Exchange Commission, and any successor entity.

"Security Agreements” means the security agreements executed by TIMET and its
Material Domestic Subsidiaries pursuant to Section 7.1 of this Agreement in
favor of the Agent (as agent for the Lenders, the Issuing Bank, and the
Swingline Lender), and the security agreements or deeds of trust executed by
TIMET and its Material Domestic Subsidiaries pursuant to Section 7.5 of this
Agreement, and includes any amendments, extensions, modifications, renewals,
restatements, and supplements of any of the foregoing.

"Security Documents” means the Security Agreements and the Pledge Agreement, as
amended, extended, modified, renewed, restated, or supplemented from time to
time.

"Subsidiary” of a Person means any corporation, association, partnership or
other business entity of which more than 50 percent of the outstanding Capital
Stock having by the terms thereof ordinary voting power under ordinary
circumstances to elect a majority of a board of directors or Persons performing
similar functions (or, if there are no such directors or Person, having general
voting power) of such entity (irrespective of whether or not at the time Capital
Stock of any other class or classes of such entity shall or might have voting
power upon the occurrence of any contingency) is at the time directly or
indirectly owned by such Person, or by one or more Subsidiaries of such Person.

"Subordinated Debentures” means, collectively, the 6 5/8% Convertible Junior
Subordinated Debentures due 2026 of TIMET issued pursuant to the Subordinated
Debenture Indenture, as the same now exist or hereafter may be amended,
modified, supplemented, extended, renewed, restated, or replaced.

"Subordinated Debenture Indenture” means the Indenture, dated as of November 20,
1996, between TIMET, as issuer, and the Subordinated Debenture Trustee, as the
same now exists or hereafter may be amended, modified, supplemented, extended,
renewed, restated, or replaced.

"Successor” means, for any corporation or banking association, any successor by
merger or consolidation, or by acquisition of substantially all of the assets or
stock of the predecessor.

"Swingline Commitment” has the meaning specified in Section 4.2 of this
Agreement.

"Swingline Lender” means U.S. Bank and any Successor thereof.

"Swingline Loans” has the meaning specified in Section 4.1 of this Agreement.

"Swingline Note” has the meaning specified in Section 4.5 of this Agreement and
includes any amendments, extensions, modifications, renewals, restatements, and
supplements thereof.

"Tangible Net Worth” means, at any date as of which the amount thereof shall be
determined, without duplication, the total assets of TIMET and its Subsidiaries
minus (a) the total liabilities of TIMET and its Subsidiaries, (b) the sum of
any amounts attributable to (i) any write-up in the book value of assets
resulting from any revaluation thereof subsequent to the date of the most recent
audited annual Consolidated financial statement of TIMET provided to the Agent,
(ii) intercompany accounts with Affiliates (including receivables due from
Affiliates) (to the extent included on a Consolidated basis in TIMET’s total
assets and not included in TIMET’s total liabilities), unless any such
intercompany Account is an Eligible Account (iii) the value, if any,
attributable to any Capital Stock of TIMET and its Subsidiaries held in treasury
(to the extent included in total assets of TIMET and its Subsidiaries), and
(iv) the value, if any, attributable to any notes or subscriptions receivable
due from members in respect of membership interests (to the extent included in
total assets of TIMET and its Subsidiaries), and (c) goodwill of TIMET and its
Subsidiaries and all other assets of TIMET and its Subsidiaries properly
classified as intangible assets in accordance with GAAP.

"Tax” means any tax, assessment, duty, levy, or other charge imposed by any
Governmental Authority on any property, revenue, income, or franchise of any
Person, and any interest or penalty with respect to any of the foregoing.

"Termination Event” means (i) the occurrence of a Reportable Event with respect
to a Pension Plan, (ii) the withdrawal of TIMET or a Subsidiary of TIMET from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, (iii) the filing of a notice of intent
to terminate a Pension Plan under Section 4041(c) of ERISA, (iv) the institution
of proceedings to terminate a Pension Plan by the PBGC, or (v) any other event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.

"TIMET” means Titanium Metals Corporation, and any Successor thereof.

"Treco Property” means parcel no. 179-18-101-005 and a portion of parcels
178-13-101-004 and 179-07-301-002 of the real property located in Henderson,
Nevada beneficially owned by Treco LLC.

"Trust” means the TIMET Capital Trust I, a Delaware business trust, and its
successors and assigns.

"Unused Commitment Amount” has the meaning specified in Section 2.9 of this
Agreement.

"Unused Commitment Fee” has the meaning specified in Section 2.9 of this
Agreement.

"U.S. Bank” means U.S. Bank National Association and any Successor or assign
thereof.

Section 1.2 Accounting Terms. Except as otherwise provided in this Agreement,
accounting terms that are not defined specifically in this Agreement shall be
interpreted and construed in accordance with GAAP and all accounting procedures
shall be performed in accordance with GAAP.

Section 1.3 Rules of Construction. For purposes of this Agreement, the following
rules of construction shall apply, unless specifically indicated to the
contrary: (a) wherever from the context it appears appropriate, each term stated
in either the singular or plural shall include the singular and the plural, and
pronouns stated in the masculine, feminine, or neuter gender shall include the
masculine, feminine, and neuter genders; (b) the term “or” is not exclusive;
(c) the term “including” (or any form of that term) shall not be limiting or
exclusive; (d) all references to statutes and related regulations shall include
any amendments thereof and any successor statutes and regulations; (e) the words
“this Agreement”, “herein”, “hereof”, “hereunder” or other words of similar
import refer to this Agreement as a whole, including any schedules, exhibits,
and annexes hereto, as the same may be amended, modified, or supplemented;
(f) all references in this Agreement to sections, schedules, exhibits, and
annexes shall refer to the corresponding sections, schedules, exhibits, and
annexes of or to this Agreement; and (g) all references to any instruments or
agreements, including references to any of the Loan Documents, shall include any
and all amendments, extensions, modifications, renewals, restatements, and
supplements thereof, to the extent permitted under this Agreement.

Section 1.4 Incorporation of Recitals. The Recitals to this Agreement hereby are
incorporated into this Agreement and constitute a part of this Agreement.

ARTICLE II

THE REVOLVING CREDIT FACILITY

Section 2.1 The Loans. Upon the terms and subject to the conditions of this
Agreement, and in reliance upon the representations, warranties, and covenants
of TIMET in this Agreement, the Lenders agree to make loans and advances of
credit to TIMET at TIMET’s request from time to time after the Closing Date and
prior to the Maturity Date (each of which loans and advances is referred to in
this Agreement as a “Revolving Loan” and all of which are referred to in this
Agreement collectively as the “Revolving Loans”). The credit facility described
in the preceding sentence is referred to in this Agreement as the “Revolving
Credit Facility.”

Section 2.2 Maximum Commitment. The Lenders’ total aggregate Commitments with
respect to the Revolving Credit Facility are set forth in Schedule 2.2 to this
Agreement. The maximum amount of Revolving Loans that may be outstanding to
TIMET under the Revolving Credit Facility at any time (after giving effect to
all requested Revolving Loans) is the lesser of (a) the aggregate amount of the
Commitments at the time in question minus the aggregate principal amount of
Swingline Loans and Letters of Credit outstanding at the time in question, or
(b), if applicable under the circumstances described in Section 2.5 of this
Agreement, the Borrowing Base minus the aggregate principal amount of Swingline
Loans and Letters of Credit outstanding at the time in question. If the amount
outstanding with respect to the Revolving Credit Facility at any time exceeds
the applicable amount specified in the preceding sentence, TIMET within three
Business Days shall pay the Agent (for distribution to the Lenders in accordance
with their Percentage Interests) an amount equal to such excess (and TIMET’s
failure to make such payment shall constitute an Event of Default).

Section 2.3 Use of Loan Proceeds. The proceeds of Revolving Loans will be used
by TIMET only to repay the entire amount owed in respect of the Existing Credit
Facilities on the Closing Date and, thereafter, for general corporate purposes
of TIMET and its Subsidiaries.

Section 2.4 The Notes. Contemporaneously with the execution of this Agreement,
TIMET shall execute and deliver to the Lenders promissory notes (the “Notes”) in
substantially identical form that are satisfactory to the Lenders in their
reasonable discretion evidencing TIMET’s obligation to repay amounts advanced by
the Lenders pursuant to the Revolving Credit Facility. Each Note shall be in the
amount of the respective Lender’s maximum Commitment. Amounts advanced by the
Lenders pursuant to the Revolving Credit Facility shall be evidenced by and
repaid by TIMET in accordance with the Notes and the other Loan Documents.

Section 2.5 Conditional Borrowing Base Requirement. If the Outstanding Amount
exceeds 60 percent of the aggregate amount of the Commitments, or the Leverage
Ratio is greater than 2.00 to 1.00 at any time such ratio is measured in
accordance with Section 10.3 of this Agreement, TIMET acknowledges and agrees
that TIMET shall be required to maintain a Borrowing Base (as that term is
defined in Section 2.6 of this Agreement) and that the Outstanding Amount shall
not exceed the lesser of (a) the Borrowing Base, or (b) the aggregate amount of
the Commitments (as specified in the second sentence of Section 2.2 of this
Agreement). At any time that TIMET is required to maintain a Borrowing Base
under the circumstances specified in the first sentence of this Section 2.5 of
this Agreement, TIMET shall timely deliver to the Agent the Borrowing Base
Certificate required by Section 9.12(f)(i) and/or Section 6.2(a) of this
Agreement.

Section 2.6 Computation of the Borrowing Base. As used in this Agreement, the
term “Borrowing Base” means the sum of the following items at the time in
question:

(a) 85 percent of the value of Eligible Accounts (as such value is determined by
the Agent in its reasonable discretion);

(b) 55 percent of the value of Eligible Inventory (as such value is determined
by the Agent in its reasonable discretion); and

(c) If TIMET or a Material Domestic Subsidiary of TIMET has satisfied the
requirements of Section 7.5 of this Agreement, 75 percent of the orderly
liquidation value of Eligible Equipment and Eligible Real Property (as such
value is determined by the Agent in its reasonable discretion), provided,
however, that the maximum amount of this component of the Borrowing Base shall
be $40,000,000.

Inventory shall be valued at the lower of the market value or the cost of the
Inventory in question. The Lenders shall not be required to make any advance
requested by TIMET at any time that TIMET has not timely submitted its Borrowing
Base Certificate in accordance with Section 9.12(f)(i) of this Agreement.

Section 2.7 Interest Options in Respect of the Revolving Credit Facility. Except
as specified in the following sentence, Revolving Loans shall bear interest at
either the Base Interest Rate, or the LIBOR Interest Rate, as selected by TIMET
(or determined) in accordance with Section 5.13 of this Agreement.
Notwithstanding the foregoing, Revolving Loans shall bear interest at the
Default Rate following the occurrence and during the existence of a Default or
an Event of Default, if such rate is invoked by the Required Lenders in
accordance with Section 12.2 of this Agreement (or becomes effective upon the
occurrence of an Event of Default under Section 12.1(k) of this Agreement).

Section 2.8 Revolving Nature of the Revolving Credit Facility. The Revolving
Credit Facility is a revolving credit facility. Therefore, subject to the terms
and conditions of this Agreement, TIMET may borrow, pay, repay, and re-borrow
amounts under the Revolving Credit Facility.

Section 2.9 The Unused Commitment Fee. On the first Business Day of each
calendar quarter, and on the Maturity Date, TIMET shall pay the Agent (for
distribution to the Lenders in accordance with their Percentage Interests) a fee
(the “Unused Commitment Fee”) equal to the Unused Commitment Amount for the
immediately preceding calendar quarter (or portion thereof) multiplied by the
Applicable Margin (pro rated to take into account the fact that this fee is paid
quarterly by TIMET). As used in this Agreement, the term “Unused Commitment
Amount” means the average of the difference on each day in the immediately
preceding calendar quarter (or, in the case of the fee payable on the Maturity
Date, on each day after the end of the prior calendar quarter through the
Maturity Date) between (a) the aggregate amount of the Commitments and (b) the
aggregate principal amount of Revolving Loans and Letters of Credit outstanding.

Section 2.10 Maturity Date of the Revolving Credit Facility. On the earlier of
(a) February 17, 2011, or (b) acceleration of the Obligations following an Event
of Default, if any, under this Agreement, the Commitments shall terminate. The
earlier of the dates specified in the preceding sentence of this Agreement is
referred to in this Agreement as the “Maturity Date.” On the Maturity Date,
TIMET shall be obligated to pay in full the entire balance of principal,
interest, and fees owed pursuant to the Notes, this Agreement, and the other
Loan Documents.

Section 2.11 No Borrowing Under the Revolving Credit Facility During Pendency of
an Event of Default. TIMET shall not be entitled to borrow under the Revolving
Credit Facility at any time that a Default or an Event of Default exists.

Section 2.12 Possible Increase in the Amount of the Revolving Credit Facility.
Provided that no Default or Event of Default exists, TIMET may request that the
maximum principal amount of the Commitments be increased from time to time on or
after the Closing Date by an aggregate amount up to $25,000,000, subject to
conditions to be agreed upon by TIMET and the Agent. Those conditions shall
include, but shall not be limited to, the requirements that (a) TIMET first
shall offer to the existing Lenders the right to commit to the increased
Commitment amount, (although no existing Lender shall be required to commit to
any such increased amount), (b) TIMET shall obtain such increased or additional
Commitments from existing Lenders, or from financial institutions qualifying as
Eligible Assignees, (c) any Person (other than an Existing Lender) that extends
a Commitment to TIMET pursuant to this Section 2.12 of this Agreement shall
execute and deliver to the Agent an Assignment and Assumption Agreement in
accordance with Section 13.1 of this Agreement, and (d) contemporaneously with
the execution and delivery of the Assignment and Assumption Agreement, each
Person (whether that Person is an existing Lender or a new party to this
Agreement) making an additional Commitment shall make a Reallocation Payment (as
that term is defined in Section 2.13 of this Agreement) to the Agent. No
increase in the Commitments pursuant to this Section 2.12 of this Agreement
shall increase either the Swingline Commitment or the Letter of Credit
Commitment. Upon satisfaction of the conditions specified in the first two
sentences of this Section 2.12 of this Agreement, any Person that made a new or
additional Commitment in accordance with this Section 2.12 of this Agreement
shall be a Lender for purposes of this Agreement.

Section 2.13 Readjustment of Revolving Loan Outstandings. Except as specified in
the second following sentence, when either an existing Lender or a new Lender
increases its Commitment, or makes a new Commitment, as applicable, under
Section 2.12 of this Agreement, the respective amounts of the Revolving Loans
owned by the Lenders must be reallocated so that the Lenders’ shares of the
outstanding Revolving Loans match their Percentage Interests following an
increase in the aggregate Commitments under Section 2.12 of this Agreement. This
Section 2.13 of this Agreement sets forth the procedure to be followed by the
Agent and the Lenders to assure that the Lenders’ Percentage Interests of the
outstanding Revolving Loans are correct following an increase in the aggregate
amount of the Commitments under Section 2.12 of this Agreement. The reallocation
procedure outlined herein shall not be applicable or required if an aggregate
increase in the Commitments under Section 2.12 of this Agreement is effected by
an increase in each of the existing Lenders’ Commitments by an amount that
results in their Percentage Interests after the increase in the Commitments
being equal to their Percentage Interests immediately before the increase in the
Commitments. At the time a new Lender becomes a party to this Agreement in
accordance with Section 2.12 of this Agreement, or at the time any existing
Lender increases its Commitment in accordance with Section 2.12 of this
Agreement, each such Lender shall make a payment to the Agent in an amount equal
to the following:

(a) In the case of a new Lender, the Percentage Interest of such new Lender
(based upon the increased aggregate Commitments) multiplied by the aggregate
principal amount of Revolving Loans outstanding at such time; and

(b) In the case of an existing Lender, the positive difference between (i) such
Lender’s Percentage Interest immediately after the increase in the aggregate
Commitments and (ii) that Lender’s Percentage Interest immediately before the
increase in the aggregate Commitments multiplied by the aggregate principal
amount of Revolving Loans outstanding at such time.

The amounts new Lenders under Section 2.12 of this Agreement and existing
Lenders that increase their Commitments under Section 2.12 of this Agreement are
required to pay pursuant to the preceding sentence are referred to in this
Agreement as “Reallocation Payments.” Upon receipt of a Reallocation Payment (or
Reallocation Payments) hereunder, the Agent shall use the Reallocation Payment
(or Reallocation Payments) to pay each existing Lender whose Percentage Interest
decreased as a result of the aggregate increase in Commitments an amount equal
to the positive difference between (x) such Lender’s Percentage Interest
immediately before the increase in the aggregate Commitments, and (y) that
Lender’s Percentage Interest immediately after the increase in the aggregate
Commitments multiplied by the aggregate principal amount of Revolving Loans
outstanding at such time. TIMET acknowledges and agrees that it shall be
required to compensate the Lenders for any cost or loss sustained or incurred by
the Lenders (including, but not limited to, break-funding compensation), as more
particularly specified in Section 5.23 of this Agreement, as a result of the
reallocation procedure described in this Section 2.13 of this Agreement.

ARTICLE III

THE LETTER OF CREDIT FACILITY

Section 3.1 Letter of Credit Commitment. Upon the terms and subject to the
conditions of this Agreement, and in reliance upon the representations,
warranties, and covenants of TIMET in this Agreement, the Issuing Bank agrees to
issue stand-by letters of credit (the “Letters of Credit”) for the account of
TIMET (for its own benefit or for the benefit of any of its Subsidiaries or
Affiliates) in such form as may be requested from time to time by TIMET and
agreed to by the Issuing Bank. TIMET shall request Letters of Credit solely to
support contingent obligations of TIMET (other than obligations in respect of
borrowed money) and, in the case of Letters of Credit issued for the joint and
several account of TIMET and a Subsidiary or Affiliate of TIMET, to support
contingent obligations of such Subsidiary or Affiliate (other than obligations
in respect of borrowed money). TIMET agrees that it shall execute any documents
that the Issuing Bank reasonably requires TIMET to execute in relation to
Letters of Credit, including, but not limited to, a letter of credit
reimbursement agreement. In addition to Letters of Credit issued hereunder on or
after the Closing Date, references in this Agreement to Letters of Credit shall
include the three letters of credit described in Schedule 3.1 to this Agreement,
until such time that those Letters of Credit are replaced with Letters of Credit
issued hereunder (as required by Section 3.22 of this Agreement).

Section 3.2 Limit on Letters of Credit. The maximum amount (after giving effect
to all requested Letters of Credit) of outstanding Letters of Credit (as
calculated in accordance with Section 3.5 of this Agreement) issued by the
Issuing Bank for the account of TIMET shall not at any time exceed $10,000,000
(the “Letter of Credit Commitment”). Furthermore, the Outstanding Amount (after
giving effect to all requested and outstanding Loans and to all requested and
outstanding Letters of Credit (as calculated in accordance with Section 3.5 of
this Agreement) issued by the Issuing Bank for the account of TIMET) shall not
at any time exceed the lesser of (a) the aggregate Commitments at the time in
question, or (b), if applicable under the circumstances described in Section 2.5
of this Agreement, the Borrowing Base at the time in question.

Section 3.3 Requests for Letters of Credit. At least three Business Days prior
to the proposed issuance date of any Letter of Credit, TIMET shall deliver to
the Agent and the Issuing Bank a written request for the Letter of Credit in
question setting forth the maximum drawing amount of such Letter of Credit, the
proposed language of the requested Letter of Credit, and such other information
as the Issuing Bank shall require. No Letter of Credit shall be issued,
increased, or extended unless such Letter of Credit has an expiration date not
later than one year after the date of issuance thereof. Except as permitted
under Section 3.10 of this Agreement, no Letter of Credit shall have an
expiration date later than the Maturity Date. Each request by TIMET for the
issuance of a Letter of Credit under this Agreement shall constitute a
representation and warranty by TIMET that the conditions set forth in
Section 6.1 and Section 6.2 of this Agreement have been satisfied as of the date
of such request. The Agent shall notify the Lenders of the issuance of each
Letter of Credit and shall furnish to any Lender such information with respect
thereto as such Lender reasonably shall request.

Section 3.4 Reduction in Availability. Upon issuance of a Letter of Credit under
the Letter of Credit subfacility provided pursuant to this Article III of this
Agreement, the amount of availability under the Revolving Credit Facility shall
be reduced by an equivalent amount, but no interest shall be payable by TIMET on
such amount unless and until a drawing is made on such Letter of Credit.

Section 3.5 Letter of Credit Amounts. Unless otherwise specified in this
Agreement, the amount of a Letter of Credit at any time shall be deemed to be
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that by its terms, or the
terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at the time in question.

Section 3.6 Letter of Credit Fees. TIMET shall pay to the Agent for the account
of each Lender in accordance with its Percentage Interest a fee (the “Letter of
Credit Fee”) with respect to each Letter of Credit issued by the Issuing Bank
equal to the Applicable Margin with respect to LIBOR Rate Loans multiplied by
the maximum amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 3.5 of this Agreement. Letter of Credit Fees shall be computed on a
quarterly basis in arrears. Letter of Credit Fees shall be due and payable on
the first Business Day of each calendar quarter, on the expiration date of the
Letter of Credit in question, and, thereafter, on demand. Notwithstanding
anything to the contrary contained in this Agreement, upon the request of the
Required Lenders, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.

Section 3.7 Fronting Fees and Documentary and Processing Charges Payable to the
Issuing Bank. TIMET shall pay directly to the Issuing Bank for the Issuing
Bank’s own account a fronting fee of one-eighth of 1 percent per annum with
respect to each Letter of Credit, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. The fronting
fees owed by TIMET to the Issuing Bank shall be due and payable on the first
Business Day of each calendar quarter, on the expiration date of the Letter of
Credit in question, and, thereafter, on demand. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 3.5 of this
Agreement. In addition, TIMET shall pay directly to the Issuing Bank for the
Issuing Bank’s own account the customary presentation, amendment, and other
processing fees, and other standard costs and charges, of the Issuing Bank
relating to Letters of Credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable to the Issuing Bank upon
demand by the Issuing Bank and are nonrefundable.

Section 3.8 Conflict with Issuer Documents. In the event of any conflict between
the terms of this Agreement and the terms of any reimbursement agreement, or any
other documents executed by TIMET in favor of the Issuing Bank, the terms of
this Agreement shall control.

Section 3.9 Limitations on Issuance. The Issuing Bank shall not be under any
obligation to issue any Letter of Credit if:

(a) any order, judgment, or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally,
or such Letter of Credit in particular, or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve, or capital
requirement (for which the Issuing Bank is not otherwise compensated under this
Agreement) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost, or expense that was not applicable on the
Closing Date and that the Issuing Bank in good faith deems material to it;

(b) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank applicable generally to requests by customers or potential
customers of the Issuing Bank for issuance of stand-by letters of credit;

(c) such Letter of Credit is to be denominated in a currency other than Dollars;

(d) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(e) a default of any Lender’s obligations to fund its participation under
Section 3.16 of this Agreement exists, or any Lender is at such time a
Defaulting Lender under this Agreement, unless the Issuing Bank has entered into
satisfactory arrangements with TIMET and either such Lender, or the other
Lenders, to eliminate the Issuing Bank’s risk with respect to such Lender.

Section 3.10 Cash Collateral After the Maturity Date. If any Letters of Credit
are to remain outstanding on or after the Maturity Date, but all other
non-contingent obligations of TIMET under this Agreement have been paid in full
and no Default or Event of Default has occurred and is continuing, TIMET shall
provide cash collateral to the Agent on or before the Maturity Date having an
aggregate fair market value equal to the aggregate undrawn face amount of such
outstanding Letters of Credit and such cash collateral shall secure TIMET’s
continuing obligations in respect of such outstanding Letters of Credit. If the
Agent receives such cash collateral on or before the date required, the Agent
promptly shall release the Collateral (other than the cash collateral just
received by the Agent from TIMET); provided, however, that the Collateral shall
not be released, and TIMET shall not be obligated to provide such cash
collateral if, on or before the earlier of the Maturity Date, or the date of the
proposed release of the Collateral, any Default or Event of Default specified in
Section 12.1(k) of this Agreement shall have occurred and be continuing. In the
event that, for whatever reason, TIMET fails to provide cash collateral as
required pursuant to this Section 3.10 of this Agreement, the Agent may, at its
discretion and in addition to any other rights it may have under the Loan
Documents and applicable law in respect of any unpaid Obligations then due and
payable, sell, transfer, dispose of, or otherwise liquidate all or any portion
of the Collateral and hold the proceeds thereof as cash collateral to secure
TIMET’s contingent obligations in respect of the outstanding Letters of Credit.

Section 3.11 Reimbursement Obligation of TIMET. In order to induce the Issuing
Bank to issue, extend, and renew each Letter of Credit, TIMET hereby agrees to
reimburse or pay to the Issuing Bank, for the account of the Issuing Bank, with
respect to each Letter of Credit issued, extended, or renewed by the Issuing
Bank in accordance with this Agreement on each date that any draft presented
under any Letter of Credit is honored by the Issuing Bank (or the Issuing Bank
otherwise makes payment with respect thereto), (a) the amount paid by the
Issuing Bank under or with respect to such Letter of Credit, and (b) the amount
of any taxes, fees, charges, or other costs and expenses whatsoever incurred by
the Issuing Bank in connection with any payment made by the Issuing Bank under,
or with respect to, such Letter of Credit. Each such payment shall be made by
TIMET to the Issuing Bank at the Issuing Bank’s head office in immediately
available funds. Interest on any and all amounts remaining unpaid by TIMET under
this Section 3.11 of this Agreement at any time from the date such amounts
become due and payable (whether as stated in this Section 3.11 of this
Agreement, by acceleration, or otherwise) until payment in full shall be payable
to the Issuing Bank, for the account of the Issuing Bank (or, as the case may
be, for the account of the Lenders following a participation under Section 3.15
of this Agreement), on demand of the Required Lenders at the Default Rate.
TIMET’s obligation to repay amounts owed in respect of Letters of Credit is
referred to in this Agreement as the “Reimbursement Obligation.”

Section 3.12 Letter of Credit Obligations Absolute. The obligation of TIMET to
reimburse the Issuing Bank for each drawing under each Letter of Credit and to
repay each Reimbursement Obligation shall be absolute, unconditional, and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement and any reimbursement agreement executed by TIMET in favor of the
Issuing Bank under all circumstances, including the following:

(a) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(b) the existence of any claim, counterclaim, setoff, defense, or other right
that TIMET or any Subsidiary or Affiliate may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Issuing Bank, or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby, or by such Letter of Credit (or any agreement or instrument
relating thereto), or any unrelated transaction;

(c) any draft, demand, certificate, or other document presented under such
Letter of Credit proves to be forged, fraudulent, invalid, or insufficient in
any respect, or any statement therein is untrue or inaccurate in any respect;

(d) any loss or delay in the transmission or other presentation or delivery of
any document required in order to make a drawing under such Letter of Credit;

(e) any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not comply strictly with the
terms of such Letter of Credit;

(f) any payment made by the Issuing Bank under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver, or other representative of
or successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any insolvency
case or proceeding, except to the extent such payment constitutes gross
negligence or willful misconduct by the Issuing Bank; or

(g) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that otherwise might
constitute a defense available to, or a discharge of, TIMET or any Subsidiary or
Affiliate.

Nothing contained in this Section 3.12 of this Agreement shall be deemed to
constitute a waiver of any remedies of TIMET against the beneficiary of any
Letter of Credit.

Section 3.13 Expiration of the Letter of Credit Commitment. The Issuing Bank’s
commitment to issue Letters of Credit pursuant to the terms of this Agreement
shall expire on the Maturity Date.

Section 3.14 Letter of Credit Payments. If any Reimbursement Obligation shall
remain outstanding at 9:00 a.m. (Portland, Oregon time) on the Business Day such
Reimbursement Obligation is payable by TIMET and by such time on such Business
Day the Agent has not received either (a) a Notice of Borrowing or Conversion
delivered pursuant to Section 5.13 of this Agreement requesting that a Revolving
Loan be made pursuant to Section 2.1 of this Agreement on such date in an amount
at least equal to the aggregate principal amount of such unpaid Reimbursement
Obligation, or (b) any other notice indicating TIMET’s intent to timely repay
such unpaid Reimbursement Obligation with funds obtained from other sources,
then the Agent shall be deemed to have received a Notice of Borrowing or
Conversion from TIMET pursuant to Section 5.13 of this Agreement requesting that
a Revolving Loan be made pursuant to Section 2.1 of this Agreement (with
interest to accrue thereon at the Base Interest Rate) on the date such unpaid
Reimbursement Obligation is due under this Agreement in an amount equal to such
unpaid Reimbursement Obligation, and the procedures set forth in Section 5.16 of
this Agreement shall be followed in making such a Revolving Loan. The proceeds
of a Revolving Loan made in accordance with the preceding sentence shall be used
to pay the associated Reimbursement Obligation owed by TIMET to the Issuing
Bank. A Revolving Loan of the type described in this Section 3.14 of this
Agreement shall be made notwithstanding TIMET’s failure to satisfy all of the
conditions set forth in Section 6.2 of this Agreement.

Section 3.15 Participations in Unpaid Reimbursement Obligation. If it is legally
impossible or impracticable (as determined by the Agent in its reasonable
discretion) for TIMET to obtain a Revolving Loan under the circumstances
described in Section 3.14 of this Agreement (whether due to a termination or
expiration of the Revolving Credit Facility, the bankruptcy of TIMET, or
otherwise) the Agent promptly shall notify the Issuing Bank and each Lender of
that situation. Upon such notice (but without any further action), the Issuing
Bank hereby agrees to grant to each Lender, and each Lender hereby agrees to
acquire from the Issuing Bank, a participation in each unpaid Reimbursement
Obligation equal to such Lender’s Percentage Interest.

Section 3.16 Payments by the Lenders Pursuant to Participations in Letters of
Credit. Each Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided in Section 3.15 of this Agreement, immediately to pay the
Agent, for the account of the Issuing Bank, such Lender’s Percentage Interest of
each unpaid Reimbursement Obligation that is not repaid when due. Each Lender
acknowledges and agrees that its obligation to acquire participations in unpaid
Reimbursement Obligations pursuant to Section 3.15 and Section 3.16 of this
Agreement is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each payment made to purchase such a
participation shall be made without any offset, abatement, withholding, or
reduction whatsoever. Each Lender shall comply with its obligation under this
Section 3.16 of this Agreement by wire transfer of immediately available funds
to the Agent in the same manner as provided in Section 5.16 of this Agreement
and the Agent promptly shall pay to the Issuing Bank any such amounts received
by the Agent from the Lenders.

Section 3.17 Procedure Following Purchase of Participations in an Unpaid
Reimbursement Obligation. The Agent shall notify TIMET of any participations in
any unpaid Reimbursement Obligation acquired by the Lenders pursuant to
Section 3.15 of this Agreement. Thereafter, payments by TIMET in respect of such
unpaid Reimbursement Obligation shall be made to the Agent (for the account of
the Lenders in accordance with their Percentage Interests) and not to the
Issuing Bank. Any amounts received by the Issuing Bank in respect of an unpaid
Reimbursement Obligation after receipt by the Issuing Bank of the proceeds of a
sale of participations in such unpaid Reimbursement Obligation shall be remitted
promptly by the Issuing Bank to the Agent. Any amounts received by the Agent in
accordance with the preceding sentence shall be remitted promptly by the Agent
to the Lenders that have made their payments pursuant to Section 3.16 of this
Agreement and to the Issuing Bank, as their interests may appear.

Section 3.18 Consequence of TIMET’s Failure to Repay Reimbursement Obligation.
If TIMET fails to repay a Reimbursement Obligation, and that obligation cannot
be repaid in accordance with the terms of Section 3.14 of this Agreement and
becomes the subject of participations purchased by the Lenders in accordance
with Section 3.15 and Section 3.16 of this Agreement, an Event of Default shall
occur, unless TIMET repays the unpaid Reimbursement Obligation in question
within three Business Days upon demand after the date on which the Lenders
obtain the participations in such unpaid Reimbursement Obligation. TIMET’s
failure to repay a Reimbursement Obligation that is repaid with a Revolving Loan
in accordance with Section 3.14 of this Agreement shall not constitute an Event
of Default. However, TIMET acknowledges and agrees that following TIMET’s
failure to repay a Reimbursement Obligation in the manner required by the terms
of Section 3.11 of this Agreement, the Issuing Bank without prior, written
notice to TIMET may refuse in its sole and absolute discretion to issue
additional Letters of Credit for the account of TIMET.

Section 3.19 TIMET’s Duty to Review Letters of Credit. TIMET promptly shall
examine a copy of each Letter of Credit and each amendment thereto that is
delivered to it and, in the event of any claim of noncompliance with TIMET’s
instructions or any other irregularity in a Letter of Credit (or an amendment
thereof), TIMET promptly shall notify the Issuing Bank. TIMET shall be deemed to
have waived any such claim against the Issuing Bank and its correspondents
unless such notice is given promptly as specified in the preceding sentence.

Section 3.20 No Issuance of Letters of Credit During Pendency of an Event of
Default. TIMET shall not be entitled to obtain Letters of Credit at any time
that a Default or an Event of Default exists.

Section 3.21 Applicability of ISP. Unless otherwise expressly agreed by the
Issuing Bank and TIMET when a Letter of Credit is issued, the rules of the ISP
shall apply to each Letter of Credit.

Section 3.22 Replacement of Existing Letters of Credit. TIMET and each Issuing
Bank shall take all actions reasonably necessary to cause the three Letters of
Credit described in Schedule 3.1 to this Agreement to be replaced as soon as
reasonably practicable with Letters of Credit issued hereunder by U.S. Bank, as
the Issuing Bank.

ARTICLE IV

THE SWINGLINE CREDIT FACILITY

Section 4.1 Swingline Loans. Upon the terms and subject to the conditions of
this Agreement, and in reliance upon the representations, warranties, and
covenants of TIMET in this Agreement, the Swingline Lender agrees to make
short-term loans (the “Swingline Loans”) to TIMET at TIMET’s request from time
to time after the Closing Date and prior to the Maturity Date. TIMET shall use
proceeds of Swingline Loans only for general corporate purposes of TIMET and its
Subsidiaries. Notwithstanding anything in this Agreement to the contrary, the
Swingline Lender shall not be obligated to make any Swingline Loans if the
Swingline Lender has elected in its sole discretion not to make Swingline Loans
and has notified TIMET in writing or by telephone of such election at least
three Business Days in advance.

Section 4.2 Maximum Swingline Commitment. The maximum amount of Swingline Loans
outstanding at any time (after giving effect to all requested Swingline Loans)
shall not exceed $15,000,000 (the “Swingline Commitment”). Furthermore, the
Outstanding Amount (after giving effect to all requested Revolving Loans,
Letters of Credit, and Swingline Loans) shall not at any time exceed the lesser
of (a) the aggregate amount of the Lenders’ Commitments, or (b), if applicable
under the circumstances described in Section 2.5 of this Agreement, the
Borrowing Base at such time. If the amount outstanding with respect to the
Swingline Note at any time exceeds the Swingline Commitment, TIMET within three
Business Days shall pay the Swingline Lender an amount equal to such excess (and
TIMET’s failure to make such payment shall constitute an Event of Default).

Section 4.3 Interest Rate in Respect of Swingline Loans. Interest shall accrue
on Swingline Loans (and shall be paid by TIMET as more particularly specified
below and in the Swingline Note) at the rate charged by the Swingline Lender.

Section 4.4 Revolving Nature of the Swingline Credit Facility. The Swingline
Credit Facility is a revolving credit facility. Therefore, subject to the terms
of this Agreement, TIMET may pay, repay, and re-borrow amounts under that credit
facility.

Section 4.5 The Swingline Note. Contemporaneously with the execution of this
Agreement, TIMET shall execute and deliver to the Swingline Lender a promissory
note (the “Swingline Note”) in form and content satisfactory to the Swingline
Lender in its reasonable discretion evidencing TIMET’s obligation to repay the
Swingline Loans. Amounts advanced by the Swingline Lender pursuant to the
Swingline Note shall be evidenced by and repaid by TIMET in accordance with the
Swingline Note and the other Loan Documents.

Section 4.6 Expiration of the Swingline Commitment. The Swingline Commitment
shall terminate on the Maturity Date. On the Maturity Date, TIMET shall be
obligated to pay in full the entire balance of principal, interest, and fees
owed pursuant to the Swingline Note.

Section 4.7 Payment of Swingline Loan With a Revolving Loan. If any Swingline
Loans shall remain outstanding at 9:00 a.m. (Portland time) on the Business Day
on which such loans are payable by TIMET in accordance with TIMET’s agreement
with the Swingline Lender regarding repayment of Swingline Loans, and by such
time on such day the Agent has not received either (a) a Notice of Borrowing or
Conversion delivered pursuant to Section 5.13 of this Agreement requesting that
a Revolving Loan be made pursuant to Section 2.1 of this Agreement on such date
in an amount at least equal to the aggregate principal amount of such Swingline
Loans, or (b) any other notice indicating TIMET’s intent to repay such Swingline
Loans with funds obtained from other sources, then the Agent shall be deemed to
have received a Notice of Borrowing or Conversion from TIMET pursuant to Section
5.13 of this Agreement requesting that a Revolving Loan be made pursuant to
Section 2.1 of this Agreement (with interest to accrue thereon at the Base
Interest Rate) on the date such Swingline Loans are due hereunder in an amount
equal to such Swingline Loans, and the procedures set forth in Section 5.16 of
this Agreement shall be followed in making such Revolving Loan. The proceeds of
a Revolving Loan made in accordance with the preceding sentence shall be used to
repay the associated Swingline Loan (or Swingline Loans) owed by TIMET to the
Swingline Lender. A Revolving Loan of the type described in this Section 4.7 of
this Agreement shall be made notwithstanding TIMET’s failure to satisfy all of
the conditions set forth in Section 6.2 of this Agreement.

Section 4.8 Participations in Swingline Loans. If it is legally impossible or
impracticable (as determined by the Agent in its reasonable discretion) for
TIMET to obtain a Revolving Loan under the circumstances described in
Section 4.7 above (whether due to a termination or expiration of the Revolving
Credit Facility, the bankruptcy of TIMET, or otherwise), the Swingline Lender
promptly shall notify the Agent of TIMET’s failure to repay the Swingline Loans
in question and the Agent in turn shall notify each Lender of that situation.
Upon such notice (but without any further action), the Swingline Lender hereby
agrees to grant to each Lender, and each Lender hereby agrees to acquire from
the Swingline Lender, a participation in each Swingline Loan not repaid in
accordance with Section 4.7 of this Agreement equal to such Lender’s Percentage
Interest.

Section 4.9 Payments by the Lenders Pursuant to Participations in Swingline
Loans. Each Lender hereby agrees that, upon receipt of notice as provided in
Section 4.8 of this Agreement, the Lender immediately shall pay the Agent, for
the account of the Swingline Lender, such Lender’s Percentage Interest of each
Swingline Loan that is not repaid when due. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
Section 4.8 and Section 4.9 of this Agreement is absolute and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, and that each payment made to
purchase such a participation shall be made without any offset, abatement,
withholding, or reduction whatsoever. Each Lender shall comply with its
obligation under this Section 4.9 of this Agreement by wire transfer of
immediately available funds to the Agent in the same manner as provided in
Section 5.16 of this Agreement and the Agent promptly shall pay to the Swingline
Lender any such amounts received by the Agent from the Lenders.

Section 4.10 Procedure Following Purchase of Participations in a Swingline Loan.
The Agent shall notify TIMET of any participations in any Swingline Loan
acquired by the Lenders pursuant to Section 4.8 of this Agreement. Thereafter,
payments by TIMET in respect of such Swingline Loan shall be made to the Agent
(for the account of the Lenders in accordance with their Percentage Interests)
and not to the Swingline Lender. Any amounts received by the Swingline Lender in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations in such Swingline Loan shall be remitted
promptly by the Swingline Lender to the Agent. Any amounts received by the Agent
pursuant to the preceding sentence shall be remitted promptly by the Agent to
the Lenders that have made their payments pursuant to Section 4.9 of this
Agreement and to the Swingline Lender, as their interests may appear.

Section 4.11 Consequence of TIMET’s Failure to Repay a Swingline Loan. If TIMET
fails to repay any Swingline Loans as agreed herein, and such loans cannot be
repaid in accordance with the terms of Section 4.7 of this Agreement and become
the subject of participations purchased by the Lenders in accordance with
Section 4.8 and Section 4.9 of this Agreement, an Event of Default shall occur,
unless TIMET repays the Swingline Loans in question within three Business Days
of the date on which the Lenders obtain the participations in such Swingline
Loans. TIMET’s failure to repay a Swingline Loan that is repaid with a Revolving
Loan in accordance with Section 4.7 of this Agreement shall not constitute an
Event of Default. However, TIMET acknowledges and agrees that following TIMET’s
failure to repay a Swingline Loan when due, the Swingline Lender without prior,
written notice to TIMET may refuse in its sole and absolute discretion to make
additional Swingline Loans to TIMET.

Section 4.12 No Borrowing Under the Swingline Facility During Pendency of an
Event of Default. TIMET shall not be entitled to obtain Swingline Loans at any
time that a Default or an Event of Default exists.

ARTICLE V

TERMS APPLICABLE TO ALL LOANS

Section 5.1 Payments of Interest. Each Loan that is a Base Rate Loan shall bear
interest on the outstanding principal amount thereof at the Base Interest Rate,
which rate shall change contemporaneously with any change in the Base Interest
Rate. TIMET shall pay the Agent, for the ratable benefit of the Lenders,
interest accrued on Base Rate Loans quarterly in arrears on the first Business
Day of each calendar quarter, commencing April 3, 2006. Each Loan that is a
LIBOR Rate Loan shall bear interest on the outstanding principal amount thereof,
for each Interest Period applicable thereto, at a rate per annum equal to the
LIBOR Interest Rate. Except as specified in the following sentence, TIMET shall
pay the Agent, for the ratable benefit of the Lenders, interest accrued on LIBOR
Rate Loans on the last day of the Interest Period for each such Loan.
Notwithstanding the foregoing, if TIMET selects an Interest Period of six months
with respect to any LIBOR Rate Loan, TIMET shall pay the Agent, for the ratable
benefit of the Lenders, interest accrued on the principal amount of such LIBOR
Rate Loan on the last day of the third month of that Interest Period and on the
last day of the Interest Period for such LIBOR Rate Loan.

Section 5.2 Computation of Interest and Fees. All computations of interest and
fees owed by TIMET under this Agreement shall be made on the basis of a 360-day
year and actual days elapsed. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan for the day on which the
Loan is paid, provided that any Loan that is repaid on the same day on which it
is made shall bear interest for one day. If the due date for any payment of
principal is extended by operation of law, interest shall be payable for such
extended time. If any payment required by this Agreement becomes due on a day
that is not a Business Day, such payment may be made on the next succeeding
Business Day (subject to the definition of the term Interest Period), and such
extension shall be included in computing interest in connection with such
payment.

Section 5.3 Determination of Interest Rates. The Agent promptly shall notify
TIMET and the Lenders of the interest rate applicable to any Interest Period for
LIBOR Rate Loans upon determination of such interest rate. The determination of
the LIBOR Rate by the Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Agent shall notify
TIMET and the Lenders of any change in the Base Interest Rate promptly following
the public announcement of such change.

Section 5.4 Default Rate of Interest. Following the occurrence of an Event of
Default and during the continuance thereof, interest shall accrue (and shall be
payable by TIMET) on the principal balance outstanding under the Loans at the
Default Rate automatically if the Event of Default occurred under
Section 12.1(k) of this Agreement, or upon the occurrence of another Event of
Default, at the request of the Required Lenders in accordance with Section 12.2
of this Agreement.

Section 5.5 Fees. TIMET shall pay the following fees to the Agent (either for
the Agent’s own account, or for distribution to the Lenders, in accordance with
the agreements of the parties):

(a) On or before the Closing Date, the arrangement fee and the other fees owed
pursuant to the Agent Fee Letter;

(b) On or before the Closing Date, all upfront fees payable by TIMET in
accordance with the agreement of the parties;

(c) The Unused Commitment Fee, as specified in Section 2.9 of this Agreement;

(d) The Letter of Credit Fees, as specified in Section 3.6 of this Agreement,
and the fronting fees and other fees and charges owed pursuant to Section 3.7 of
this Agreement; and

(e) An administrative fee owed to the Agent in accordance with the Agent Fee
Letter, which shall be due and payable on the Closing Date and on the first
Business Day of 2007 and each year thereafter through the Maturity Date.

Section 5.6 Limitations on Amounts of Loans and Numbers of LIBOR Rate Loans.
TIMET shall be entitled to LIBOR Rate Loans in a minimum amount for each such
Loan of $1,000,000 in principal (and in integral multiples of $500,000 in excess
of such minimum amount). TIMET shall be entitled to Base Rate Loans in a minimum
amount for each such Loan of $1,000,000 in principal (and in integral multiples
of $100,000 in excess of such minimum amount). At no time shall there be more
than 10 LIBOR Rate Loans outstanding.

Section 5.7 Conversion of Loans. Upon the terms and subject to the conditions of
this Agreement, TIMET may convert all or any part (in the minimum principal
amount of $1,000,000 and in integral multiples of $500,000 in excess of such
minimum amount) of any outstanding Loan of one type into a Loan of another type
on any Business Day (which, in the case of a conversion of an outstanding LIBOR
Rate Loan shall be the last day of the Interest Period applicable to such LIBOR
Rate Loan). TIMET shall give the Agent prior notice of each such conversion
(which notice shall be effective upon receipt) in accordance with Section 5.13
of this Agreement.

Section 5.8 Voluntary Prepayments. TIMET may, upon notice to the Agent, at any
time or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (a) such notice must be received by the Agent
not later than 9:00 a.m. Portland, Oregon time (i) three Business Days prior to
any date of prepayment of LIBOR Rate Loans and (ii) on the date of prepayment of
Base Rate Loans; (b) any prepayment of LIBOR Rate Loans shall be in a principal
amount of $1,000,000 or an integral multiple of $500,000 in excess thereof; and
(c) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or an integral multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the type of Loan
or Loans to be prepaid. The Agent promptly shall notify each Lender of the
Agent’s receipt of each such notice and of the amount of such Lender’s
Percentage Interest of such prepayment. If such notice is given by TIMET, TIMET
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a LIBOR Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required to be paid by TIMET pursuant to
Section 5.23 of this Agreement. Each such prepayment shall be applied to the
Loans of the Lenders in accordance with their respective Percentage Interests.

Section 5.9 Mandatory Prepayments. If at any time the Agent shall notify TIMET
that the Outstanding Amount exceeds the lesser of (a) the aggregate amount of
the Lenders’ Commitments, or (b), if applicable under the circumstances
described in Section 2.5 of this Agreement, the Borrowing Base at the time in
question, then within one Business Day of the Agent’s receipt of such notice,
TIMET shall prepay Loans, together with accrued interest on the principal amount
prepaid to the date of such prepayment and amounts, if any, required to be paid
pursuant to Section 5.23 of this Agreement as a result of such prepayment being
made on such date (and, if necessary after all Loans have been prepaid, cash
collateralize the outstanding Letters of Credit), so that, immediately following
such prepayment (or cash collateralization, if applicable), TIMET shall be in
compliance with the provisions of this Agreement that limit the Outstanding
Amount.

Section 5.10 Mandatory Termination of Commitments. The Commitments shall
terminate on the Maturity Date. Upon termination of the Commitments, (a) the
Lenders shall have no further obligation to extend credit under this Agreement
and any unutilized portion of any Commitment no longer shall be available to
TIMET, (b) the Issuing Bank shall have no further obligation to issue Letters of
Credit, and (c) the Swingline Lender shall have no further obligation to make
Swingline Loans.

Section 5.11 Voluntary Termination or Reductions of Commitments. Upon notice to
the Agent, TIMET may terminate the Commitments, or from time to time permanently
reduce the Commitments, provided that (a) any such notice shall be received by
the Agent not later than 9:00 a.m. Portland, Oregon time five Business Days
prior to the date of termination or reduction, (b) any such partial reduction
shall be in an aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof, and (c) after giving effect to the proposed
termination or permanent reduction of the Commitments, and to any concurrent
prepayments hereunder, the Outstanding Amount would not exceed the proposed
reduced Commitment amount. The Agent promptly shall notify the Lenders of any
such notice of termination or reduction of the aggregate Commitments. Any
reduction of the aggregate Commitments shall be applied to the Commitment of
each Lender according to its Percentage Interest. All Commitment Fees accrued
until the effective date of any termination of the aggregate Commitments shall
be paid on the effective date of such termination.

Section 5.12 The Lenders’ Note Records. TIMET irrevocably authorizes each of the
Lenders to make or cause to be made, at or about the time of any Loan, or at the
time of receipt of any payment on the Notes, an appropriate notation in its
records reflecting (as the case may be) the making of such Loan or the receipt
of such payment. The outstanding amount of the Loans set forth in the records of
the Lenders shall be prima facie evidence of the amount thereof owing and unpaid
to the Lenders. Notwithstanding the foregoing, the failure of any Lender to
record (or any error in so recording) the amount of any Loan or payment in the
Lender’s records shall not limit or otherwise affect the obligations of TIMET
under this Agreement, or under any Note, to make payments of principal of or
interest on any Note when due.

Section 5.13 Notice of Borrowing or Conversion of Loans. Whenever TIMET desires
to obtain or continue a Loan under this Agreement, or to convert an outstanding
Loan into a Loan of another type, TIMET shall give the Agent a written Notice of
Borrowing or Conversion in the form of Schedule 5.13 to this Agreement (or a
telephonic notice promptly confirmed by a written Notice of Borrowing or
Conversion), which notice shall be irrevocable and which must be received no
later than (a) 9:00 a.m. (or, in the case of a Swingline Loan, 1 p.m. if TIMET
maintains its operating account at U.S. Bank, and noon if TIMET maintains its
operating account with another bank) Portland, Oregon time on the Business Day
on which the requested Loan is to be made as or converted to a Base Rate Loan,
and (b) 9:00 a.m. (or, in the case of a Swingline Loan, 1 p.m. if TIMET
maintains its operating account at U.S. Bank, and noon if TIMET maintains its
operating account with another bank) Portland, Oregon time on the date that is
two Business Days before the day on which the requested Loan is to be made,
continued as, or converted to a LIBOR Rate Loan. Such Notice of Borrowing or
Conversion shall specify (x) the effective date and amount of each Loan or
portion thereof requested to be made, continued, or converted, (y) the interest
rate option requested to be applicable thereto, and (z) the duration of the
applicable Interest Period, if any (subject to the provisions of the definition
of the term Interest Period). If any Notice of Borrowing or Conversion fails to
specify the interest rate option to be applicable to the requested Loan, then
TIMET shall be deemed to have requested a Base Rate Loan. If no Interest Period
is specified in a Notice of Borrowing or Conversion with respect to a requested
LIBOR Loan, then TIMET shall be deemed to have selected an Interest Period of
one month’s duration, and the Agent promptly shall notify TIMET of such
selection. If the Agent receives a Notice of Borrowing or Conversion after the
time specified in the first sentence of this Section 5.13 of this Agreement,
such Notice of Borrowing or Conversion shall not be effective. If the Agent does
not receive an effective Notice of Borrowing or Conversion with respect to an
outstanding LIBOR Rate Loan, or if, when such Notice of Borrowing or Conversion
must be given prior to the end of the Interest Period applicable to an
outstanding LIBOR Rate Loan, TIMET shall have failed to satisfy any of the
conditions hereof, TIMET shall be deemed to have elected to convert such
outstanding LIBOR Rate Loan in whole into a Base Rate Loan on the last day of
the then current Interest Period with respect to the LIBOR Rate Loan in
question. If the written confirmation of any telephonic notification differs in
any material respect from the action taken by the Agent, the records of the
Agent shall control, absent manifest error.

Section 5.14 No LIBOR Rate Loans When Default Exists. Notwithstanding any
contrary provisions of this Agreement, and without limiting any other rights of
any Lender, if a Default or an Event of Default has occurred and is continuing,
(a) TIMET may not select a LIBOR Rate Loan, (b) TIMET may not convert a Base
Rate Loan to a LIBOR Rate Loan, and (c) no LIBOR Rate Loan may continue as a
LIBOR Rate Loan for a new Interest Period. If a Default or an Event of Default
has occurred and is continuing, each LIBOR Rate Loan automatically shall convert
to a Base Rate Loan at the expiration of the applicable Interest Period.

Section 5.15 Funding of Loans. Loans shall be made by the Lenders in accordance
with their respective Percentage Interests. The failure of any Lender to make
any Loan shall not relieve any other Lender of its obligation to lend under this
Agreement (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender).

Section 5.16 Funding Notifications. The Agent shall notify the Lenders of any
requested Loan and of the Advance Date thereof and the amount of each Lender’s
Percentage Interest of such Loan. If such notice is given by the close of the
Agent’s business on the Business Day on which the Agent receives an effective
Notice of Borrowing or Conversion as provided in Section 5.13 of this Agreement,
each Lender not later than noon Portland, Oregon time on the proposed Advance
Date of such Loan, shall make available to the Agent, at its Portland, Oregon
head office, in immediately available funds, such Lender’s Percentage Interest
of the amount of the requested Loan. Upon receipt by the Agent of such amount,
the Agent shall make available to TIMET the aggregate amount of such Loan by
transferring the proceeds of the Loan to the operating checking account
designated by TIMET. Unless notified to the contrary by any Lender prior to an
Advance Date, the Agent may assume that each Lender has made available to the
Agent on such Advance Date the amount of such Lender’s Percentage Interest of
the Loan to be made on such Advance Date, and, in reliance upon such assumption,
the Agent may (but shall not be required to) make available to TIMET a
corresponding amount. If any Lender makes available to the Agent such amount on
a date after such Advance Date, such Lender shall pay to the Agent on demand an
amount equal to the product of (a) the average, computed for the period referred
to in clause (c) below, of the weighted average interest rate paid by the Agent
for federal funds acquired by the Agent during each day included in such period,
times (b) the amount of such Lender’s Percentage Interest of any such Loan times
(c) a fraction, the numerator of which is the number of days that elapse from
and including such Advance Date to the date on which the amount of such Lender’s
Percentage Interest of such Loan shall become immediately available to the
Agent, and the denominator of which is 360. A statement of the Agent submitted
to such Lender with respect to any amounts owing under this Section 5.16 of this
Agreement shall be prima facie evidence of the amount due and owing to the Agent
by such Lender. If the amount of such Lender’s Percentage Interest of such Loan
is not made available to the Agent by such Lender within three Business Days
following such Advance Date, the Agent shall be entitled to recover such amount
from TIMET on demand, with interest thereon at the rate per annum applicable to
the Loan made on such Advance Date.

Section 5.17 Method of Payments. All payments of principal of and interest by
TIMET in respect of Loans and any other amounts due by TIMET to the Lenders
under this Agreement shall be made by TIMET to the Agent (for the benefit of the
Lenders in accordance with their Percentage Interests) at the Agent’s Seattle,
Washington, office (or at such other location that the Agent may from time to
time designate), in each case in immediately available funds. All payments by
TIMET under this Agreement and under any of the other Loan Documents shall be
made without set-off or counterclaim and free and clear of and without deduction
for any taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions, or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein, unless TIMET is compelled by law to make such
deduction or withholding. If any such obligation is imposed upon TIMET with
respect to any amount payable by it under this Agreement or under any of the
other Loan Documents, TIMET shall pay to each Lender such additional amount in
Dollars as shall be necessary to enable such Lender to receive the same net
amount that such Lender would have received on such due date had no such
obligation been imposed upon TIMET. TIMET promptly shall deliver to the Agent
certificates or other valid vouchers or evidence of payment satisfactory to the
Agent in its reasonable discretion for all taxes or other charges deducted from
or paid with respect to payments made by TIMET under this Agreement or under
such other Loan Document. At such time that TIMET establishes bank accounts at
U.S. Bank, TIMET hereby authorizes the Agent to debit TIMET’s main account at
U.S. Bank (or such other account that TIMET maintains at U.S. Bank as its
primary operating account) to make the payments owed by TIMET pursuant to this
Agreement. The Agent shall not be obligated to debit the above-referenced
account to collect the payments owed by TIMET pursuant to this Agreement and the
Agent’s failure to do so shall not relieve TIMET of its obligation to make the
payments in question. Any payment received by the Agent after noon, Portland,
Oregon time shall be deemed to have been made on the next following Business Day
and interest shall accrue to that day. The Agent shall make reasonable efforts
to wire transfer each Lender’s Percentage Interest of all payments and
recoveries on the same Business Day if received by the Agent by noon, Portland,
Oregon time, or on the next Business Day if received after noon, Portland,
Oregon time (or on a day other than a Business Day).

Section 5.18 Allocation of Payments. If the Commitments shall have been
terminated, or the Obligations shall have been declared immediately due and
payable pursuant to Section 12.2 of this Agreement, all funds received from or
on behalf of TIMET (including proceeds of Collateral) by any Lender in respect
of the Obligations immediately shall be remitted to the Agent. All funds
received by the Agent pursuant to the preceding sentence, together with all
other funds received by the Agent from or on behalf of TIMET (including proceeds
of Collateral) in respect of the Obligations following termination of the
Commitments or acceleration of the Obligations, shall be applied by the Agent in
the following manner and order: (a) first, to reimburse the Agent and the
Lenders, in that order, for any amounts payable pursuant to Section 15.8 and
Section 15.9 of this Agreement; (b) second, to the payment of any fees owed by
TIMET pursuant to this Agreement; (c) third, to the payment of interest due on
the Loans; (d) fourth, to the payment of the outstanding principal balance of
the Loans; (e) fifth, to the payment of any remaining Obligations (other than
those arising out of or related to Interest Rate Protection Agreements),
including, but not limited to, unpaid participation interests in Reimbursement
Obligations and Swingline Loans under Section 3.15 and 4.8, respectively, of
this Agreement, (f) sixth, to the payment of any amoungs payable by TIMET
pursuant to Interest Rate Protection Agreements; and (g) finally, any remaining
funds shall be returned to TIMET or paid to the Person entitled thereto, or
distributed as a court of competent jurisdiction shall direct.

Section 5.19 Receipt of Excess Payment. Each of the Lenders and the Agent hereby
agrees that if it should receive any amount (whether by voluntary payment, by
realization upon security, by the exercise of the right of set-off or Lender’s
lien, by counterclaim or cross action, by the enforcement of any right under the
Loan Documents, or otherwise) in respect of principal of, or interest on, the
Loans or any fees that are to be shared pro rata among the Lenders, which, as
compared to the amounts theretofore received by the other Lenders with respect
to such principal, interest, or fees, is in excess of such Lender’s Percentage
Interest of such principal, interest, or fees, such Lender shall share such
excess, less the costs and expenses (including, reasonable attorneys’ fees and
disbursements) incurred by such Lender in connection with such realization,
exercise, claim, or action, pro rata with all other Lenders in proportion to
their respective Percentage Interests. Such sharing shall be deemed a purchase
(without recourse) by such sharing party of participation interests in the Loan
or such fees, as the case may be, owed to the recipients of such shared payments
to the extent of such shared payments; provided, however, that if all or any
portion of such excess amount thereafter is recovered from such Lender, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

Section 5.20 Increased Costs Generally. If any change in Law shall:

(a) impose, modify, or deem applicable any reserve, special deposit, compulsory
loan, insurance charge, or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender or
the Issuing Bank;

(b) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Loan made by it, or change the basis of taxation
of payments to such Lender or the Issuing Bank in respect thereof; or

(c) impose on any Lender, the Issuing Bank, or the London interbank market any
other condition, cost, or expense affecting this Agreement or LIBOR Loans made
by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or the Issuing
Bank of participating in, issuing, or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank under this Agreement (whether of principal, interest, or any other
amount) then, upon request of such Lender or the Issuing Bank, TIMET will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

Section 5.21 Capital Requirements. If any Lender or the Issuing Bank determines
that any change in Law affecting such Lender or the Issuing Bank, or such
Lender’s or the Issuing Bank’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital, or on the capital of such Lender’s or
the Issuing Bank’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time TIMET shall
pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, or such
Lender’s or the Issuing Bank’s holding company, for any such reduction suffered.

Section 5.22 Delay in Requests. Any failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to Section 5.20 or
Section 5.21 of this Agreement shall not constitute a waiver of such Lender’s or
the Issuing Bank’s right to demand such compensation, provided that TIMET shall
not be required to compensate a Lender or the Issuing Bank pursuant to
Section 5.20 or Section 5.21 of this Agreement for any increased costs incurred
or reductions suffered more than nine months prior to the date that such Lender
or the Issuing Bank, as the case may be, notifies TIMET of the change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor (except that, if the
change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

Section 5.23 Funding Losses. Upon demand of any Lender (with a copy to the
Agent) from time to time, TIMET promptly shall compensate such Lender for (and
hold such Lender harmless from) any loss, cost, or expense incurred by it as a
result of any of the following:

(a) any continuation, conversion, payment, or prepayment of a LIBOR Rate Loan on
a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by TIMET (for a reason other than the failure of such Lender to
make a Loan) to prepay, borrow, continue, or convert a LIBOR Rate Loan on the
date or in the amount notified by TIMET; or

(c) any reallocation of Revolving Loans outstanding at the LIBOR Interest Rate
in accordance with Section 2.13 of this Agreement;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan,
or from fees payable to terminate the deposits from which such funds were
obtained. TIMET also shall pay any customary administrative fees charged by such
Lender in connection with the foregoing. For purposes of calculating amounts
payable by TIMET to the Lenders under this Section 5.23 of this Agreement, each
Lender shall be deemed to have funded each LIBOR Rate Loan made by it at the
LIBOR Rate for such Loan by a matching deposit or other borrowing in the London
interbank Eurodollar market for a comparable amount and for a comparable period,
whether or not such LIBOR Rate Loan was in fact so funded.

Section 5.24 Changed Circumstances. Notwithstanding any other provision of this
Agreement, in the event that:

(a) on any date on which the LIBOR Rate otherwise would be set the Agent shall
have determined in good faith (which determination shall be final and
conclusive, unless not made in good faith) that adequate and fair means do not
exist for ascertaining the LIBOR Rate, or

(b) at any time the Agent or any Lender shall have determined in good faith
(which determination shall be final and conclusive, unless not made in good
faith, and, if made by any Lender, shall have been communicated to the Agent in
writing) that:

(i) the making or continuation of or conversion of any Loan to a LIBOR Rate Loan
has been made impracticable or unlawful by (A) the occurrence of a contingency
that materially and adversely affects the interbank Eurodollar market, or
(B) compliance by the Agent or such Lender in good faith with any applicable Law
or governmental regulation, guideline or order or interpretation or change
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or with any request or directive of any such
Governmental Authority (whether or not having the force of Law); or

(ii) the LIBOR Rate no longer shall represent the effective cost to the Agent or
such Lender for Dollar deposits in the interbank market for deposits in which it
regularly participates;

then, and in any such event, the Agent promptly shall notify TIMET thereof.
Until the Agent notifies TIMET that the circumstances giving rise to such notice
no longer apply, the obligation of the Lenders to allow selection by TIMET of
the type of Loan affected by the contingencies described in this Section 5.24 of
this Agreement shall be suspended. If at the time TIMET receives a notice from
the Agent pursuant to the preceding sentence TIMET previously has given the
Agent a Notice of Borrowing or Conversion with respect to one or more affected
Loans, but such Loans have not yet been made, such notification shall be deemed
to be a request for Base Rate Loans.

Section 5.25 Prepayment Due to Illegality. In the event of a determination of
illegality pursuant to Section 5.24 above, TIMET shall, with respect to the
outstanding affected Loans, prepay the same, together with interest thereon and
any amounts required to be paid pursuant to Section 5.23 of this Agreement, on
such date as shall be specified in the Agent’s notice to TIMET (which shall not
be earlier than the date such notice is given) and may, subject to the
conditions of this Agreement, obtain a Base Rate Loan in accordance with this
Agreement by giving a Notice of Borrowing or Conversion pursuant to Section 5.13
of this Agreement.

Section 5.26 Mitigation. Each Lender agrees that as promptly as practicable
after it becomes aware of the occurrence or existence of an event that would
give rise to a claim of illegality, impracticality, or increased cost under
Section 5.24 of this Agreement, the Lender shall use reasonable efforts to make,
fund, or maintain the affected Loan (or relevant part thereof) through another
lending or booking office if that action shall avoid such illegality or
impracticality, or materially reduce the additional cost to TIMET.

Section 5.27 Usury. It is the intention of the parties to this Agreement to
conform strictly to applicable usury laws. Accordingly, if any transactions
contemplated by this Agreement would be usurious under applicable law (including
the laws of the United States of America, or of any other jurisdiction whose
laws may be applicable), then, in that event, notwithstanding anything to the
contrary in this Agreement, or any other agreement entered into in connection
with this Agreement, it is agreed that the aggregate amount of all consideration
that constitutes interest under applicable law that is contracted for, charged,
or received under this Agreement, or under any of the other aforesaid agreements
or otherwise in connection with this Agreement, shall under no circumstances
exceed the maximum amount of interest allowed by applicable law, and any excess
shall be credited to TIMET by the Lenders in accordance with their Percentage
Interests (or, if such consideration shall have been paid in full, such excess
shall be refunded to TIMET by the Lenders in accordance with their Percentage
Interests). All sums paid, or agreed to be paid, to TIMET by the Lenders
pursuant to the preceding sentence shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full term of
such indebtedness until payment in full so that the actual rate of interest is
uniform, but does not exceed the Highest Lawful Rate (as that term is defined
below), throughout the full term thereof. The maximum lawful interest rate, if
any, referred to in the preceding portion of this Section 5.27 of this Agreement
that may accrue pursuant to this Agreement is referred to herein as the “Highest
Lawful Rate.” If at any time the applicable interest rate that, for purposes of
this Section 5.27 of this Agreement only, shall be deemed to include any other
fees, charges, or other forms of consideration that constitute interest under
applicable law that is contracted for, charged, or received under this
Agreement, or any other agreement entered into in connection with this
Agreement, exceeds the Highest Lawful Rate, the rate of interest to accrue
pursuant to this Agreement shall be limited, notwithstanding anything to the
contrary in this Agreement, to the Highest Lawful Rate, but any subsequent
reductions in the interest rate otherwise provided for in this Agreement shall
not reduce the interest to accrue pursuant to this Agreement below the Highest
Lawful Rate until the total amount of interest accrued pursuant to this
Agreement equals the amount of interest that would have accrued if a varying
rate per annum equal to the otherwise applicable interest rate had at all times
been in effect.

ARTICLE VI

CONDITIONS OF LENDING

Section 6.1 Conditions Precedent. The obligations of the Lenders, the Issuing
Bank, and the Swingline Lender to make Loans, to issue Letters of Credit, and to
make Swingline Loans, respectively, are subject to the satisfaction of each and
all of the following conditions precedent on or before February 17, 2006:

(a) The Agent shall have received the following agreements, documents,
certificates, and opinions in form and substance satisfactory to the Agent and
the Lenders in their reasonable discretion and, where applicable, duly executed
and delivered by the parties thereto:

(i) this Agreement;

(ii) (A) a Note payable to the order of each Lender in the amount of the
Lender’s original Commitment, and (B) the Swingline Note payable to the
Swingline Lender;

(iii) the Security Documents;

(iv) The Guarantee Agreements from Material Domestic Subsidiaries of TIMET in
existence on the Closing Date;

(v) a certificate of the Secretary or an Assistant Secretary of TIMET with
respect to resolutions of the Board of Directors of TIMET authorizing the
execution and delivery of the Loan Documents and identifying the officer or
officers authorized to execute, deliver, and take all other actions required
under this Agreement, and providing specimen signatures of such officer or
officers;

(vi) the Articles of Incorporation and by-laws of TIMET, and all amendments and
supplements thereto, certified by the Secretary or an Assistant Secretary of
TIMET as being a true and correct copy thereof;

(vii) certificates from the appropriate Governmental Authority certifying as to
the good standing, existence, and authority of TIMET in the jurisdiction where
TIMET is organized;

(viii) a certificate of the Secretary or an Assistant Secretary of each
Guarantor with respect to resolutions of the Board of Directors of the Guarantor
authorizing the execution and delivery of the Security Agreements and the
Guarantee Agreements and identifying the officer or officers authorized to
execute, deliver, and take all other actions required under those agreements,
and providing specimen signatures of such officer or officers;

(ix) the Articles of Incorporation and by-laws of each Guarantor, and all
amendments and supplements thereto, certified by the Secretary or an Assistant
Secretary of the Guarantor as being a true and correct copy thereof;

(x) certificates from the appropriate Governmental Authority certifying as to
the good standing, existence, and authority of each Guarantor in the
jurisdiction where the Guarantor is organized; and

(xi) such other documents, instruments, opinions, and certificates, and
completion of such other matters, as the Agent or any Lender reasonably may deem
necessary or appropriate;

(b) The Agent shall have received the original stock certificates for the
Pledged Shares, stock powers for such shares, and an executed Form U-1;

(c) TIMET shall have paid to the Agent the fees owed as of the Closing Date
pursuant to Section 5.5 of this Agreement and the Agent Fee Letter;

(d) All necessary filings and recordings against the Collateral shall have been
completed and the Agent’s liens on the Collateral shall have been perfected, as
contemplated by the Security Documents;

(e) The Agent shall have received a legal opinion from in-house counsel and, as
necessary, outside counsel for TIMET and the Guarantors with respect to the
validity and enforceability of the Loan Documents (and the agreements provided
for therein) in form and content satisfactory to the Agent in its reasonable
discretion;

(f) No litigation, arbitration, proceeding, or investigation shall be pending or
threatened that questions the validity or legality of the transactions
contemplated by any Loan Document, or seeks a restraining order, injunction, or
damages in connection therewith, or which, in the reasonable judgment of the
Agent, would be expected to have a Material Adverse Effect;

(g) TIMET shall have provided the Agent evidence that TIMET and its Subsidiaries
have insurance coverage that complies with the requirements of (i) Section 9.9
of this Agreement, and (ii) the Security Documents;

(h) TIMET shall deliver to the Agent a certificate of a Responsible Officer
confirming that no Material Adverse Effect exists or has occurred as of the
Closing Date;

(i) The Agent shall have received a written certification of a Responsible
Office that the representations and warranties of TIMET set forth in
Article VIII of this Agreement are accurate as of the Closing Date;

(j) The Agent shall have determined that, as of the Closing Date, no event has
occurred, and no situation exists, that in the reasonable judgment of the Agent
would be likely to impair the syndication of the Revolving Credit Facility;

(k) As of the date of this Agreement, no Default or Event of Default exists;

(l) Wachovia Bank, National Association, has released (or irrevocably committed
to release) its Liens in the Collateral; and

(m) The Agent shall have received such other statements, opinions, certificates,
documents, and information with respect to the matters contemplated by this
Agreement as the Agent reasonably may request.

If all of the above-referenced conditions are satisfied by February 17, 2006,
this Agreement and the Loan Documents shall become effective. If any of the
above-referenced conditions precedent are not satisfied by February 17, 2006,
and such conditions are not waived or deferred (in writing) by all of the
Lenders, this Agreement shall not become effective.

Section 6.2 Ongoing Conditions. Following the Closing Date, the obligations of
the Lenders, the Issuing Bank, and the Swingline Lender to make Loans, to issue
Letters of Credit, and to make Swingline Loans, respectively, are subject to the
following conditions:

(a) Timely receipt by the Agent of a Notice of Borrowing or Conversion (and, if
required hereunder, a Borrowing Base Certificate);

(b) The outstanding Loans and Letters of Credit do not (and, after giving effect
to any requested Loan or Letter of Credit, will not) exceed the limitations set
forth in this Agreement;

(c) The representations and warranties contained in Article VIII of this
Agreement shall be true and accurate in all material respects on and as of the
date of the Notice of Borrowing or Conversion, and on the effective date of the
making of each Loan (or issuance of each Letter of Credit) as though made at and
as of each such date (except to the extent that such representations and
warranties expressly relate to an earlier date); and

(d) No Default or Event of Default shall have occurred and be continuing at the
time of and immediately after the making of such requested Loan (or the issuance
of such requested Letter of Credit).

TIMET’s request for each Loan, and TIMET’s request for each Letter of Credit,
shall be deemed to be a representation and warranty by TIMET on the date of the
making, continuation, or conversion of such Loan (or Letter of Credit) as to the
accuracy of the facts referred to in subsection (c) of this Section 6.2 of this
Agreement and of the satisfaction of all of the conditions set forth in this
Section 6.2 of this Agreement.

ARTICLE VII

COLLATERAL FOR TIMET’S OBLIGATIONS

Section 7.1 Security Interests in Personal Property. Contemporaneously with the
execution of this Agreement, TIMET and each Material Domestic Subsidiary of
TIMET in existence on the Closing Date shall execute and deliver to the Agent a
security agreement in form and content satisfactory to the Agent in its
reasonable discretion granting the Agent (for the ratable benefit of the
Lenders, the Issuing Bank, and the Swingline Lender) a first priority security
interest (subject only to Permitted Liens) in all personal property (other than
Equipment, shares in TIMET UK Ltd. (except the Pledged Shares), and equity
interests in any other Person) of TIMET and those Subsidiaries of TIMET to
secure the Obligations. TIMET hereby agrees that, if following the Closing Date
TIMET forms or acquires any Material Domestic Subsidiary in addition to those
identified specifically in the definition of the term “Material Domestic
Subsidiary,” TIMET shall cause each such additional Material Domestic Subsidiary
to execute and deliver to the Agent a security agreement in form and content
satisfactory to the Agent in its reasonable discretion granting the Agent (for
the ratable benefit of the Lenders, the Issuing Bank, and the Swingline Lender)
a first priority security interest (subject only to Permitted Liens) in all
personal property (other than Equipment and equity interests in any other
Person) of each such additional Material Domestic Subsidiary to secure the
Obligations. References in this Agreement to the Security Agreements shall
include the documents executed pursuant to the two preceding sentences of this
Agreement.

Section 7.2 Pledge of TIMET UK Ltd. Stock. Contemporaneously with the execution
of this Agreement, TIMET shall execute and deliver to the Agent a Pledge and
Security Agreement in form and content satisfactory to the Agent (the “Pledge
Agreement”) granting the Agent (for the ratable benefit of the Lenders, the
Issuing Bank, and the Swingline Lender) a perfected, first priority security
interest in the 65 percent of the shares of stock of TIMET UK Ltd. described in
Schedule 7.2 to this Agreement (the “Pledged Shares”) to secure the Obligations.

Section 7.3 Delivery of Stock Certificates and Related Materials.
Contemporaneously with the execution of this Agreement, TIMET shall deliver to
the Agent the original stock certificates with respect to the Pledged Shares,
stock powers with respect to those shares of stock, and an executed Form U-1.

Section 7.4 Guaranty Agreements from Existing and Subsequently Created Material
Domestic Subsidiaries. Contemporaneously with the execution of this Agreement,
TIMET shall cause each of its existing Material Domestic Subsidiaries to execute
and deliver to the Agent a guarantee agreement in form and content satisfactory
to the Agent in its reasonable discretion with respect to the Obligations. In
addition, TIMET hereby agrees that if, following the Closing Date, a Person
becomes a Material Domestic Subsidiary, TIMET shall cause each such additional
Material Domestic Subsidiary to execute and deliver to the Agent a guarantee
agreement in form and content satisfactory to the Agent in its reasonable
discretion with respect to the Obligations. References in this Agreement to the
Guarantors shall mean and include the Material Domestic Subsidiaries
specifically identified in the definition of the term “Material Domestic
Subsidiary” and any Person that becomes a Material Domestic Subsidiary following
the Closing Date. Furthermore, references in this Agreement to the Guarantee
Agreements shall mean and include all such documents executed by Material
Domestic Subsidiaries of TIMET pursuant to the first two sentences of this
Section 7.4 of this Agreement.

Section 7.5 Possible Pledge of Fixed Assets. TIMET (or a Material Domestic
Subsidiary of TIMET) may request that some or all of the Equipment and real
property owned by TIMET (or a Material Domestic Subsidiary of TIMET) be included
in the computation of the Borrowing Base. Such assets of TIMET (or a Material
Domestic Subsidiary of TIMET) may be included in the Borrowing Base (on the
basis specified in Section 2.6 of this Agreement) only if the following
conditions are satisfied:

(a) TIMET demonstrates to the Agent’s satisfaction that the proposed Equipment
or real estate collateral is Eligible Equipment, or Eligible Real Property, as
applicable;

(b) The owner of the Eligible Equipment or Eligible Real Property has executed
and delivered to the Agent a security agreement with respect to Eligible
Equipment, or a deed of trust (or similar document) with respect to Eligible
Real Property, in each case acceptable to the Agent in its reasonable
discretion;

(c) The Agent, at TIMET’s expense, has obtained an appraisal of the proposed
Equipment or real property collateral that is acceptable to the Agent in its
reasonable discretion that identifies the orderly liquidation value of the asset
or assets in question;

(d) In the case of proposed real estate collateral, the Agent, at TIMET’s
expense, has obtained a Phase I environmental report with respect to the real
property that demonstrates to the Agent’s satisfaction that the real property is
not materially adversely affected by or contaminated by Hazardous Materials;

(e) In the case of proposed real estate collateral, the Agent has obtained, at
TIMET’s expense, a lender’s extended coverage title insurance policy in an
amount and from an insurer satisfactory to the Agent in its reasonable
discretion, insuring the status and condition of title to the real property in a
manner satisfactory to the Agent, in its reasonable discretion; and

(f) If the owner of the equipment or real estate pledged to the Agent hereunder
is a Material Domestic Subsidiary of TIMET, that Subsidiary also shall be a
Guarantor.

References in this Agreement to the Security Agreements shall mean any security
agreements, deeds of trust, or similar documents executed by TIMET or its
Material Domestic Subsidiary pursuant to this Section 7.5 of this Agreement.

Section 7.6 Other Documents. TIMET hereby agrees that until TIMET satisfies the
Obligations in full, and the Commitments have terminated, TIMET promptly shall
execute and deliver to the Agent (and shall cause the Guarantors to execute and
deliver to the Agent) all documents deemed necessary or desirable by the Agent
or any Lender in its reasonable discretion to create, evidence, perfect, or
continue the security interests and liens of the Agent (for the ratable benefit
of the Lenders, the Issuing Bank, and the Swingline Lender) in the Collateral.
In addition, TIMET hereby authorizes the Agent to file financing statements with
respect to TIMET and the Guarantors describing the Collateral, and to perform
all other acts that the Agent deems necessary or appropriate to perfect and
continue its security interest in, and to protect and preserve, the Collateral.
Furthermore, TIMET shall cooperate with the Agent following the Closing Date to
cause Wachovia Bank, National Association, as soon as reasonably practicable, to
enter into a Deposit Account Control Agreement in favor of the Agent with
respect to deposit accounts of TIMET and its Material Domestic Subsidiaries at
Wachovia Bank, National Association.

Section 7.7 Right of Setoff. In addition to any rights now or hereafter granted
under this Agreement, applicable law, or otherwise, and not by way of limitation
of any such rights, upon the occurrence and continuance of an Event of Default,
and subject to the provisions of Section 15.1 of this Agreement, each Lender
hereby is authorized at any time, or from time to time, without presentment,
demand, protest, or other notice of any kind to TIMET or to any other Person,
any such notice being hereby expressly waived, to set off any Indebtedness at
any time held or owing by such Lender (including, without limitation, by
branches and agencies of such Lender wherever located) to or for the credit or
the account of TIMET against and on account of the Obligations and liabilities
of TIMET to such Lender or any other Lender under this Agreement, irrespective
of whether or not such Lender shall have made any demand under this Agreement
and although the Obligations may not have matured. Each Lender hereby is
designated as the agent of all of the Lenders for purposes of effecting a setoff
pursuant to this Section 7.7 of this Agreement. Any amounts received by the
Agent or any Lender in accordance with the preceding sentence of this Agreement
shall be held for and distributed to the Lenders in accordance with the
provisions of Section 15.1 of this Agreement. Promptly after any Lender takes
any action pursuant to this Section 7.7 of this Agreement, such Lender shall
notify TIMET and the Agent of such action (it being understood that the failure
to give any such notice shall not diminish TIMET’s obligations under this
Agreement, or prevent such Lender from taking the action in question, or any
further action under this Section 7.7 of this Agreement, or otherwise).

Section 7.8 Appraisals and Collateral Examinations. TIMET hereby acknowledges
and agrees that the Agent, upon reasonable prior notice to TIMET and at
reasonable times, may conduct such examinations of the Collateral (including,
but not limited to, collateral examinations and, after a request by TIMET
pursuant to Section 7.5 of this Agreement, environmental surveys), as the Agent
deems necessary or desirable in its reasonable discretion. TIMET is aware that,
if TIMET is required to maintain a Borrowing Base in accordance with Section 2.5
of this Agreement, the Agent expects to conduct up to two collateral
examinations (focused on Accounts and Inventory) each year. TIMET further
acknowledges and agrees that TIMET shall pay the reasonable charges for any
collateral examinations conducted in accordance with the preceding sentence, any
environmental surveys conducted pursuant to Section 7.5 of this Agreement, and
any other examinations or inspections of all or any portion of the Collateral
required by applicable law or the Agent’s generally-applicable policies (which
payment shall be due within 30 days of TIMET’s receipt of a bill for any such
amount, or on the Maturity Date, whichever occurs sooner).

Section 7.9 Ratable Interests of the Lenders in the Collateral. The parties to
this Agreement acknowledge and agree that the Lenders share their interests in
the Collateral on a ratable basis in accordance with their Percentage Interests.

Section 7.10 Duration of Liens. The Collateral shall stand as one general,
continuing collateral security for all Obligations and may be retained by the
Agent until all Obligations have been satisfied in full and all Commitments of
the Lenders have terminated.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

TIMET represents and warrants to the Agent and the Lenders as follows:

Section 8.1 Existence of Power of TIMET. TIMET is a corporation validly existing
and in good standing under the laws of Delaware, and is qualified to do business
in each other jurisdiction where the failure to be so qualified reasonably would
be expected to have a Material Adverse Effect. Furthermore, TIMET has full
power, authority, and legal right to carry on its business as presently
conducted, to own and operate its properties and assets, and to execute,
deliver, and perform this Agreement, the Notes, and the other Loan Documents.

Section 8.2 Existing Subsidiaries of TIMET. As of the Closing Date, the domestic
Subsidiaries owned by TIMET are those Persons listed in Schedule 8.2 to this
Agreement.

Section 8.3 Existence and Power of Guarantors. Each Guarantor is a corporation
or other business entity validly existing and in good standing under the laws of
the state in which it was organized, and is qualified to do business in each
other jurisdiction where the failure to be so qualified reasonably would be
expected to have a Material Adverse Effect. Furthermore, each Guarantor has full
power, authority, and legal right to carry on its business as presently
conducted, to own and operate its properties and assets, and to execute,
deliver, and perform any Guarantee Agreements and Security Agreements executed
by such Person.

Section 8.4 Authorization of TIMET. The execution, delivery, and performance by
TIMET of this Agreement, the Notes, and the other Loan Documents have been duly
authorized by all necessary corporate action of TIMET, do not require any
shareholder approval, or the approval or consent of any trustee or the holders
of any Indebtedness of TIMET, do not contravene any Law, regulation, rule, or
order binding on TIMET, or TIMET’s organizational documents, and do not
contravene the provisions of or constitute a default under any indenture,
mortgage, contract, or other agreement or instrument to which TIMET is a party,
or by which TIMET, or any of TIMET’s properties, may be bound or affected, the
lack of which approval or consent, or such contravention, reasonably would be
expected to have a Material Adverse Effect.

Section 8.5 Authorization of the Guarantors. The execution, delivery, and
performance by the Guarantors of the Security Agreements and the Guarantee
Agreements have been duly authorized by all necessary action of the Guarantors,
do not require any shareholder approval, or the approval or consent of any
trustee or the holders of any Indebtedness of any Guarantor, do not contravene
any Law, regulation, rule, or order binding on the Guarantors, or any
Guarantor’s organizational documents, and do not contravene the provisions of or
constitute a default under any indenture, mortgage, contract, or other agreement
or instrument to which any Guarantor is a party, or by which the Guarantors, or
any of the Guarantors’ properties, may be bound or affected, the lack of which
approval or consent, or such contravention, reasonably would be expected to have
a Material Adverse Effect.

Section 8.6 Valid Obligations of TIMET. The Loan Documents and all of their
respective terms and provisions are the legal, valid, and binding obligations of
TIMET, enforceable in accordance with their respective terms, except as limited
by bankruptcy, insolvency, reorganization, moratorium, or other similar laws
affecting the enforcement of creditors’ rights generally, and except as the
remedy of specific performance or of injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought. The
Loan Documents shall have created in favor of the Agent, the Lenders, the
Issuing Lender, and the Swingline Lender legal, valid, and binding security
interests and liens in the Collateral enforceable in accordance with their
terms, and, upon completion of all filings required under the Uniform Commercial
Code, such security interests and liens are fully perfected, first priority
security interests (except such liens and security interests that may not be
perfected by filing under the Uniform Commercial Code) and are subject only to
Permitted Liens.

Section 8.7 Valid Obligations of the Guarantors. The Security Agreements and the
Guarantee Agreements and all of their respective terms and provisions are the
legal, valid, and binding obligations of the Guarantors, enforceable in
accordance with their respective terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium, or other similar laws affecting the
enforcement of creditors’ rights generally, and except as the remedy of specific
performance or of injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought. The Security Agreements
shall have created in favor of the Agent, the Lenders, the Issuing Lender, and
the Swingline Lender, legal, valid, and binding security interests and liens in
the Collateral enforceable in accordance with their terms, and, upon completion
of all filings required under the Uniform Commercial Code, such security
interests and liens are fully perfected, first priority security interests
(except such liens and security interests that may not be perfected by filing
under the Uniform Commercial Code) and are subject only to Permitted Liens.

Section 8.8 Consents or Approvals. The execution, delivery, and performance of
this Agreement, the Notes, and the other Loan Documents, and the transactions
contemplated thereby by TIMET and the Guarantors, do not require any approval or
consent of, or filing or registration with, any Governmental Authority, any
other agency or authority, or any other Person, except any that have been
obtained and any the lack of which reasonably would not be expected to have a
Material Adverse Effect.

Section 8.9 Title to Properties; Absence of Liens. TIMET and the Guarantors have
good title to all of the properties, assets, and rights of every kind and nature
purported to be owned by TIMET (or a Guarantor, as applicable) free from all
Liens (except Permitted Liens), and free from all defects of title that
reasonably would be expected to have a Material Adverse Effect.

Section 8.10 Financial Statements. The audited Consolidated balance sheet of
TIMET and its Subsidiaries as of December 31, 2004, and the related audited
Consolidated statements of income, changes in stockholders’ equity, and cash
flows of TIMET and its Subsidiaries for the fiscal year then ended, copies of
which have been furnished to the Agent and the Lenders, fairly present, subject
to the assumptions set forth therein, the Consolidated financial condition of
TIMET and its Subsidiaries at such date and the Consolidated results of the
operations of TIMET and its Subsidiaries for the period ended on such date, and
such Consolidated balance sheets and Consolidated statements of income, changes
in stockholders’ equity, and cash flows were prepared in accordance with GAAP.

Section 8.11 True and Complete Disclosure. The Form 10-K most recently filed by
TIMET with the SEC and TIMET’s quarterly report on Form 10-Q most recently filed
with the SEC, copies of which have been furnished by TIMET to the Agent and the
Lenders, did not, as of the respective dates such Form 10-K and Form 10-Q were
filed with the SEC, contain any untrue statement of a material fact, or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading and, from the date of
filing the TIMET Form 10-K or any subsequent Form 10-Q, no event or condition
exists or has occurred that has required or would require TIMET to amend such
disclosure.

Section 8.12 Changes. Since December 31, 2004, there have been no changes in the
assets, liabilities, financial condition, business, or prospects of TIMET or its
Subsidiaries, other than changes in the ordinary course of business, or changes
that would not reasonably be expected to have a Material Adverse Effect.

Section 8.13 Other Agreements. Neither TIMET nor any of its Subsidiaries is in
material breach of or default under any agreement to which TIMET or a Subsidiary
of TIMET is a party, or that is binding on TIMET or any of TIMET’s assets (or
any Subsidiary of TIMET or the Subsidiary’s assets), that reasonably would be
expected to have a Material Adverse Effect.

Section 8.14 Litigation. Except as set forth in Schedule 8.14 to this Agreement,
there is no litigation, arbitration, proceeding, or investigation pending, or,
to the knowledge of TIMET, threatened in writing against TIMET or any Subsidiary
of TIMET that, if adversely determined, reasonably would be expected to have a
Material Adverse Effect.

Section 8.15 Government Regulation. Neither TIMET nor any of its Subsidiaries is
subject to regulation under the Public Utility Holding Company Act of 1935, the
Federal Power Act, the Investment Company Act, the Interstate Commerce Act, or
any statute or regulation that regulates the incurring by TIMET or any of its
Subsidiaries of Funded Indebtedness as contemplated and permitted by this
Agreement and the other Loan Documents.

Section 8.16 Compliance. Each of TIMET and its Subsidiaries has all necessary
permits, approvals, authorizations, consents, licenses, franchises,
registrations, and other rights and privileges (including patents, trademarks,
trade names, copyrights, and other intellectual property) to allow TIMET (or its
Subsidiary) to own and operate TIMET’s business (or the business of TIMET’s
Subsidiary, as applicable) without any violation of law or the rights of others,
except to the extent that any such violation would not reasonably be expected to
have a Material Adverse Effect. Each of TIMET and its Subsidiaries is duly
authorized, qualified, and licensed under and in compliance with all applicable
laws, regulations, authorizations, and orders of public authorities, except to
the extent that any such failure to be so authorized, qualified, licensed, or in
compliance would not reasonably be expected to have a Material Adverse Effect.
Furthermore, to the knowledge of TIMET, no event has occurred that permits, or
after notice or the lapse of time, or both, would permit the revocation or
termination of any such license, franchise, or other right, or which affects the
rights of TIMET or any of its Subsidiaries thereunder, that would be likely to
result in a Material Adverse Effect.

Section 8.17 ERISA. Each of TIMET and its Subsidiaries is in compliance in all
material respects with ERISA and the provisions of the Code applicable to
Pension Plans. Neither TIMET nor any of it Subsidiaries has engaged in a
Prohibited Transaction that would subject TIMET, any of its Subsidiaries, or any
Pension Plan to a material Tax or penalty imposed on a Prohibited Transaction.
No Pension Plan has incurred any “accumulated funding deficiency” (as defined in
Section 302 of ERISA and Section 412 of the Code), whether or not waived, except
to the extent that any such deficiency would not reasonably be expected to have
a Material Adverse Effect. Neither TIMET nor any Subsidiary of TIMET has
incurred any liability to the PBGC that reasonably would be expected to have a
Material Adverse Effect. Neither TIMET nor any Subsidiary of TIMET has
terminated any Pension Plan in a manner that likely would result in the
imposition of a Lien on the property of TIMET (or one of its Subsidiaries) that
reasonably would be expected to have a Material Adverse Effect. Neither TIMET
nor any Subsidiary of TIMET has contributed, or been obligated to contribute, to
any Multiemployer Plan on or after September 26, 1980.

Section 8.18 Labor Relations. There is (a) no unfair labor practice complaint
pending against TIMET or any Subsidiary of TIMET or, to the best knowledge of
TIMET, threatened in writing, before the National Labor Relations Board, and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against TIMET or any Subsidiary of TIMET or,
to the best knowledge of TIMET, threatened in writing, except for such
complaints, grievances, and arbitration proceedings that, if adversely decided,
would not reasonably be expected to have a Material Adverse Effect, and (b) no
strike, labor dispute, slowdown, or stoppage pending against TIMET or any
Subsidiary of TIMET or, to the best knowledge of TIMET, threatened in writing
against TIMET or any Subsidiary of TIMET, except for any such labor action as
would not reasonably be expected to have a Material Adverse Effect.

Section 8.19 Federal Reserve Regulations. Neither TIMET nor any Subsidiary of
TIMET is engaged principally or as one of its important activities in the
business of extending credit for the purpose of purchasing or carrying any
margin stock (within the meaning of Federal Reserve Regulation U), and no part
of the proceeds of any Loan will be used by TIMET or any Subsidiary of TIMET to
purchase or carry any such margin stock in violation of Regulations U and X, or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock, or for any other purpose that violates the applicable provisions
of any Federal Reserve regulation.

Section 8.20 Solvency. After giving effect to the Loans and after giving effect
to the application of the proceeds of such Loans, (a) the assets of TIMET, at a
fair valuation, shall exceed TIMET’s debts and liabilities (whether
subordinated, unliquidated, unmatured, contingent, or otherwise); (b) TIMET
shall be able to pay (and does not intend to incur debts beyond its ability to
pay) its debts and liabilities (whether subordinated, unliquidated, unmatured,
contingent, or otherwise), as such debts and liabilities become absolute and
mature; and (c) TIMET shall not have unreasonably small capital with which to
conduct the business in which it is engaged, as such business now is conducted
and is proposed to be conducted following the Closing Date.

Section 8.21 Stock of TIMET UK Ltd. As of the date of this Agreement, TIMET owns
the Pledged Shares free and clear of all Liens (other than the Lien granted to
the Agent pursuant to this Agreement). The Pledged Shares represent 65 percent
of the total outstanding Capital Stock of TIMET UK Ltd.

Section 8.22 No Partnerships or Joint Ventures. As of the Closing Date, neither
TIMET nor any domestic Subsidiary of TIMET is a partner in any general
partnership or limited partnership, or a joint venturer in any joint venture,
except as set forth on Schedule 8.22 to this Agreement.

Section 8.23 Continuing Representations. TIMET hereby acknowledges and agrees
that the representations of TIMET in this Article VIII of this Agreement are
continuing representations and that each request for a Loan or a Letter of
Credit by TIMET under this Agreement constitutes a reaffirmation by TIMET that
such representations are accurate as of the date of the Loan or the Letter of
Credit requested by TIMET.

ARTICLE IX

AFFIRMATIVE COVENANTS

Until TIMET has paid the Obligations in full, and the Lenders have no further
obligation to extend credit to TIMET, TIMET agrees to all of the following,
unless the Agent and the Required Lenders otherwise shall consent in writing
(which consent shall not be withheld without reasonable cause):

Section 9.1 Use of Proceeds. The proceeds of Loans shall be used by TIMET only
for general corporate purposes of TIMET and its Subsidiaries and, on the Closing
Date, to repay the Existing Credit Facilities.

Section 9.2 Payments. TIMET shall pay the principal of and interest on the Loans
in accordance with the terms of this Agreement, the Notes, and the Swingline
Note and shall pay when due all other amounts payable by TIMET under this
Agreement and the other Loan Documents.

Section 9.3 Preservation of TIMET’s Corporate Existence. TIMET shall preserve
and maintain its corporate existence, rights, franchises, and privileges in
Delaware and shall qualify and remain qualified as a foreign organization in
each jurisdiction where the lack of such qualification reasonably would be
expected to have a Material Adverse Effect.

Section 9.4 Keeping Books and Records. TIMET shall keep (and shall cause each of
its Subsidiaries to keep) adequate records and books of account in which
complete entries shall be made, in accordance with GAAP, reflecting all material
financial transactions of TIMET (or a Subsidiary of TIMET, as applicable).

Section 9.5 Other Obligations. Subject to the right of TIMET and its
Subsidiaries to contest any Indebtedness or other obligations in good faith,
TIMET shall pay and discharge (and shall cause its Subsidiaries to pay and
discharge) before the same shall become delinquent all Indebtedness, and other
obligations for which TIMET (or a Subsidiary of TIMET) is liable, or to which
its income or property is subject, if the failure to pay and discharge the same
reasonably would be expected to have a Material Adverse Effect.

Section 9.6 Conducting Business. TIMET shall conduct (and shall cause each of
the Guarantors to conduct) its business and affairs in the ordinary course of
business without material change in the nature of business operations as
currently conducted.

Section 9.7 Compliance with Laws. Subject to the right of TIMET and its
Subsidiaries to contest any Laws in good faith by appropriate legal proceedings,
and provided that TIMET (or the Subsidiary in question) establishes and
maintains adequate reserves to the extent required by GAAP in relation to the
matter being contested, TIMET shall comply (and shall cause its Subsidiaries to
comply) in all material respects with all Laws, except where any failure to
comply would not reasonably be expected to have a Material Adverse Effect.

Section 9.8 Maintenance of Assets. TIMET shall maintain (and shall cause each of
its Subsidiaries to maintain) its properties in good repair, working order, and
condition as required for the normal conduct of TIMET’s business, or the
business of the Subsidiary in question to the extent failure to do so reasonably
would be expected to have a Material Adverse Effect.

Section 9.9 Insurance. TIMET shall maintain (and shall cause each of its
Subsidiaries to maintain) insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as are usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which TIMET (or its Subsidiary) operates, except
where failure to maintain any such insurance would not reasonably be expected to
have a Material Adverse Effect; provided that TIMET (or its Subsidiary) may
self-insure to the extent and in the manner normal for similarly situated
companies of like size, type, and financial condition that are part of a group
of companies under common control.

If TIMET fails to maintain the insurance required hereby or by the Security
Documents with respect to the Collateral, the Agent may arrange for such
insurance if such failure is not cured after 30 days’ notice to TIMET, but at
TIMET’s expense and without any responsibility on the Agent’s part for obtaining
the insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims. In that regard, Oregon law, ORS 746.201,
requires that TIMET be given the following notice:

WARNING

Unless you provide us with evidence of the insurance coverage as required by our
contract or loan agreement, we may purchase insurance at your expense to protect
our interest. This insurance may, but need not, also protect your interest. If
the collateral becomes damaged, the coverage we purchase may not pay any claim
you make or any claim made against you. You may later cancel this coverage by
providing evidence that you have obtained property coverage elsewhere.

You are responsible for the cost of any insurance purchased by us. The cost of
this insurance may be added to your contract or loan balance. If the cost is
added to your contract or loan balance, the interest rate on the underlying
contract or loan will apply to this added amount. The effective date of coverage
may be the date your prior coverage lapsed or the date you failed to provide
proof of coverage.

The coverage we purchase may be considerably more expensive than insurance you
can obtain on your own and may not satisfy any need for property damage coverage
or any mandatory liability insurance requirements imposed by applicable law.

Section 9.10 Taxes. TIMET shall pay (and shall cause its Subsidiaries to pay)
all Taxes, assessments, or governmental charges on or against TIMET or a
Subsidiary of TIMET (or TIMET’s (or a Subsidiary’s) income or properties) at or
prior to the time when they become delinquent, except for any Tax, assessment,
or charge (a) that is being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been established and are being
maintained to the extent required by GAAP, or (b) the non-payment of which would
not reasonably be expected to have a Material Adverse Effect.

Section 9.11 Inspection. TIMET shall permit (and shall cause its Subsidiaries to
permit) the Agent, any Lender, and their designees, at any reasonable time and
at reasonable intervals of time, and upon reasonable notice (or if a Default or
Event of Default shall have occurred and is continuing, at any time and without
prior notice), to (a) visit and inspect the properties of TIMET or a Subsidiary
of TIMET, (b) make copies of and take abstracts from the books and records of
TIMET or a Subsidiary of TIMET, and (c) discuss the affairs, finances, and
accounts of TIMET or a Subsidiary of TIMET with appropriate officers, employees,
and accountants of TIMET (or its Subsidiary), provided, however, that the
Lenders agree that before they request information from TIMET’s outside
accountants, the Lenders shall request the information in question from TIMET
and shall seek such information from TIMET’s accountants only if TIMET fails to
provide the information to the Lenders reasonably promptly. Without limiting the
generality of the foregoing, TIMET shall permit periodic reviews (as determined
by the Agent in its reasonable discretion) of the books and records of TIMET or
a Subsidiary of TIMET to be carried out by the Agent. The Agent and the Lenders
shall make reasonable efforts to cause their inspections, visitations, and
examinations under this Agreement to be conducted jointly. TIMET shall reimburse
the Agent for all costs incurred by the Agent in connection with any inspections
or other inquiries under this Section 9.11 of this Agreement, and shall
reimburse any Lender for all costs incurred by such Lender hereunder following
the occurrence of and during the existence of an Event of Default, all as more
particularly specified in Section 15.8 of this Agreement.

Section 9.12 Financial Reports and Other Information. TIMET shall deliver to the
Agent and the Lenders the statements and other information listed below:

(a) Within 90 days following the end of each fiscal year of TIMET, a copy of the
annual audit report for such year for TIMET and its Subsidiaries, including
therein audited Consolidated and unaudited consolidating balance sheets for
TIMET and its Subsidiaries as of the end of such fiscal year and audited
Consolidated and unaudited consolidating statements of income and retained
earnings and of cash flows of TIMET and its Subsidiaries for such fiscal year,
in each case certified by an independent certified public accounting firm of
recognized standing acceptable to the Agent in its reasonable discretion;

(b) Within 45 days after the end of each of TIMET’s first three fiscal quarters
each year, the Consolidated and consolidating balance sheets of TIMET and its
Subsidiaries as of the end of such quarter and the Consolidated and
consolidating statements of income and retained earnings and cash flows of TIMET
and it Subsidiaries for the period commencing at the end of the previous year
and ending with the end of such quarter, all in reasonable detail and duly
certified with respect to such Consolidated statements (subject to year-end
audit adjustments) by a Responsible Officer as having been prepared in
accordance with GAAP;

(c) At the time TIMET furnishes each set of financial statements pursuant to
paragraphs (a) and (b) above, a compliance certificate of a Responsible Officer
to the effect that no Default or Event of Default has occurred and is continuing
(or, if any Default or Event of Default has occurred and is continuing,
describing the same in reasonable detail and describing the action that TIMET
has taken or proposes to take with respect thereto);

(d) At the time TIMET furnishes each set of financial statements pursuant to
paragraph (a) and (b) above, a written report calculating (i) the performance of
TIMET with respect to the financial covenants set forth in Section 10.1, Section
10.2, and Section 10.3 of this Agreement, and (ii) the Cash Adjusted Leverage
Ratio, which reports shall be in a form satisfactory to the Agent in its
reasonable discretion, shall include reasonable detail regarding the manner in
which the covenants and the Cash Adjusted Leverage Ratio were calculated, and
shall be accompanied by a certificate of a Responsible Officer that the report
is accurate in all material respects;

(e) Promptly after the sending or filing thereof, copies of all proxy material,
reports, and other information TIMET sends to any of its security holders
pursuant to the Exchange Act, and copies of all reports and registration
statements that TIMET or any Subsidiary files with the SEC, including, but not
limited to, reports on Form 10-Q and Form 10-K;

(f) At any time TIMET is required to maintain a Borrowing Base, as specified in
Section 2.5 and Section 2.6 of this Agreement, TIMET shall deliver the following
items to the Agent:

(i) Within 25 days after the end of each fiscal quarter of TIMET, a report (the
“Borrowing Base Certificate”) describing in reasonable detail TIMET’s
calculation of the Borrowing Base as of the end of the immediately preceding
fiscal quarter of TIMET, which shall be in a form satisfactory to the Agent in
its reasonable discretion and shall be certified by a Responsible Officer to be
accurate in all material respects;

(ii) Within 25 days after the end of each fiscal quarter of TIMET, a report with
respect to TIMET’s Accounts as of the end of the immediately preceding fiscal
quarter of TIMET, which reports shall include reasonable detail regarding the
aging of such Accounts and shall be in a form satisfactory to the Agent in its
reasonable discretion; and

(iii) Within 25 days after the end of each fiscal quarter of TIMET, a report
with respect to TIMET’s Inventory as of the end of the immediately preceding
fiscal quarter of TIMET, which reports shall include reasonable detail regarding
such Inventory and shall be in a form satisfactory to the Agent in its
reasonable discretion;

(g) Not later than 60 days after the start of each fiscal year of TIMET, TIMET’s
annual operating plan for such fiscal year, which plan shall be in form and
substance acceptable to the Agent in its reasonable discretion;

(h) Prompt notice of any Default or Event of Default and of the occurrence of
any Material Adverse Effect;

(i) Periodic (and not less than annual) reports of all pending and threatened
claims, litigation, and governmental proceedings against TIMET or any Subsidiary
of TIMET that if adversely determined reasonably would be expected to result in
an aggregate liability of more than $1,000,000; and

(j) Within a reasonable time, such additional information as and when reasonably
requested by any Lender regarding the business and financial condition of TIMET
or any of its Subsidiaries.

Section 9.13 Notification of Change of Name or Jurisdiction of Organization.
TIMET shall notify the Agent in writing at least ten Business Days before
(a) TIMET (or any Guarantor) changes its name in any manner, or (b) TIMET (or
any Guarantor) changes the state under the laws of which it is organized.

Section 9.14 Changes Affecting Collateral. Except with respect to in-transit
inventory or inventory on consignment, TIMET shall notify the Agent in writing
of any change in the location of any material portion of the Collateral that is
tangible property to a place other than a store, office, or warehouse of TIMET
(or a Guarantor) of which the Agent has prior written notice, and of the change
in the location of any of its places of business, or of the establishment of any
new, or the discontinuance of any existing, place of business within 45 days
following any such change, establishment, or discontinuance, if a material
portion of the Collateral is or was located in such place or places of business.

Section 9.15 ERISA Reports. With respect to any Pension Plan, TIMET shall
furnish to the Agent promptly (a) written notice of the occurrence of a
“reportable event” (as defined in Section 4043 of ERISA), excluding any such
event notice of which has been waived by regulation, (b) a copy of any request
for a waiver of the funding standards or an extension of the amortization
periods required under Section 412 of the Code and Section 302 of ERISA, (c) a
copy of any notice of intent to terminate any Pension Plan, (d) notice that
TIMET (or a Subsidiary of TIMET) will or may incur any material liability to or
on account of a Pension Plan under ERISA, excluding liability for contributions
to the Pension Plan in the ordinary course, (e) notice of any complete or
partial withdrawal from any Multiemployer Plan, (f) a copy of any notice with
respect to a Multiemployer Plan that such plan is terminated or is “insolvent”
(as defined in Section 4245 of ERISA), or in “reorganization” (as defined in
Section 4241 of ERISA, and (g) a copy of any assessment of withdrawal liability
(or preliminary estimate thereof following a complete or partial withdrawal by
TIMET) with respect to a Multiemployer Plan. Any notice to be provided to the
Agent under this Section 9.15 of this Agreement shall include a certificate of
the Responsible Officer setting forth details as to such occurrence and the
action, if any, that TIMET (or its Subsidiary) is required or proposes to take,
together with any notices required or proposed to be filed with or by TIMET (or
its Subsidiary), the PBGC, the Internal Revenue Service, the trustee, or the
plan administrator with respect thereto. Promptly after the adoption of any
Pension Plan, TIMET shall notify the Agent and the Lenders of such adoption.

Section 9.16 Environmental Compliance. TIMET shall comply (and shall cause its
Subsidiaries to comply) with all applicable Environmental Laws in all
jurisdictions in which TIMET (or any of its Subsidiaries) operates now or in the
future, and TIMET shall comply (and shall cause its Subsidiaries to comply) with
all such Environmental Laws that may in the future be applicable to TIMET’s (or
its Subsidiaries’) business or properties, if failure to comply reasonably would
be expected to have a Material Adverse Effect. If TIMET or any of its
Subsidiaries shall (a) receive written notice that any material violation of any
Environmental Law may have been committed or is about to be committed by TIMET
(or any of its Subsidiaries), (b) receive written notice that any administrative
or judicial complaint or order has been filed or is about to be filed against
TIMET (or any of its Subsidiaries) alleging a material violation of any
Environmental Law, or requiring TIMET (or any of its Subsidiaries) to take any
material action in connection with the release of Hazardous Materials into the
environment, (c) receive any written notice from a Governmental Authority or
private party alleging that such Person may be liable or responsible for any
material amount of costs associated with a response to or cleanup of a release
of Hazardous Materials into the environment or any damages caused thereby, or
(d) receive written notice of any investigative proceedings commenced by a
Governmental Authority against TIMET (or any of its Subsidiaries) regarding any
material violation or potential material violation of Environmental Laws, TIMET
promptly shall inform the Agent thereof (and shall provide the Agent with a copy
of any such notice) and of any action being or proposed to be taken with respect
thereto.

Section 9.17 New Subsidiaries. TIMET promptly shall inform the Agent in writing
of the existence of any Material Domestic Subsidiary of TIMET in addition to the
Persons identified in Schedule 8.2 to this Agreement. In addition, TIMET shall
cause any Person that becomes a Material Domestic Subsidiary of TIMET after the
Closing Date to execute a Security Agreement and a Guaranty Agreement, as
required by Section 7.1 and Section 7.4, respectively, of this Agreement,
promptly after such Person becomes a Material Domestic Subsidiary.

ARTICLE X

FINANCIAL COVENANTS

Section 10.1 Tangible Net Worth. As of March 31, 2006, and the last day of each
calendar quarter thereafter, TIMET shall have Tangible Net Worth of not less
than the sum of (a) 80 percent of TIMET’s Consolidated Tangible Net Worth as of
December 31, 2005, and, (b) 50 percent of TIMET’s positive Net Income during the
period from January 1, 2006, through the measurement date in question (which
means that the covenant level specified herein shall not be reduced if, during
any applicable measurement period, TIMET has a net loss), and (c) 100 percent of
the proceeds of equity issuances by TIMET (or its Subsidiaries) on or after
January 1, 2006. Notwithstanding anything in the preceding sentence of this
Agreement to the contrary, the calculation required under the preceding sentence
to determine the minimum level of Tangible Net Worth that TIMET must maintain
under this Agreement shall exclude fiscal year-end non-cash adjustments to
TIMET’s Consolidated Net Income in fiscal year 2006, and subsequent fiscal
years, in an amount up to $50,000,000 in the aggregate and shall exclude any
changes in Consolidated Tangible Net Worth resulting from other comprehensive
income earned after December 31 2005.

Section 10.2 Fixed Charge Coverage Covenant. TIMET shall not permit the ratio of
Adjusted EBITDA to Fixed Charges to be less than 1.20 to 1.00 for the 12-month
period ending March 31, 2006, or on the last day of each calendar quarter
thereafter.

Section 10.3 Leverage Ratio. TIMET shall maintain a Leverage Ratio that is less
than or equal to 2.50 to 1.00 for the 12-month period ending on March 31, 2006,
and on the last day of each calendar quarter thereafter.

ARTICLE XI

NEGATIVE COVENANTS

Until TIMET has paid the Obligations in full, and the Lenders have no further
obligation to extend credit to TIMET, TIMET shall comply with the following
covenants, unless the Agent and the Required Lenders otherwise shall consent in
writing (which consent shall not be withheld without reasonable cause):

Section 11.1 Liquidation or Sale of Assets. TIMET shall not (and TIMET shall not
allow any Guarantor to) (a) liquidate or dissolve (except as permitted by
Section 11.2 of this Agreement); or (b) sell, lease, enter into a sale-leaseback
transaction or securitization, or otherwise dispose of all or any material
portion of its business or assets, except (i) sales or dispositions between or
among TIMET and its Subsidiaries, provided, however, that if a proposed sale or
other transfer of assets (not including a sale or transfer in the ordinary
course of business consistent with past practices or on arm’s length terms or
the transfer of the stock of Loterios Spa to a foreign Subsidiary) by TIMET or a
Guarantor to a foreign Subsidiary of TIMET would cause the aggregate amount of
sales or transfers of assets (not including sales or transfers in the ordinary
course of business consistent with past practices or on arm’s length terms or
the transfer of the stock of Loterios Spa to a foreign Subsidiary) by TIMET and
the Guarantors to TIMET’s foreign Subsidiaries to exceed $10,000,000 in any
calendar year, TIMET must demonstrate to the Agent’s reasonable satisfaction
that, at the time in question, the availability under the Borrowing Base (i.e.,
the amount by which the Borrowing Base exceeds the Outstanding Amount
(regardless of whether TIMET is required to maintain a Borrowing Base at such
time)) would be greater than $35,000,000 after giving effect to the proposed
sale or transfer, (ii) the sale by TIMET of the Capital Stock of ValTimet, SAS,
or MZI, LLC, (iii) the grant of licenses for the use of any intellectual
property, (iv) sales of Inventory in the ordinary course of business, (v) the
sale or trade-in of used, surplus, or obsolete equipment for reasonably
equivalent value, (vi) the sale of Accounts as to which collection is doubtful
in the ordinary course of TIMET’s (or the Guarantor’s) business, consistent with
past practice, (vii) sales or dispositions permitted under Sections 11.3, 11.4,
11.5, 11.6, and 11.7 of this Agreement, (viii) the transfer of legal title by
TIMET to TRECO LLC (or a designee of TRECO LLC) of the TRECO Property), (ix) the
sale or transfer by TIMET of any land (other than the TRECO Property) in the
vicinity of TIMET’s Henderson, Nevada, plant, which land is not currently used
or reasonably expected to be used in the foreseeable future for TIMET’s titanium
metals operations, (x) the transfer or sale by either TMCA of the Capital Stock
of Loterios SpA, or by TFMC of any Capital Stock or other assets, or (xi) other
sales or dispositions of assets not exceeding $10,000,000 in the aggregate in
any calendar year.

Section 11.2 Merger or Consolidation. TIMET shall not merge or consolidate with
or into (and shall not allow any Guarantor to merge or consolidate with or into)
any other Person, provided, however, that if no Default or Event of Default
exists or would result from such merger or consolidation, TIMET or a Guarantor
may merge with any other Person if (a) TIMET or a Guarantor is the surviving
corporation of such merger or consolidation, and (b) the assets of the Person
merging with or into TIMET or such Guarantor exceed the liabilities of such
Person.

Section 11.3 Transactions with Affiliates. TIMET shall not enter into or make
(and shall not permit any Subsidiary of TIMET to enter into or make), directly
or indirectly: (a) any transfer, sale, lease, assignment, or other disposal of
any assets to any Affiliate of TIMET or any purchase or acquisition of assets
from any such Affiliates; or (b) any arrangement or other transaction directly
or indirectly with or for the benefit of any such Affiliates (including, without
limitation, guaranties and assumptions of obligations of any Affiliate),
provided that (x) TIMET (or a Subsidiary of TIMET) may enter into any such
arrangement or transaction with an Affiliate if such arrangement or transaction
is on terms substantially similar to terms that TIMET (or its Subsidiary) would
obtain in a comparable arm’s length arrangement or transaction with a Person not
an Affiliate, (y) TIMET (or a Subsidiary of TIMET) may guaranty or otherwise
assume obligations of an Affiliate to the extent permitted under Section 11.4 of
this Agreement, and (z) the foregoing prohibitions shall not apply to the
Existing Affiliate Transactions, or to any transfer, sale, lease, assignment, or
other disposal of any assets, or any arrangement or other transactions, between
or among TIMET and any of its Subsidiaries.

Section 11.4 Indebtedness. Neither TIMET nor any of its Subsidiaries shall
create, incur, assume, guarantee, or be or remain liable with respect to any
Indebtedness, other than the following:

(a) The Obligations;

(b) Indebtedness existing as of the date of this Agreement;

(c) Indebtedness assumed or otherwise acquired by TIMET or any of its
Subsidiaries as a result of an acquisition of another Person (or the assets of
another Person) permitted by Section 11.2 or Section 11.7 of this Agreement
(i.e., pre-existing Indebtedness of such other Person, but not Indebtedness
incurred by TIMET or a Subsidiary to pay some or all of the purchase price
thereof);

(d) Indebtedness under Interest Rate Protection Agreements;

(e) Other Indebtedness of TIMET and its Subsidiaries incurred after the Closing
Date in an amount not greater than $75,000,000 in the aggregate outstanding at
any time; and

(f) Indebtedness incurred to refinance any Indebtedness permitted by this
Section 11.4 of this Agreement (provided that such refinancing is on comparable
or better terms, as determined by the Agent in its reasonable discretion).

Section 11.5 Liens. Neither TIMET nor any Subsidiary of TIMET shall create,
incur, assume, or suffer to exist any Lien of any kind, including the Lien or
retained security title of a conditional vendor upon or with respect to any of
TIMET’s property or assets (or the property or assets of a Subsidiary of TIMET),
or assign or otherwise convey any right to receive income, except the following
(“Permitted Liens”):

(a) Liens in favor of the Agent (for the benefit of the Lenders, the Issuing
Bank, and the Swingline Lender) to secure the Obligations;

(b) Liens existing as of the date of this Agreement and disclosed in Schedule
11.5 to this Agreement;

(c) Purchase money security interests securing Indebtedness permitted under this
Agreement, provided that each such purchase money security interest does not
extend to any other property;

(d) Liens for Taxes, assessments, or other governmental charges not delinquent
or being contested in good faith and by appropriate proceedings and with respect
to which proper reserves have been taken by TIMET (or its Subsidiary) to the
extent required by GAAP;

(e) Landlords’ and lessors’ liens in respect of rent or liens in respect of
pledges or deposits under worker’s compensation, unemployment insurance, social
security laws, or similar legislation (other than ERISA), or in connection with
appeal and similar bonds incidental to litigation;

(f) Liens of mechanics, materialmen, warehousemen, carriers, landlords, or other
like liens securing obligations incurred in the ordinary course of business that
are not yet due and payable or delinquent or are subject to contest in good
faith by proper proceedings;

(g) Liens securing statutory obligations or surety, indemnity, performance, or
other similar bonds or deposits incidental to the conduct of TIMET’s (or a
Subsidiary’s) business in the ordinary course;

(h) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off, or similar rights and remedies as
to deposited funds;

(i) Judgment liens that do not constitute an Event of Default under Section
12.1(f) of this Agreement;

(j) Rights of lessors under Capital Leases (to the extent such Capital Leases
are permitted under this Agreement);

(k) Liens, encumbrances, and other matters affecting title to any real property
of TIMET or its Subsidiaries as of the Closing Date; easements, rights of way,
restrictions, and other similar charges or Liens relating to real property and
not interfering in a material way with the ordinary conduct of TIMET’s business
(or a Subsidiary’s business);

(l) Liens between or among TIMET and its Subsidiaries;

(m) Liens against assets acquired by TIMET or any of its Subsidiaries as a
result of an acquisition of another Person (or the assets of another Person)
permitted by Section 11.2 or Section 11.7 of this Agreement (i.e., pre-existing
Liens created or incurred by such other Person before the acquisition of that
Person, or its assets, by TIMET or a Subsidiary of TIMET);

(n) Liens other than those described above securing obligations in the aggregate
of not more than $5,000,000; and

(o) Liens constituting a renewal, extension, or replacement of any Permitted
Lien.

Section 11.6 Restricted Payments. TIMET shall not pay, make, declare, or
authorize any Restricted Payment, except, without duplication:

(a) Restricted Payments in respect of BUCS and preferred and common stock of
TIMET, provided that no Default or Event of Default has occurred and is
continuing and, provided further, that no Default or Event of Default would
result from the declaration or payment of any such dividend or distribution;

(b) Reasonable compensation paid to employees, officers, and directors in the
ordinary course of business and consistent with prudent business practices;

(c) Arms-length transactions with Affiliates in the ordinary course of TIMET’s
business; and

(d) Redemption of outstanding BUCS or Series A Preferred Stock of TIMET,
provided that no Default or Event of Default has occurred and is continuing and,
provided further, that no Default or Event of Default would result from the
redemption.

Section 11.7 Investments. Neither TIMET nor any of its Subsidiaries shall make
any Investments, other than:

(a) Qualified Investments;

(b) Investments by a Subsidiary in TIMET or by TIMET or a Subsidiary in (i) a
Subsidiary, subject to the obligations specified in this Agreement for any
Material Domestic Subsidiary to become a Guarantor, and (ii) any newly formed or
newly existing Subsidiary, subject to the obligations specified in this
Agreement for any Material Domestic Subsidiary to become a Guarantor, provided,
however, in the case of each of (i) and (ii) above, that if a proposed
Investment by TIMET or a Guarantor in a foreign Subsidiary of TIMET (other than
the contribution or other Investment of the stock of Loterios Spa to a foreign
Subsidiary) would cause the aggregate amount of Investments by TIMET and the
Guarantors in TIMET’s foreign Subsidiaries (other than the contribution or other
Investment of the stock of Loterios Spa to a foreign Subsidiary) to exceed
$10,000,000 in any calendar year, TIMET must demonstrate to the Agent’s
reasonable satisfaction that, at the time in question, the availability under
the Borrowing Base (i.e., the amount by which the Borrowing Base exceeds the
Outstanding Amount (regardless of whether TIMET is required to maintain a
Borrowing Base at such time)) would be greater than $35,000,000 after giving
effect to the proposed Investment.

(c) Investments by TIMET or a Subsidiary of TIMET in MZI, LLC, ValTimet, SAS or
Xi’an Baotimet Valinox Tubes Co. Ltd. pursuant to the terms of agreements with
other holders of equity interests as in effect on the date hereof;

(d) An acquisition of the assets or a majority of the Capital Stock of a Person,
provided that (i) the acquisition target is engaged in a similar, related, or
complimentary business to TIMET, (ii) no Default or Event of Default exists
prior to the proposed acquisition, or would result from the proposed
acquisition, (iii) if any such proposed acquisition involves a payment or other
consideration by TIMET (or its Subsidiary) greater than $20,000,000, then at
least 10 Business Days prior to the consummation of the proposed acquisition
TIMET must demonstrate to the Agent’s reasonable satisfaction that following the
proposed acquisition TIMET would be in compliance (on a pro-forma basis) with
the financial covenants set forth in Article X of this Agreement, (iv) the total
consideration paid or otherwise provided by TIMET (or its Subsidiaries) for any
proposed acquisition does not exceed $75,000,000, and (v) (A) if at the time in
question TIMET is required to maintain a Borrowing Base under Section 2.5 of
this Agreement, the availability under the Borrowing Base (i.e. the amount by
which the Borrowing Base exceeds the Outstanding Amount) would be greater than
$35,000,000 after giving effect to the proposed acquisition, or (B) if at the
time in question TIMET is not required to maintain a Borrowing Base, the
aggregate Commitments exceed the Outstanding Amount by at least $35,000,000;

(e) A purchase of securities that are traded in a nationally recognized market
in the United States, provided that, (i) no Default or Event of Default exists
prior to the proposed Investment, or would result from the proposed Investment,
(ii) if the cost of any such proposed Investment, together with other
Investments made by TIMET (or a Subsidiary of TIMET) on or after the date of
this Agreement in accordance with this Section 11.7(e) of this Agreement, would
exceed $75,000,000, then at least 10 Business Days prior to making the proposed
Investment, TIMET must demonstrate to the Agent’s reasonable satisfaction that
following the proposed Investment TIMET would be in compliance (on a pro-forma
basis) with the financial covenants set forth in Article X of this Agreement,
and (iv) (A) if at the time in question TIMET is required to maintain a
Borrowing Base under Section 2.5 of this Agreement, the excess availability
under the Borrowing Base would be greater than $35,000,000 after giving effect
to the proposed Investment, or (B) if at the time in question TIMET is not
required to maintain a Borrowing Base, the aggregate Commitments exceed the
Outstanding Amount by at least $35,000,000;

(f) Assets acquired with expenditures permitted under this Agreement (including
those related to Capital Leases permitted under this Agreement);

(g) Purchases of Inventory in the ordinary course of business;

(h) Investments held as of the date of this Agreement;

(i) Normal trade credit extended in the ordinary course of business and
consistent with prudent business practice; or

(j) Other Investments by TIMET and its Subsidiaries that do not exceed
$20,000,000 in the aggregate during TIMET’s fiscal year 2006, or any subsequent
fiscal year of TIMET.

Section 11.8 ERISA Compliance. Neither TIMET, any of its Subsidiaries, nor any
Pension Plan shall (a) engage in any Prohibited Transaction that reasonably
would be expected to have a Material Adverse Effect, (b) incur any “accumulated
funding deficiency” (as defined in Section 412(a) of the Code and Section 302 of
ERISA) whether or not waived that reasonably would be expected to have a
Material Adverse Effect, (c) fail to satisfy any additional funding requirements
set forth in Section 412 of the Code and Section 302 of ERISA, or to make any
other contribution required under the terms of any Pension Plan or any
collective bargaining agreement with respect to a multiemployer Pension Plan
that reasonably would be expected to have a Material Adverse Effect,
(d) terminate any Pension Plan in a manner that results in the imposition of a
lien on any property of TIMET (or any of its Subsidiaries); or (e) withdraw (in
a complete or partial withdrawal within the meaning of Section 4203 or
Section 4205 of ERISA, respectively) from a multiemployer Pension Plan if such
withdrawal reasonably would be expected to have a Material Adverse Effect. Each
Pension Plan shall comply in all material respects with ERISA, except to the
extent failure to comply in any instance reasonably would not be expected to
have a Material Adverse Effect.

Section 11.9 Fiscal Year and Accounting Changes. TIMET shall not (a) change its
fiscal year, or (b) make any significant change (i) in accounting treatment and
reporting practices (except as required by GAAP or any change consistent with
GAAP that TIMET’s independent certified public accounting firm has determined is
preferable), or (ii) in tax reporting treatment (except as required or permitted
by law).

Section 11.10 Change of Location. Neither TIMET nor any Guarantor shall change
the state in which it is incorporated (or, if such person is not a corporation,
the state in which such person is organized).

Section 11.11 Margin Stock. TIMET shall not directly or indirectly use any part
of the proceeds of the Loans to purchase or carry any “margin stock” in
violation of Regulation U of the Board of Governors of the Federal Reserve
System, or any regulations, interpretations, or rulings thereunder.

Section 11.12 Issuance of Stock by Subsidiaries. Except as permitted by Sections
11.1, 11.2, and 11.7 of this Agreement, no Subsidiary of TIMET shall issue or
sell any shares of its Capital Stock or other evidence of beneficial ownership
to any Person other than (a) TIMET (or any wholly-owned Subsidiary of TIMET), or
(b) directors of such Subsidiary as qualifying shares under applicable law.

Section 11.13 No Restrictions on Certain Subsidiary Distributions. TIMET shall
not permit TIMET UK Ltd. to enter into or be bound by any agreement (including
covenants requiring the maintenance of specified amounts of net worth or working
capital) restricting the right of TIMET UK Ltd. to make distributions or
extensions of credit to TIMET (directly or indirectly through another
Subsidiary), other than TIMET UK Ltd.’s existing agreement with The Bank of
Scotland, or any such agreement with a successor lender on terms not more
restrictive than those in the agreement with The Bank of Scotland as of the
Closing Date.

Section 11.14 Change in Control. TIMET shall not permit a Change of Control to
occur with respect to TIMET, or, except as permitted by Section 11.1 or 11.2 of
this Agreement, any Material Domestic Subsidiary.

ARTICLE XII

EVENTS OF DEFAULT

Section 12.1 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement:

(a) TIMET shall fail to pay (i) any amount of principal payable under the Notes
or this Agreement on the date that such payment is due, or (ii) any interest,
fees, costs, or any other amount payable by TIMET under the Notes or this
Agreement within three Business Days of the date that such payment is due;

(b) Any representation or warranty of TIMET made in this Agreement, any other
Loan Document, or any certificate, notice, or other writing delivered hereunder
or thereunder shall prove to have been false in any material respect upon the
date when made or deemed to have been made and such breach shall have a Material
Adverse Effect;

(c) TIMET shall fail to have complied with (i) any of the provisions of Section
9.1 of this Agreement, or (ii) any of the provisions of Article X or
Sections 11.1 through 11.7 and Section 11.14 of this Agreement;

(d) TIMET shall fail to perform or observe any other covenant, obligation, or
term of this Agreement, or any of the Loan Documents (except those governed by
Section 12.1(a) through Section 12.1(c) above), and such failure shall remain
unremedied for more than 30 days after written notice thereof shall have been
given to TIMET by the Agent or, if after TIMET becomes aware of any such
occurrence (unless TIMET reasonably believes that the event or occurrence in
question does not constitute a Default or an Event of Default), TIMET fails to
give the Agent timely notice of any such occurrence, then 30 days after TIMET
became aware of the occurrence of the Default or Event of Default;

(e) TIMET shall fail to pay any principal of or premium or interest on its
Indebtedness that is outstanding in a principal amount of at least $10,000,000
individually or when aggregated with all such Indebtedness of TIMET so in
default (but excluding Indebtedness of TIMET under the Loan Documents) when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise), except if such payment may be
deferred by the terms of any such Indebtedness, and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to Indebtedness
of TIMET, which Indebtedness is outstanding in a principal amount of at least
$10,000,000 individually or when aggregated with all such Indebtedness of TIMET
so in default, and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof;

(f) Any judgment or order for payment of money in excess of $10,000,000 shall be
rendered against TIMET and there shall be any period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect;

(g) Any Termination Event with respect to a Pension Plan shall have occurred,
and, 30 days after notice thereof shall have been given to TIMET, (i) such
Termination Event shall not have been corrected and (ii) the then present value
of such Pension Plan’s vested benefits exceeds the then current value of assets
accumulated in such Pension Plan by more than the amount of $10,000,000 (or in
the case of a Termination Event involving the withdrawal of a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), the withdrawing
employer’s proportionate share of such excess shall exceed such amount);

(h) TIMET as employer under a Multiemployer Plan shall have made a complete or
partial withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount exceeding
$10,000,000;

(i) Any event that has had or reasonably would be expected to have a Material
Adverse Effect (as determined by the Required Lenders);

(j) The occurrence of a Change in Control with respect to TIMET; and

(k) TIMET shall admit in writing its inability to pay its debts, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by TIMET in any jurisdiction seeking to adjudicate TIMET bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, or composition of
TIMET, or its debts under any law relating to bankruptcy, insolvency, or
reorganization or relief of debtors, or seeking appointment of a receiver,
trustee, or other similar official for TIMET, or for such part of its property
as in the good faith opinion of the Agent is a substantial part; or any such
proceeding shall be instituted against TIMET that is not dismissed within
60 days after the institution thereof; or TIMET shall take any corporate action
to authorize any of the actions set forth above in this Section 12.1(k); or any
Governmental Authority shall declare or take any action that operates as a
moratorium on the payment of debts of TIMET.

Section 12.2 Consequences of Default. If any Event of Default shall occur and be
continuing, then in any such case and at any time thereafter so long as any such
Event of Default shall be continuing, the Required Lenders may invoke the
Default Rate and interest shall accrue and be payable by TIMET on the Notes at
that rate thereafter until the Event of Default is cured. The Required Lenders
may, at their option, declare the principal of and the interest on the Notes and
all other sums payable by TIMET under this Agreement or under the Notes to be
immediately due and payable, whereupon the same shall become immediately due and
payable (with interest accruing and payable thereon at the Default Rate) without
protest, presentment, notice, or demand, all of which TIMET expressly waives. If
an Event of Default occurs, the Agent, at the request of the Required Lenders,
shall terminate the Commitments. Furthermore, upon the occurrence of an Event of
Default pursuant to Section 12.1(k) of this Agreement, all of the Obligations
shall be immediately due and payable (with interest accruing and payable thereon
at the Default Rate) and the Commitments shall be terminated.

Section 12.3 Remedies Following Acceleration. Upon the occurrence of an Event of
Default and acceleration of TIMET’s obligations under this Agreement and the
Notes in accordance with Section 12.2 of this Agreement, the Agent (at the
direction of the Required Lenders) from time to time may exercise any rights and
remedies available to it under the Uniform Commercial Code and any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Agreement or in any of the Loan Documents and all of
the Agent’s and the Lenders’ rights and remedies shall be cumulative and
non-exclusive to the extent permitted by law.

ARTICLE XIII

ASSIGNMENT AND PARTICIPATION

Section 13.1 Assignment of the Loans. Each Lender shall have the right to assign
at any time, upon prompt written notice to TIMET, all or any portion of its
Commitment under this Agreement and its interests in the risk relating to any
Loans in an amount equal to or greater than $5,000,000 (and in integral
multiples of $1,000,000) to any Eligible Assignee, provided that any Lender that
proposes to assign less than its total Commitment must retain a Commitment of at
least $5,000,000. Each Eligible Assignee shall execute and deliver to the Agent
and TIMET an Assignment and Assumption Agreement substantially in the form of
Exhibit 13.1 to this Agreement (each an “Assignment and Assumption Agreement”)
and shall pay to the Agent, solely for the account of the Agent, an assignment
fee of $3,500. Upon the execution and delivery of an Assignment and Assumption
Agreement, (a) such Eligible Assignee shall, on the date and to the extent
provided in the Assignment and Assumption Agreement, become a Lender party to
this Agreement and the other Loan Documents for all purposes of this Agreement
and the other Loan Documents and shall have all rights and obligations of a
Lender with a Commitment as set forth in the Assignment and Assumption
Agreement, and the assigning Lender shall, on the date and to the extent
provided in the Assignment and Assumption Agreement, be released from its
obligations under this Agreement and under the other Loan Documents to a
corresponding extent (and, in the case of an assignment covering all of the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such transferor shall cease to be a party to this Agreement but shall
continue to be entitled to the benefits of Section 15.9 of this Agreement and to
any fees accrued for its account under this Agreement and not yet paid);
(b) this Agreement and the Loan Documents shall be deemed appropriately amended
to reflect (i) the status of such Eligible Assignee as a party to this
Agreement, and (ii) the status and rights of the Lenders under this Agreement;
and (c) TIMET shall take such action as the Agent reasonably may request to
perfect any security interests in favor of the Lenders, including any Eligible
Assignee that becomes a party to this Agreement.

Section 13.2 Participations. Each Lender shall have the right to grant
participations to one or more Lenders or other Persons (a “Participant”) in all
or any part of any Loan owing to such Lender and the Notes held by such Lender,
provided that each such participation shall be in the minimum principal amount
of $5,000,000. Each Lender shall retain the sole right to approve, without the
consent of any participant, any amendment, modification, or waiver of any
provision of the Loan Documents, provided that the documents evidencing any such
participation may provide that, except with the consent of such Participant,
such Lender will not consent to (a) the reduction in or forgiveness of the
stated principal of or rate of interest on or commitment fee with respect to the
portion of any Loan subject to such participation, (b) the extension or
postponement of any stated date fixed for payment of principal or interest or
commitment fee with respect to the portion of any Loan subject to such
participation, (c) the waiver or reduction of any right to indemnification of
such Lender under this Agreement, or (d) except as otherwise permitted under
this Agreement, the release of any Collateral. Notwithstanding the foregoing, no
participation shall operate to increase the total Commitments under this
Agreement, or otherwise alter the substantive terms of this Agreement. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender’s obligations under this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of such Notes for all purposes under this Agreement, and
TIMET and the Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.

Section 13.3 Identity of Eligible Assignee or Participant. If an Eligible
Assignee or a Participant is organized under the laws of a jurisdiction other
than the United States or any state thereof, such Eligible Assignee shall
execute and deliver to the Agent, simultaneously with or prior to such Eligible
Assignee’s execution and delivery of an Assignment and Assumption Agreement, and
such Participant shall execute and deliver to the Lender granting the
participation, two copies of United States Internal Revenue Service Form 4224 or
Form 1001 (or any successor form), appropriately completed, wherein such
Eligible Assignee or Participant claims entitlement to complete exemption from
United States federal withholding tax on all interest payments under this
Agreement and the Notes and all fees and other charges payable pursuant to any
of the Loan Documents. In addition, if applicable, each Eligible Assignee or
Participant organized under the laws of a jurisdiction other than the United
States (or any state thereof) shall deliver to the Agent an Internal Revenue
Service Form W-8 or W-9 or successor applicable form, as the case may be, to
establish an exemption from United States backup-withholding tax, and any other
governmental forms that are necessary or required under an applicable tax treaty
or otherwise by law to reduce or eliminate any withholding tax, which have been
reasonably requested by TIMET. Each Lender that delivers to TIMET and the Agent
a Form 1001 or 4224 and Form W-8 or W-9 pursuant to this Section 13.3 of this
Agreement further undertakes to deliver to TIMET and the Agent two further
copies of Form 1001 or 4224 and Form W-8 or W-9, or successor applicable forms,
or other manner of certification, as the case may be, on or before the date that
any such form expires or becomes obsolete, or after the occurrence of any event
requiring a change in the most recent form previously delivered by it to TIMET
and the Agent, and such extensions or renewals thereof as reasonably may be
requested by TIMET and the Agent certifying in the case of a Form 1001 or 4224
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes. If an event
(including, without limitation, any change in treaty, law, or regulation) has
occurred prior to the date on which any delivery required by the preceding
sentence otherwise would be required that renders all such forms inapplicable,
or that would prevent any Lender from duly completing and delivering any such
letter or form with respect to it, and such Lender advises TIMET and the Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax, and in the case of a Form W-8
or W-9, establishing an exemption from United States backup-withholding tax,
such Lender shall not be required to deliver such forms. TIMET shall withhold
tax at the rate and in the manner required by the laws of the United States with
respect to payments made to a Lender failing to timely provide the requisite
Internal Revenue Service forms pursuant to this Section 13.3 of this Agreement.

Section 13.4 Confidentiality in Connection with Process of Assignment or
Participation. Each Lender may furnish any information concerning TIMET and its
Subsidiaries in the possession of such Lender from time to time to Eligible
Assignees and Participants (including prospective Eligible Assignees and
Participants); provided that, prior to any such disclosure, the Eligible
Assignee or Participant (or proposed Eligible Assignee or Participant) shall
agree in writing to preserve the confidentiality of any confidential information
relating to TIMET and its Subsidiaries received by it from such Lender on the
same terms as set forth in Section 15.18 of this Agreement and applicable to the
Lenders. Any Lender that provides information regarding TIMET and its
Subsidiaries to an Eligible Assignee or Participant (or proposed Eligible
Assignee or Participant) promptly shall deliver to TIMET a signed copy of the
confidentiality agreement executed by such Eligible Assignee or Participant (or
prospective Eligible Assignee or Participant).

ARTICLE XIV

THE AGENT

Section 14.1 Appointment of the Agent; Powers and Immunities. Each Lender hereby
appoints and authorizes the Agent to act as the Lender’s representative and
agent under this Agreement and under the other Loan Documents. Each Lender
authorizes the Agent to take such action on its behalf and to exercise all such
powers as expressly are delegated to the Agent under this Agreement and in the
other Loan Documents and all related documents, together with such other powers
as are reasonably incidental thereto. The obligations of the Agent under this
Agreement are only those obligations expressly set forth in this Agreement. The
Agent shall not have any duties or responsibilities, except those expressly set
forth in this Agreement. Furthermore, the Lenders recognize and agree that the
Agent does not have any fiduciary relationship with, or fiduciary duty or
obligation to, any Lender.

Section 14.2 General Duties of the Agent. The Agent shall serve as designated
agent for the Lenders under this Agreement and the other Loan Documents with
respect to the structuring, preparation, and negotiation of the Loan Documents
and amendments and modifications thereto and with respect to the filing,
recordation, and perfection of Liens, the management of deposit accounts, and
the receipt and disbursement of funds to, from, and on behalf of TIMET and the
Lenders, and the other administrative functions specifically assigned to the
Agent in this Agreement and the other Loan Documents. The Agent shall serve as
designated agent for the Lenders with respect to matters involving Borrowing
Base reporting, review, and evaluation, collateral inspection, and other
functions specifically set forth in this Agreement as assigned to the Agent.

Section 14.3 Limited Responsibility of the Agent. Neither the Agent nor the
Agent’s directors, officers, employees, attorneys, or agents shall be
responsible for any action taken or omitted to be taken by any of them under or
in connection with this Agreement, except for their own gross negligence or
willful misconduct. Without limiting the generality of the foregoing, neither
the Agent nor any of the Agent’s directors, officers, employees, attorneys,
agents, or Affiliates shall be responsible to the Lenders for, or have any duty
to ascertain, inquire into, or verify: (a) any recitals, statements,
representations, or warranties made by TIMET, or any other Person (whether
contained in this Agreement or otherwise); (b) the value, validity,
effectiveness, genuineness, enforceability, or sufficiency of this Agreement,
the other Loan Documents, or any other document referred to or provided for
herein or therein; (c) the performance or observance by TIMET of any covenants,
representations, or agreements contained in this Agreement, in any other Loan
Document, or in any other document or instrument creating or evidencing any of
the Obligations; (d) any failure by TIMET, or any other Person, to perform its
obligations under any of the Loan Documents; (e) the satisfaction of any
conditions specified in Article VI of this Agreement, other than receipt of the
documents, certificates, and opinions specified in Section 6.1 of this
Agreement; (f) the existence, value, collectability, or adequacy of the
Collateral, or any part thereof, or the validity, effectiveness, perfection, or
relative priority of the Liens of the Lenders in the Collateral; or (g) the
existence or possible existence of any Default or Event of Default.

Section 14.4 Compensation. TIMET shall pay the Agent an administrative fee in
accordance with the Agent Fee Letter for services rendered by the Agent in the
execution of the agency hereby created and in the exercise and performance of
any of the powers and duties of the Agent under this Agreement and the Loan
Documents. TIMET’s payment to the Agent for 2006 shall be due and payable on the
Closing Date. TIMET shall pay the Agent its administrative fee for 2007 (and
each year thereafter) on or before January 10 of the year in question. The
Agent’s compensation under this Agreement shall not be limited by any provisions
of law in regard to the compensation of a trustee of an express trust, and if an
Event of Default shall occur and be continuing, the Agent shall be entitled to
receive compensation reasonable in relation to its responsibilities under this
Agreement.

Section 14.5 The Agent’s Right to Employ and Rely on Advisors. The Agent may
employ agents, attorneys, and other experts to assist the Agent in the
performance of the Agent’s duties under this Agreement. The Lenders hereby agree
that the Agent shall not be responsible to any Lender for the negligence or
misconduct of any such agent, attorneys, or experts selected by the Agent with
reasonable care, and shall not be liable to any Lender for any action taken,
omitted to be taken, or suffered in good faith by the Agent in accordance with
the advice of such agent, attorneys, and other experts.

Section 14.6 The Agent in its Capacity as Lender. With respect to the Loans,
U.S. Bank shall have the rights and powers specified in this Agreement for a
Lender and may exercise the same rights and powers as though the Agent was not
performing the duties of the Agent herein; and the terms Lender, Required
Lenders, or any similar terms shall, unless the context clearly indicates
otherwise, include U.S. Bank in its capacity as Lender. U.S. Bank and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust, or other business with TIMET, or any Affiliate of TIMET,
as if U.S. Bank was not performing the duties of the Agent pursuant to this
Agreement, and may accept fees and other consideration from TIMET (or any
Affiliate of TIMET) for services in connection with this Agreement, and
otherwise, without having to account for the same to the Lenders.

Section 14.7 Actions by the Agent. The Agent shall be fully justified in failing
or refusing to take any action under this Agreement as the Agent reasonably
deems appropriate, unless the Agent first shall have received such advice or
concurrence of the Required Lenders and shall be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by the Agent by reason of taking or continuing to take any such
action. The Agent in all cases shall be fully protected in acting, or in
refraining from acting, under this Agreement or any of the Loan Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of the Notes. Without limiting the generality of
the foregoing, as among the Agent and the Lenders (but not for the benefit of
TIMET), if and when the Agent exercises remedies under this Agreement and the
Loan Documents with respect to all or any portion of the Collateral, the Agent
shall follow the directions, if any, of the Required Lenders in determining
which items and types of Collateral to dispose of and in what order.

Section 14.8 Protection of the Collateral. Whether or not an Event of Default
shall have occurred, the Agent from time to time may exercise such rights of the
Agent and the Lenders under the Loan Documents as the Agent in good faith
determines may be necessary or desirable to protect the Collateral and the
interests of the Agent and the Lenders therein and under the Loan Documents.

Section 14.9 Reliance on Instructions. Neither the Agent nor any of the Agent’s
directors, officers, employees, or agents shall incur any liability by acting in
reliance on any notice, consent, certificate, statement, or other writing (which
may be a telex, facsimile transmission, electronic transmission, or similar
writing) believed in good faith by any of them to be genuine or to be signed by
the proper party or parties.

Section 14.10 Consultation With the Lenders. Whenever pursuant to the provisions
of this Agreement or any other Loan Document the Agent is exercising any right
given it, including that any party hereto obtain the consent or approval of the
Agent, or that any matter prove satisfactory to the Agent, the Agent, prior to
exercising such right, including giving any such consent or approval, or
indicating its satisfaction with any such matter (except where the failure to do
so, in the Agent’s good faith judgment, would imperil the Collateral or the
Liens of the Lenders therein) shall be required to consult with the Lenders in a
manner deemed reasonable by the Agent, and the Agent shall be protected in
following the direction of the Required Lenders with respect thereto. To the
extent that the provisions of this Agreement impose a standard of reasonableness
(or a similar standard) with respect to an action to be taken by the Agent, the
Lenders shall be subject to the same standard in so directing the Agent. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against the Agent as a result of the Agent acting or refraining from acting
under this Agreement or under any other Loan Document in accordance with the
instructions of the Required Lenders.

Section 14.11 Indemnification of the Agent. Without limiting the obligations of
TIMET under this Agreement or under any other Loan Document, the Lenders agree
to indemnify the Agent, ratably in accordance with their respective Percentage
Interests, for any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever that may at any time be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of this Agreement or any
other Loan Document, any documents contemplated by or referred to herein or
therein, the transactions contemplated hereby or thereby, or the enforcement of
any of the terms hereof or thereof or of any such other documents; provided,
that no Lender shall be liable for any of the foregoing to the extent they
result from the gross negligence or willful misconduct of the Agent. Without
limiting the foregoing, each Lender agrees to reimburse the Agent promptly on
demand in proportion to such Lender’s Percentage Interests for any out-of-pocket
expenses, including attorney fees, including, without limitation, fees incurred
at trial, on appeal or review, or in a bankruptcy case or proceeding, or by the
Agent in connection with the negotiation, preparation, execution, delivery,
modification, administration, enforcement, or preservation of any Loan Document.

Section 14.12 Reimbursement. The Lenders and the Agent hereby agree that the
Agent shall not be obliged to make available to any Lender any sum that the
Agent is expecting to receive for the account of that Lender until the Agent has
determined that the Agent has received that sum. However, the Agent may disburse
funds prior to determining that the sums that the Agent expects to receive have
been finally and unconditionally paid to the Agent if the Agent wishes to do so.
If and to the extent that the Agent does disburse funds to a Lender and it later
becomes apparent that the Agent did not receive a payment in an amount equal to
the sum paid out, then any Lender to whom the Agent made the funds available
shall, on demand from the Agent, refund to the Agent the sum paid to that
Lender. If the Agent in good faith concludes that the distribution of any amount
received by the Agent in such capacity under this Agreement or under the other
Loan Documents might involve the Agent in or expose the Agent to liability, the
Agent may refrain from making such distribution until its right to make
distribution shall have been adjudicated by a court of competent jurisdiction.
If a court of competent jurisdiction shall adjudge that any amount received and
distributed to a Lender by the Agent is to be repaid, each Lender to whom any
such distribution shall have been made either shall repay to the Agent such
Lender’s Percentage Interest of the amount so adjudged to be repaid, or shall
pay over the same in such manner and to such Persons as shall be determined by
such court.

Section 14.13 Non-Reliance on the Agent and Other Lenders. Each Lender
represents that it has, independently and without reliance on the Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own assessment, analysis, and appraisal of the financial
condition and affairs of TIMET and its own decision to enter into this Agreement
and the other Loan Documents and agrees that it will, independently and without
reliance upon the Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
assessments, analyses, appraisals, and decisions in taking or not taking action
under this Agreement or any other Loan Document. The Agent shall not be required
to keep informed as to the performance or observance by TIMET of this Agreement,
the other Loan Documents, or any other document referred to or provided for
herein or therein or by any other Person under any other agreement, or to make
inquiry of, or to inspect the properties or books of, any Person. Except for
notices, reports, and other documents and information expressly required to be
furnished to the Lenders by the Agent under this Agreement, the Agent shall not
have any duty or responsibility to provide any Lender with any information
concerning TIMET or any other Person that may come into the possession of the
Agent, or any of the Agent’s Affiliates, employees, or agents. Each Lender shall
have access at reasonable times and following reasonable notice to all documents
relating to the Agent’s performance of its duties under this Agreement at such
Lender’s request. Unless any Lender shall object to any action taken by the
Agent under this Agreement (other than actions that constitute gross negligence
or willful misconduct by the Agent) promptly after obtaining notice thereof,
such Lender shall be presumed conclusively to have approved the same.

Section 14.14 Holders. The Agent may deem and treat the payee of any Note as the
owner of the Note for all purposes unless and until a written notice of the
assignment, transfer, or endorsement thereof, as the case may be, shall have
been filed with the Agent. Any request, authority, or consent of any Person
that, at the time of making such request or giving such authority or consent, is
the holder of any Note shall be conclusive and binding on any subsequent holder,
transferee, Eligible Assignee, or endorsee, as the case may be, of such note, or
of any note or notes issued in exchange therefor.

Section 14.15 Payments Pro Rata. The Agent agrees that promptly after its
receipt of each payment from or on behalf of TIMET in respect of all or any part
of the Obligations, the Agent shall, except as otherwise provided in this
Agreement, distribute such payment to the Lenders in accordance with each
Lender’s Percentage Interest of such payment.

Section 14.16 Removal of the Agent. The Agent may be removed at any time by an
instrument or concurrent instruments in writing signed and acknowledged by the
Required Lenders and delivered to the Agent and TIMET. The provisions of this
Article XIV of this Agreement and Section 15.9 of this Agreement shall continue
in effect for the benefit of the Agent that was removed in accordance with the
preceding sentence of this Agreement (and its Affiliates and sub-agents) in
respect of any actions taken or omitted to be taken by any of them while the
removed Agent was acting as Agent.

Section 14.17 Resignation of the Agent. The Agent may give notice of its
resignation to the Lenders, the Issuing Bank, the Swingline Lender, and TIMET.
The provisions of this Article XIV of this Agreement and Section 15.9 of this
Agreement shall continue in effect for the benefit of such retiring Agent (and
its Affiliates and sub-agents) in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

Section 14.18 Appointment of Successor Agent. After removal of an Agent under
Section 14.16 of this Agreement, or upon receipt of any notice of resignation
from the Agent under Section 14.17 of this Agreement, the Required Lenders shall
have the right, in consultation with TIMET, to appoint a successor Agent, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States, with combined capital and surplus in
excess of $250,000,000. If no such Person shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the Agent retiring
under Section 14.17 of this Agreement may on behalf of the Lenders and the
Issuing Bank, appoint a successor Agent meeting the qualifications set forth
above; provided that if the Agent shall notify TIMET and the Lenders that no
qualifying Person has accepted such appointment, then such resignation
nonetheless shall become effective in accordance with such notice and (a) the
retiring Agent shall be discharged from its duties and obligations under this
Agreement and under the other Loan Documents, and (b) all payments,
communications, and determinations provided to be made by, to, or through the
Agent instead shall be made by or to each Lender and the Issuing Bank directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this Section 14.18 of this Agreement. Upon the acceptance of a
successor’s appointment as Agent under this Agreement, such successor shall
succeed to and become vested with all of the rights, powers, privileges, and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations under this Agreement or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section 14.18 of this Agreement). The fees payable by TIMET to a
successor Agent shall be the same as those payable to its predecessor, unless
otherwise agreed between TIMET and such successor.

Section 14.19 Resignation of the Agent as the Issuing Bank. Any resignation by
U.S. Bank as the Agent pursuant to Section 14.17 of this Agreement also shall
constitute U.S. Bank’s resignation as the Issuing Bank. Upon the acceptance of a
successor’s appointment as the Agent under this Agreement, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges,
and duties of the retiring Issuing Bank, (b) the retiring Issuing Bank shall be
discharged from all of its respective duties and obligations under this
Agreement or under the other Loan Documents, and (c) the successor Issuing Bank
shall issue Letters of Credit in substitution for the Letters of Credit issued
by the retiring Issuing Bank that were outstanding at the time of such
succession, or make other arrangement satisfactory to the retiring Issuing Bank
to assume the obligations of the retiring Issuing Bank with respect to such
Letters of Credit.

ARTICLE XV

MISCELLANEOUS TERMS AND CONDITIONS

Section 15.1 Lenders’ Agreement to Be Paid Uniformly. The Lenders hereby
acknowledge and agree that it is their intention and agreement that the Loans be
repaid in a uniform fashion in accordance with each Lender’s Percentage Interest
of the aggregate amount of principal and interest owed in respect of the Loans.
Each of the Lenders agrees that, if it should receive any amount (whether by
voluntary payment, by realization upon security, by the exercise of the right of
setoff or banker’s lien, by counterclaim or cross action, by the enforcement of
any right under the Loan Documents, or otherwise) that is applicable to the
payment of the principal of, or interest on, a Loan, or of a sum that with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligations then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then the Lender receiving such excess payment
shall purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations in such amount or amounts as shall result in a
proportional participation by all of the Lenders in such amount; provided that
if all or any portion of such excess amount thereafter is recovered from such
Lender, or paid by such Lender and distributed to the other Lenders in such a
manner that all of the Lenders have received payment exactly in accordance with
their Percentage Interests, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

Section 15.2 Amendment. Except where this Agreement or any of the other Loan
Documents authorizes or permits the Agent to act alone, and except as otherwise
expressly provided in this Section 15.2 of this Agreement, any action to be
taken (including the giving of notice) by the Agent, on behalf of the Lenders,
may be taken, and any consent or approval required or permitted by this
Agreement or any other Loan Document to be given by the Lenders may be given,
and any term of this Agreement, any other Loan Document, or any other
instrument, document, or agreement related to this Agreement or the other Loan
Documents or mentioned therein may be amended, and the performance or observance
by TIMET or any other Person of any of the terms thereof and any Default or
Event of Default (as defined in any of the above-referenced documents or
instruments) may be waived (either generally or in a particular instance and
either retroactively or prospectively) or be the subject of forbearance by the
Lenders, in each case only with the written consent of the Required Lenders;
provided, however, that no such consent or amendment that affects the rights,
duties, or liabilities of the Agent shall be effective without the written
consent of the Agent. Notwithstanding the foregoing, no amendment, waiver, or
consent shall do any of the following, unless it is in writing and signed by all
of the Lenders:

(a) increase the amount of the Loans or the Commitments (or otherwise subject
the Lenders to any additional obligations) (except as specified in Section 2.12
of this Agreement);

(b) extend the Maturity Date of the Loans;

(c) increase the Letter of Credit Commitment beyond $10,000,000;

(d) increase the Swingline Commitment beyond $15,000,000;

(e) reduce the principal of or interest (either the amount or the rate) on any
of the Notes (including, without limitation, interest on overdue amounts), or
any fees or charges payable under this Agreement;

(f) postpone or delay any date fixed for any payment in respect of principal of
or interest (including, without limitation, interest on overdue amounts) on the
Notes, or any fees (other than fees payable to the Agent or the Issuing Bank)
payable under this Agreement (or waive or otherwise forgive TIMET’s obligation
to make any payment of principal, interest, or fees);

(g) release any part of the Collateral having a value greater than $10,000,000
(as determined by the Agent in its good faith discretion);

(h) amend the definition of Applicable Margin;

(i) amend the definition of Borrowing Base;

(j) amend the definition of Percentage Interest;

(k) amend the definition of Required Lenders;

(l) change the conditions precedent specified in Section 6.1 or Section 6.2 of
this Agreement;

(m) amend this Section 15.2 of this Agreement, or any other provision in this
Agreement providing for the consent or other action of all of the Lenders; or

(n) change the allowed uses of the proceeds of Loans made under this Agreement.

Furthermore, notwithstanding anything in this Agreement to the contrary, no
provisions of this Agreement affecting the rights of the Swingline Lender or the
Issuing Bank shall be modified or amended without the prior, written consent of
the Swingline Lender or the Issuing Bank, as applicable.

Section 15.3 No Waivers; Remedies Cumulative. No failure by the Agent or any
Lender to exercise any right, power, or remedy under this Agreement or any Loan
Document, and no delay by the Agent or any Lender in exercising any right,
power, or remedy under this Agreement or any Loan Document, shall operate as a
waiver thereof. No single or partial exercise of any right, power, or remedy of
the Agent or any Lender under this Agreement or any Loan Document shall preclude
any other or further exercise thereof, or the exercise of any other right,
power, or remedy of the Agent or any Lender. The exercise of any right, power,
or remedy of the Agent or any Lender shall in no event constitute a cure or
waiver of any Event of Default under this Agreement or the Notes, or a waiver of
the right of the Agent or any Lender or the holder of any of the Notes to
exercise any other right under this Agreement or the Notes, unless in the
exercise of such right, all obligations of TIMET under this Agreement and the
Notes are paid in full. The rights and remedies provided in this Agreement and
the Loan Documents are cumulative and are not exclusive of any right or remedy
provided by law. Time is of the essence and the provisions of this Agreement and
the other Loan Documents shall be enforced strictly.

Section 15.4 Governing Law. This Agreement and the other Loan Documents shall be
governed by and construed in accordance with the laws of the state of Oregon,
without regard to conflicts of law principles.

Section 15.5 Consent to Venue and Jurisdiction; Waiver of Immunities. TIMET
hereby irrevocably submits to the venue and jurisdiction of any state or federal
court sitting in Portland, Oregon, in any action or proceeding brought to
enforce or otherwise arising out of or relating to this Agreement, the Notes, or
any other Loan Document. TIMET irrevocably waives to the fullest extent
permitted by law any objection that TIMET now or hereafter may have to the
laying of venue in any such action or proceeding in any such forum, and hereby
further irrevocably waives any claim that any such forum is an inconvenient
forum. TIMET agrees that a final judgment in any such action or proceeding may
be enforced in any other jurisdiction by suit on the judgment, or in any other
manner provided by law. Nothing in this Section 15.5 of this Agreement shall
impair the right of the Agent or any Lender, or the holder of any of the Notes,
to bring any action or proceeding against TIMET or its property in the courts of
any other jurisdiction. In that regard, TIMET irrevocably submits to the
nonexclusive jurisdiction of the appropriate courts of the jurisdiction in which
TIMET is organized, or sitting in any place where property or an office of TIMET
is located.

Section 15.6 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for in this Agreement shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail, or sent by telecopier or electronic communication as specified
in Schedule 15.6 to this Agreement, and all notices and other communications
expressly permitted under this Agreement to be given by telephone shall be made
to the applicable telephone number specified in Schedule 15.6 to this Agreement.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given upon receipt of electronic
confirmation of a successful transmission by the sending party (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 15.7 of this Agreement shall be effective as provided
therein.

Section 15.7 Electronic Communication. Notices and other communications to the
Lenders and the Issuing Bank under this Agreement may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or the Issuing Bank if such Lender or the
Issuing Bank, as applicable, has notified the Agent that it is incapable of
receiving notices under Article V of this Agreement by electronic
communications. The Agent or TIMET may, in its discretion, agree in writing to
accept notices and other communications to it under this Agreement by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices and communications. Unless
the Agent otherwise prescribes, (a) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business of the next
Business Day for the recipient, and (b) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (a) of notification that such notice of communication is available and
identifying the website address therefore.

Section 15.8 Expenses. TIMET hereby agrees to reimburse (a) the Agent for all
reasonable out-of-pocket costs, fees, and disbursements (including all
attorneys’ fees, due diligence investigation expenses, and syndication expenses)
incurred or expended by the Agent in connection with (i) the preparation,
negotiation, execution, delivery, filing, or recording of this Agreement or any
Loan Document, (ii) the administration or interpretation of this Agreement and
the other Loan Documents, (iii) the consummation of the transactions
contemplated hereby, or (iv) any amendment, modification, approval, consent, or
waiver hereof or thereof, and (b) the Agent and all of the Lenders for all
reasonable out-of-pocket costs, fees, and disbursements (including all attorneys
fees, appraisal and collateral examination fees, and collection expenses)
incurred or expended in connection with the enforcement of any Obligations, the
exercise of any remedies under any Loan Documents, or with respect to the
Collateral or the satisfaction of any Obligations of TIMET hereunder or
thereunder, or in connection with any litigation, proceeding, or dispute in any
way related to this Agreement. TIMET shall pay any taxes (including any interest
and penalties in respect thereof), other than the Lenders’ federal and state
income taxes, payable on or with respect to the transactions contemplated by the
Loan Documents (TIMET hereby agreeing to indemnify the Agent and the Lenders
with respect thereto). For purposes of this Agreement and the other Loan
Documents, attorneys’ fees shall mean and include the reasonable fees and
disbursements of attorneys (including all paralegals and other staff employed by
such attorneys and the reasonably allocated costs of internal counsel), whether
incurred at arbitration, trial, on appeal, in a bankruptcy case or proceeding,
or in any other way relating to the Obligations, the Loan Documents, and the
transactions contemplated thereby, including, without limitation, as provided in
this Section 15.8 and Section 15.9 of this Agreement. The amounts owed by TIMET
pursuant to this Section 15.8 of this Agreement shall be paid by TIMET within
ten days of the date the Agent (or one of the Lenders) bills TIMET for such
amounts.

Section 15.9 Indemnification of the Agent and the Lenders by TIMET. TIMET agrees
to indemnify and hold harmless the Agent and the Lenders, as well as their
respective shareholders, directors, officers, agents, attorneys, subsidiaries,
and Affiliates, from and against all damages, losses, settlement payments,
obligations, liabilities, claims, suits, penalties, assessments, citations,
directives, demands, judgments, actions, or causes of action, whether
statutorily created or under the common law, all reasonable costs and expenses
(including, without limitation, attorneys’ fees), and all other liabilities
whatsoever (including, without limitation, liabilities under Environmental Laws)
that at any time or times shall be incurred, suffered, sustained, or required to
be paid by any such indemnified Person (except any of the foregoing to the
extent that they result from the gross negligence or willful misconduct of the
indemnified Person) on account of, in relation to, or in any way in connection
with any of the arrangements or transactions contemplated by, associated with,
or ancillary to this Agreement, the other Loan Documents, or any other documents
executed or delivered in connection herewith or therewith, all as the same may
be amended from time to time, whether or not all or part of the transactions
contemplated by, associated with, or ancillary to this Agreement, any of the
other Loan Documents, or any such other documents ultimately are consummated. In
any investigation, proceeding, or litigation, or the preparation therefor, the
Lenders shall select their own counsel and, in addition to the foregoing
indemnity, TIMET agrees to pay promptly the reasonable fees and expenses of such
counsel. In the event of the commencement of any such proceeding or litigation,
TIMET shall be entitled to participate in such proceeding or litigation with
counsel of its choice at its own expense, provided that such counsel shall be
satisfactory to the Agent, in the Agent’s reasonable discretion. The provisions
of this Section 15.9 of this Agreement shall survive payment (or satisfaction of
payment) of all amounts owing with respect to the Notes, any other Loan
Document, or any other Obligation.

Section 15.10 Waiver of Consequential Damages. To the fullest extent permitted
by applicable law, TIMET hereby agrees not to assert, and TIMET hereby waives,
any claim against any indemnitee under Section 15.9 of this Agreement on any
theory of liability for special, indirect, consequential, or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit, or the use of the proceeds thereof.

Section 15.11 Payments Set Aside. To the extent any payments in respect of the
Obligations (or any proceeds of any Collateral, including, but not limited to,
the proceeds received by the Lenders as a result of any enforcement proceeding
or setoff), or any part thereof, subsequently are invalidated, declared to be
fraudulent or preferential, set aside, and/or required to be repaid to a
trustee, receiver, or any other Person under any law or equitable cause, then,
to the extent of such repayment, the Obligation or part thereof originally
intended to be satisfied, and all rights and remedies therefor, shall be revived
and shall continue in full force and effect, and the Agent’s and the Lenders’
rights, powers, and remedies under this Agreement and the Loan Documents shall
continue in full force and effect, as if such payment had not been made, or such
enforcement proceeding or setoff had not occurred. In such event, each Loan
Document automatically shall be reinstated and TIMET shall take such action as
reasonably may be requested by the Agent and the Lenders to effect such
reinstatement.

Section 15.12 Survival of Covenants. Unless otherwise stated in this Agreement,
all covenants, agreements, representations, and warranties made in this
Agreement, in the other Loan Documents, or in any documents or other papers
delivered by or on behalf of TIMET pursuant to this Agreement shall be deemed to
have been relied upon by the Agent and the Lenders, notwithstanding any
investigation heretofore or hereafter made by any of them, shall survive the
making by the Lenders of the Loans as contemplated in this Agreement, and shall
continue in full force and effect so long as any Obligation remains outstanding
and unpaid. All statements contained in any certificate or other writing
delivered by or on behalf of TIMET pursuant to this Agreement, or in connection
with the transactions contemplated by this Agreement, shall constitute
representations and warranties by TIMET under this Agreement.

Section 15.13 Amendments and Waivers. No term, provision, or condition of this
Agreement, the Notes, or any of the other Loan Documents may be amended, waived,
discharged, or terminated, except by a written instrument signed by the Required
Lenders and, in the case of amendments, by TIMET.

Section 15.14 Counterparts. This Agreement and any amendment of this Agreement
may be executed in several counterparts and by each party on a separate
counterpart, each of which when so executed and delivered shall be an original,
but all of which together shall constitute one document. In proving this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom enforcement is sought.

Section 15.15 Waiver of Jury Trial. TIMET, THE AGENT, AND THE LENDERS HEREBY
WAIVE THEIR RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING
OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES, OR ANY OF THE
OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. TIMET (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT, OR ATTORNEY OF THE AGENT OR THE LENDERS HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE AGENT OR THE LENDERS WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (b) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH EACH IS A PARTY BECAUSE OF, AMONG OTHER THINGS,
TIMET’S WAIVERS AND CERTIFICATIONS CONTAINED IN THIS AGREEMENT.

Section 15.16 Assignment of Rights or Obligations. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
Successors and permitted assigns. TIMET may not assign or otherwise transfer all
or any part of its rights or obligations under this Agreement without the prior,
written consent of the Lenders (and, in the case of Letters of Credit, the
Issuing Bank), and any such assignment or transfer purported to be made without
such consent shall be ineffective. The Lenders at any time may assign or
otherwise transfer all or any part of their interest under this Agreement, the
Notes, and the other Loan Documents (including assignments for security and
sales of participations) in accordance with Article XIII of this Agreement.

Section 15.17 USA Patriot Act Notice. Each Lender that is subject to the Patriot
Act (as hereinafter defined), the Issuing Bank, and the Agent (for itself and
not on behalf of any Lender) hereby notifies TIMET that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify,
and record information that identifies TIMET, which information includes the
name and address of TIMET and other information that will allow such Lender, the
Issuing Bank, or the Agent, as applicable, to identify TIMET in accordance with
the Patriot Act.

Section 15.18 Treatment of Certain Information; Confidentiality. Each Lender,
the Issuing Bank, and the Agent agrees (on behalf of itself and each of its
subsidiaries, Affiliates, directors, officers, employees, and representatives)
to use reasonable precautions to keep confidential, in accordance with their
customary procedures for handling confidential information of the same nature
and in accordance with safe and sound banking practices, any information
supplied to it by TIMET pursuant to this Agreement, provided that nothing in
this Agreement shall limit the disclosure of any such information (a) to the
extent required by statute, rule, regulation, or judicial process, (b) to
counsel for any of the Lenders, the Issuing Bank, or the Agent, (c) to bank
examiners, auditors, accountants, or other professional advisors, (d) to the
Agent, the Issuing Bank, or any other Lender, (e) in connection with any
litigation to which any one or more of the Lenders, the Issuing Bank, or the
Agent is a party, (f) to the extent such information otherwise becomes publicly
available (other than by any violation of this confidentiality agreement), or
(g) to any Eligible Assignee or Participant (or prospective Eligible Assignee or
Participant), as provided in Section 13.4 of this Agreement. Unless specifically
prohibited by applicable Law or court order, each Lender, the Issuing Bank, and
the Agent to the extent practicable in the circumstances, prior to disclosure
thereof, shall notify TIMET of any request for disclosure of any such non-public
information by any Governmental Authority, or pursuant to legal process. In no
event shall any Lender, the Issuing Bank, or the Agent be obligated or required
to return any materials furnished by TIMET. The obligations of any Eligible
Assignee that has executed a confidentiality agreement required by Section 13.4
of this Agreement shall be superseded by this Section 5.18 of this Agreement
upon the date that such Eligible Assignee becomes a Lender under this Agreement
pursuant to Section 13.1 of this Agreement.

Section 15.19 Severability. Any provision of this Agreement, the Notes, or any
other Loan Document that is prohibited or unenforceable in any jurisdiction
shall as to such jurisdiction be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions of this
Agreement, or affecting the validity or enforceability of such provision in any
other jurisdiction. To the extent permitted by applicable law, the parties to
this Agreement hereby waive any provision of law that renders any provision of
this Agreement prohibited or unenforceable in any respect.

Section 15.20 Entire Agreement. This Agreement and the Loan Documents set forth
and constitute the entire agreement between and among the Agent, the Lenders,
the Issuing Bank, and TIMET with respect to the Loans and the security for the
Loans. No oral promise or agreement of any kind or nature, other than those that
have been reduced to writing and have been set forth in this Agreement and in
the Loan Documents, has been made between or among the Agent, the Lenders, and
TIMET with respect to the Loans and the security for the Loans.

Section 15.21 Interpretation. This Agreement is a negotiated agreement. In the
event of any ambiguity in this Agreement, such ambiguity shall not be subject to
a rule of contract interpretation that would cause the ambiguity to be construed
against any of the parties to this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Section 15.22

2

Headings. The headings of the various provisions of this Agreement are for
convenience of reference only, do not constitute a part of this Agreement, and
shall not affect the meaning or construction of any provision of this Agreement.

Section 15.23 Construction. In the event of any conflict between the terms,
conditions, and provisions of this Agreement and those of any other document
referred to in this Agreement, the terms, conditions, and provisions of this
Agreement shall control.

Section 15.24 Statutory Notice. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES, AND
COMMITMENTS MADE BY THE LENDERS CONCERNING LOANS AND OTHER CREDIT EXTENSIONS
THAT ARE NOT FOR PERSONAL, FAMILY, OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY A
BORROWER’S RESIDENCE, MUST BE IN WRITING, EXPRESS CONSIDERATION, AND BE SIGNED
BY THE LENDERS TO BE ENFORCEABLE.

     
U.S. BANK NATIONAL ASSOCIATION, as
Agent, as a Lender, as an Issuing
Bank, and as the Swingline Lender
 

TITANIUM METALS CORPORATION
 
   
By /s/ Janice T. Thede
  By /s/ John St. Wrba
 
   
Janice T. Thede
Vice President
  Name: John St. Wrba
Title: Vice President
 
   
COMERICA BANK
  HARRIS N.A.
 
   
By /s/ Janet L. Wheeler
  By /s/ Thad D. Rasche
 
   
Name: Janet L. Wheeler
Title: Assistant Vice President
  Name: Thad D. Rasche
Title: Director
 
   
JP MORGAN CHASE BANK, N.A.
  THE CIT GROUP/BUSINESS CREDIT,
INC.
 
   
By /s/ D. Scott Harvey
  By /s/ C. Graham Sones
 
   
Name: D. Scott Harvey
Title: Vice President
  Name: C. Graham Sones
Title: Vice President
 
   
 
  WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender and as an
Issuing Bank
 
   
 
  By /s/ Thomas F. Snider
 
   
 
  Name: Thomas F. Snider
Title: Senior Vice President
 
   

3